


 



AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of January 13, 2012


by and among
 
LEXINGTON REALTY TRUST,
LEPERCQ CORPORATE INCOME FUND L.P.,
AND
LEPERCQ CORPORATE INCOME FUND II L.P.,
as Borrowers


KEYBANC CAPITAL MARKETS
AND
WELLS FARGO SECURITIES, LLC
as Co-Lead Arrangers
and
Co- BookRunners,


KEYBANK NATIONAL ASSOCIATION,
as Agent,


WELLS FARGO SECURITIES, LLC
  
as Syndication Agent


and


THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO
AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5,
as Lenders


 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I. - DEFINITIONS
1
Section 1.1.
Definitions.
1
Section 1.2.
General; References to Times.
27
Section 1.3.
Financial Attributes of Non-Wholly Owned Subsidiaries.
27
ARTICLE II. - CREDIT FACILITY
27
Section 2.1.
Loans.
27
Section 2.2.
Procedures.
28
Section 2.3.
Letters of Credit.
29
Section 2.4.
Rates and Payment of Interest on Loans.
33
Section 2.5.
Number of Interest Periods.
34
Section 2.6.
Repayment of Loans.
34
Section 2.7.
Prepayments.
34
Section 2.8.
Continuation.
35
Section 2.9.
Conversion.
36
Section 2.10.
Notes.
36
Section 2.11.
Voluntary Reduction of the Commitment.
36
Section 2.12.
Extension of Termination Date.
37
Section 2.13.
Expiration or Maturity Date of Letters of Credit Past Termination Date.
37
Section 2.14.
Amount Limitations.
38
Section 2.15.
Increase in Facility Amount.
38
Section 2.16.
Joint and Several Liability.
40
Section 2.17.
Borrower Representative.
41
Section 2.18.
Security Interests in Collateral.
41
ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
42
Section 3.1.
Payments.
42
Section 3.2.
Pro Rata Treatment.
43
Section 3.3.
Sharing of Payments, Etc.
43
Section 3.4.
Several Obligations.
44
Section 3.5.
Minimum Amounts.
44
Section 3.6.
Fees.
44
Section 3.7.
Computations.
46
Section 3.8.
Usury.
46
Section 3.9.
Agreement Regarding Interest and Charges.
46
Section 3.10.
Statements of Account.
46
Section 3.11.
Defaulting Lenders.
47
Section 3.12.
Taxes.
49
ARTICLE IV. - YIELD PROTECTION, ETC.
51
Section 4.1.
Additional Costs; Capital Adequacy.
51
Section 4.2.
Suspension of LIBOR Loans.
52
Section 4.3.
Illegality.
53
Section 4.4.
Compensation.
53
Section 4.5.
Affected Lenders.
54
Section 4.6.
Treatment of Affected Loans.
54
Section 4.7.
Change of Lending Office.
55

 
 
- i -

--------------------------------------------------------------------------------

 
 
Section 4.8.
Assumptions Concerning Funding of LIBOR Loans.
55
ARTICLE V. - CONDITIONS PRECEDENT
55
Section 5.1.
Initial Conditions Precedent.
55
Section 5.2.
Conditions Precedent to All Loans and Letters of Credit.
58
ARTICLE VI. - REPRESENTATIONS AND WARRANTIES
58
Section 6.1.
Representations and Warranties.
58
Section 6.2.
Survival of Representations and Warranties, Etc.
65
ARTICLE VII. - AFFIRMATIVE COVENANTS
66
Section 7.1.
Preservation of Existence and Similar Matters.
66
Section 7.2.
Compliance with Applicable Law and Material Contracts.
66
Section 7.3.
Maintenance of Property.
66
Section 7.4.
Conduct of Business.
66
Section 7.5.
Insurance.
67
Section 7.6.
Payment of Taxes and Claims.
67
Section 7.7.
Visits and Inspections.
67
Section 7.8.
Use of Proceeds; Letters of Credit.
67
Section 7.9.
Environmental Matters.
68
Section 7.10.
Books and Records.
68
Section 7.11.
Further Assurances.
68
Section 7.12.
Release of a Guarantor.
68
Section 7.13.
REIT Status.
69
Section 7.14.
Exchange Listing.
69
Section 7.15.
Addition of Borrowing Base Assets.
69
Section 7.16.
Removal of Borrowing Base Assets.
71
Section 7.17.
Failure of Certain Borrowing Base Assets Representations and Warranties.
72
Section 7.18.
Article 8 Securities.
72
ARTICLE VIII. - INFORMATION
72
Section 8.1.
Quarterly Financial Statements.
72
Section 8.2.
Year-End Statements.
73
Section 8.3.
Compliance Certificate.
73
Section 8.4.
Other Information.
74
Section 8.5.
Frequency of Calculations of Availability.
76
ARTICLE IX. - NEGATIVE COVENANTS
76
Section 9.1.
Financial Covenants.
76
Section 9.2.
Restricted Payments.
77
Section 9.3.
Indebtedness.
78
Section 9.4.
Certain Permitted Investments.
78
Section 9.5.
Investments Generally.
79
Section 9.6.
Liens; Negative Pledges; Other Matters.
79
Section 9.7.
Merger, Consolidation, Sales of Assets and Other Arrangements.
80
Section 9.8.
Fiscal Year.
81
Section 9.9.
Modifications to Material Contracts.
81
Section 9.10.
Modifications of Organizational Documents.
81
Section 9.11.
Transactions with Affiliates.
82
Section 9.12.
ERISA Exemptions.
82

 
 
- ii -

--------------------------------------------------------------------------------

 
 
ARTICLE X. - DEFAULT
82
Section 10.1.
Events of Default.
82
Section 10.2.
Remedies Upon Event of Default.
86
Section 10.3.
Remedies Upon Default.
87
Section 10.4.
Allocation of Proceeds.
87
Section 10.5.
Performance by Agent.
88
Section 10.6.
Rights Cumulative.
88
Section 10.7.
Marshaling; Payments Set Aside.
89
ARTICLE XI. - THE AGENT
89
Section 11.1.
Authorization and Action.
89
Section 11.2.
Agent’s Reliance, Etc.
90
Section 11.3.
Notice of Defaults.
91
Section 11.4.
KeyBank as Lender.
91
Section 11.5.
Approvals of Lenders.
92
Section 11.6.
Lender Credit Decision, Etc.
92
Section 11.7.
Indemnification of Agent.
93
Section 11.8.
Successor Agent.
94
Section 11.9.
Titled Agents.
94
ARTICLE XII. - MISCELLANEOUS
95
Section 12.1.
Notices.
95
Section 12.2.
Expenses.
97
Section 12.3.
Setoff.
98
Section 12.4.
Litigation; Jurisdiction; Other Matters; Waivers.
98
Section 12.5.
Successors and Assigns.
99
Section 12.6.
Amendments.
103
Section 12.7.
Nonliability of Agent and Lenders.
105
Section 12.8.
Confidentiality.
106
Section 12.9.
Indemnification.
107
Section 12.10.
Termination; Survival.
109
Section 12.11.
Severability of Provisions.
109
Section 12.12.
GOVERNING LAW.
109
Section 12.13.
Patriot Act.
109
Section 12.14.
Electronic Delivery of Certain Information.
110
Section 12.15.
Public/Private Information.
110
Section 12.16.
Counterparts.
110
Section 12.17.
Obligations with Respect to Loan Parties.
111
Section 12.18.
Independence of Covenants.
111
Section 12.19.
Limitation of Liability.
111
Section 12.20.
Entire Agreement.
111
Section 12.21.
Construction.
111
Section 12.22.
Time is of the Essence.
112
Section 12.23.
Headings.
112
Section 12.24.
Intercreditor Agreement.
112

 
 
- iii -

--------------------------------------------------------------------------------

 

 
SCHEDULE 1.1(A)
List of Loan Parties [Intentionally Omitted]
SCHEDULE 6.1.(b)
Ownership Structure [Intentionally Omitted]
SCHEDULE 6.1.(f)
Title to Properties; Liens [Intentionally Omitted]
SCHEDULE 6.1.(g)
Indebtedness and Guaranties [Intentionally Omitted]
SCHEDULE 6.1.(h)
Material Contracts [Intentionally Omitted]
SCHEDULE 6.1.(i)
Litigation [Intentionally Omitted]
SCHEDULE 7.15(e)
Designated Property [Intentionally Omitted]
SCHEDULE ELC
KeyBank Existing LC’s [Intentionally Omitted]



EXHIBIT A
Form of Assignment and Assumption
EXHIBIT B
Form of Notice of Borrowing
EXHIBIT C
Form of Notice of Continuation
EXHIBIT D
Form of Notice of Conversion
EXHIBIT E
Form of Note
EXHIBIT F
Form of Opinion of Counsel
EXHIBIT G
Form of Compliance Certificate
EXHIBIT H
Form of Guaranty
EXHIBIT I
Form of Borrowing Base Certificate
EXHIBIT J
Representations and Warranties relating to Borrowing Base Assets
EXHIBIT K
Initial Borrowing Base Assets
EXHIBIT L
Form of Pledge Agreement

  
 
- iv -

--------------------------------------------------------------------------------

 
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT AMENDS AND
RESTATES THAT CERTAIN CREDIT AGREEMENT DATED JANUARY 28, 2011 (AS
SAME WAS AMENDED FROM TIME TO TIME, THE "ORIGINAL CREDIT
AGREEMENT"), ENTERED INTO BETWEEN LEXINGTON REALTY TRUST
AND CERTAIN OF ITS SUBSIDIARIES, AS BORROWER, KEYBANK NATIONAL
ASSOCIATION, AS AGENT, WELLS FARGO SECURITIES, AS SYNDICATION
AGENT, AND
KEYBANC CAPITAL MARKETS AND WELLS FARGO SECURITIES,
AS CO-BOOKRUNNERS AND CO-LEAD ARRANGERS, AND
THE VARIOUS LENDERS PARTY THERETO
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
January 13, 2012 by and among LEXINGTON REALTY TRUST, a real estate investment
trust formed under the laws of the State of Maryland (the “Trust”), LEPERCQ
CORPORATE INCOME FUND L.P., a limited partnership formed under the laws of the
State of Delaware (“LCIF”), and LEPERCQ CORPORATE INCOME FUND II L.P., a limited
partnership formed under the laws of the State of Delaware (“LCIFII”;
collectively with the Trust and LCIF, the “Borrowers” and each a “Borrower”),
KEYBANC CAPITAL MARKETS and WELLS FARGO SECURITIES, LLC, as Co-Lead Arrangers
and Co-BookRunners (collectively, the “Arrangers”), KEYBANK NATIONAL
ASSOCIATION, as Agent (the “Agent”), WELLS FARGO SECURITIES, LLC, as Syndication
Agent, and each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5.
 
WHEREAS, on the terms and conditions contained herein, the Agent and the Lenders
desire to make available to the Borrowers a senior secured revolving credit
facility in the aggregate amount of $300,000,000.00, which will include a
$25,000,000.00 letter of credit sub-facility (the “Revolving Facility”), subject
to increase as provided herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
 
ARTICLE I. - DEFINITIONS
 
Section 1.1.     Definitions.
 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
 
“2008 Term Loans” means the term loans dated March 18, 2008 provided by KeyBank,
as agent on behalf of certain lenders, to the Trust and certain Subsidiaries in
the original aggregate principal amount of $70,000,000.00.
 
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.
 
 
1

--------------------------------------------------------------------------------

 
 
“Additional Costs” has the meaning given that term in Section 4.1.
 
“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Trust and
its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves for such period.
 
“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in
Adjusted LIBOR on the date on which such change in such maximum rate becomes
effective.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Agent or any Lender be deemed to be an Affiliate of any Borrower.
 
“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.
 
“Agreement Date” means the date as of which this Agreement is dated.
 
“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.
 
“Applicable Margin” means from time to time, (a) subject to clause (b) below,
the percentage rate set forth in the immediately following table corresponding
to the Leverage as set forth in the Compliance Certificate most recently
delivered by the Trust pursuant to Section 8.3.  Any adjustment to the
Applicable Margin shall be effective as of the first day of the calendar month
immediately following the month during which the Trust delivers to the Agent the
applicable Compliance Certificate pursuant to Section 8.3.  If the Trust fails
to deliver a Compliance Certificate pursuant to Section 8.3., the Applicable
Margin shall equal the percentages corresponding to Level 4 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered.  Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the Agent
first determines the Applicable Margin for Loans as provided above, the
Applicable Margin shall be determined based on Level 2.
 
 
2

--------------------------------------------------------------------------------

 

 
Level
 
Leverage
 
Applicable Margin
for LIBOR Loans
   
Applicable Margin
for Base Rate Loans
 
1
 
Less than 45%
    1.625 %     .625 %
2
 
Greater than or equal to 45% but less than 50%
    1.875 %     .875 %
3
 
Greater than or equal to 50% but less than 55%
    2.125 %     1.125 %
4
 
Greater than or equal to 55%
    2.375 %     1.375 %



(b)           If the Trust obtains an Investment Grade Rating from at least two
Rating Agencies, the Applicable Margin shall thereafter at all times be
determined based on the applicable rate per annum set forth in the below table
corresponding to the level (each a “Pricing Level”) into which the Trust’s Debt
Rating then falls, notwithstanding any failure of the Trust to maintain an
Investment Grade Rating or any failure of Trust to maintain a Debt Rating.
 
Investment Grade Rating
 
Applicable Margin
for Base Rate Loans
   
Applicable Margin
for LIBOR Loans
   
Facility Fee
 
Pricing Level 1
At least A- or A3
    0.0 %     1.00 %     0.20 %
Pricing Level 2
At least BBB+ or Baa1
    0.15 %     1.15 %     0.25 %
Pricing Level 3
At least BBB or Baa2
    0.35 %     1.35 %     0.30 %
Pricing Level 4
At least BBB- or Baa3
    0.55 %     1.55 %     0.35 %
Pricing Level 5
Below BBB-, Baa3 or unrated   
    0.95 %     1.95 %     0.40 %

 
Each change in the Applicable Margin resulting from a change in the Debt Rating
of the Trust shall be effective for the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.  Notwithstanding the above, (i) if at any time there is
a split in the Debt Ratings of the Trust between the Rating Agencies, and the
Debt Ratings differ by one level, then the Pricing Level for the higher of such
Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being the
highest and the Debt Rating for Pricing Level 5 being the lowest); (ii) if there
is a split in Debt Ratings of the Trust between the Rating Agencies of more than
one level, then the Pricing Level that is one level lower than the Pricing Level
of the higher Debt Rating shall apply; (iii) if the Trust has only one Debt
Rating, such Debt Rating shall apply; and (iv) if the Trust does not have any
Debt Rating, Pricing Level 5 shall apply.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Prior to the Release Date, the provisions of this definition shall
be subject to Section 2.4.(c).
 
“Approved Fund" shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Arrangers” means Keybanc Capital Markets and Wells Fargo Securities, LLC, as
co-lead arrangers and co-bookrunners, together with their successors and
permitted assigns.
 
“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee, the Agent, and, if applicable, the Borrower
Representative, substantially in the form of Exhibit A.
 
“Assumed Borrowing Base Debt Service” means an assumed annual debt service
payment on account of all Reference Debt, determined assuming debt service based
on the greater of (a) an eight percent (8.00%) debt service constant, (b) the
actual debt service payments due on account of such Reference Debt, or (c) a
twenty five year, mortgage-style principal amortization with interest accruing
at the imputed ten (10) year United States Treasury bill yield at any time of
calculation based upon published quotes for Treasury bills having ten (10) years
to maturity plus two and one half percent (2.50%) per annum.
 
“Availability” means, from time to time, (i) the Borrowing Base Value minus (ii)
the outstanding amount of the Reference Debt (excluding the Obligations); to the
extent the amount of Availability attributable to Ground Leases with a remaining
term of thirty (30) years or less from the Agreement Date would exceed ten
percent (10%) of the Availability, such excess shall be excluded from
Availability.
 
“Base Rate” means the per annum rate of interest equal to the greatest of (a)
the Prime Rate, (b) the Federal Funds Effective Rate plus one-half of one
percent (0.5%), or (c) the then-applicable Adjusted LIBOR for a one month
interest period plus one percent (1.00%) per annum. Any change in the Base Rate
resulting from a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBOR shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.
 
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include a Borrower’s successors and permitted assigns.
 
“Borrower Information” has the meaning set forth in Section 2.4(c).
 
 
4

--------------------------------------------------------------------------------

 
 
“Borrower Representative” means the Trust.
 
“Borrowing Base Assets” means Eligible Unencumbered Properties that have been
approved by the Agent and the Requisite Lenders as  Borrowing Base Assets.
 
“Borrowing Base Assets Pool” means, collectively at any time, all Borrowing Base
Assets. The initial Borrowing Base Assets Pool is set forth on the schedule of
initial Borrowing Base Assets annexed hereto as Exhibit K.
 
“Borrowing Base Assumed Debt Service Coverage Ratio” shall mean the ratio of
(a) Borrowing Base NOI to (b) Assumed Borrowing Base Debt Service.
 
“Borrowing Base Certificate” means a certificate, identifying the Borrowing Base
Assets, setting forth the calculation of Availability, and providing other
information concerning the Borrowing Base Assets and the Borrowers, in the form
attached hereto as Exhibit I.
 
“Borrowing Base Mortgageability Amount” means, from time to time, the maximum
principal amount of Reference Debt that would provide a Borrowing Base Assumed
Debt Service Coverage Ratio equal to 1.75:1.00.
 
“Borrowing Base NOI” means Net Operating Income for the prior four fiscal
quarters from the Borrowing Base Assets Pool.
 
“Borrowing Base Value” means, from time to time, the lesser of (a) the Value of
the Borrowing Base Assets in the Borrowing Base Assets Pool multiplied by sixty
percent (60%) and (b) the Borrowing Base Mortgageability Amount.
 
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Boston, Massachusetts are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
 
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $0.05 per square foot times (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is
365.  If the term Capital Reserves is used without reference to any specific
Property, then the amount shall be determined on an aggregate basis with respect
to all Properties of the Trust and its Subsidiaries and a proportionate share of
all Properties of all Unconsolidated Affiliates.
 
“Capitalization Rate” means 8.00%.
 
“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
 
 
5

--------------------------------------------------------------------------------

 
 
“Capitalized Value” means the sum of all of the following of the Trust and its
Subsidiaries on a consolidated basis determined in accordance with GAAP applied
on a consistent basis: (a) cash and Cash Equivalents, plus (b) (i) Adjusted
EBITDA for the two most recent quarters multiplied by (ii) 2 divided by
(iii) the Capitalization Rate, plus (c) the GAAP book value of Properties
acquired during the two most recent quarters, plus (d) Construction-in-Process
until the Property is substantially complete which in no case will go beyond 18
months from commencement, plus (e) the GAAP book value of Unimproved Land,
mortgages and notes.  Borrowers’ pro rata share of Unconsolidated Affiliates
will be included in calculations of Capitalized Value consistent with the above
treatment for wholly owned assets.  For purposes of determining Capitalized
Value, EBITDA attributable to assets described in any of the immediately
preceding clauses (c) through (e) shall be excluded from Adjusted EBITDA.
 
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than seven days from
the date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000.00 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
 
“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person under or in respect
of any Loan Document.
 
“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Agent and under its sole
dominion and control.
 
“Commitment” means the amount set forth for such Lender on its signature page
hereto as such Lender’s “Commitment”, or as set forth in the applicable
Assignment and Acceptance Agreement, as the same may be reduced from time to
time pursuant to Section 2.11, or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5,
or increased in accordance with Section 2.15, evidencing such Lender’s (a)
obligation to make Loans pursuant to Section 2.1. and (b) to issue (in the case
of the Lender then acting as Agent) or participate (in the case of the other
Lenders) Letters of Credit pursuant to Section 2.3(a) and 2.3(i) respectively
(but in the case of the Lender acting as the Agent excluding the aggregate
amount of participations in the Letters of Credit held by the other Lenders) in
an amount up to, but not exceeding, the amount set forth herein as such Lender’s
Commitment.
 
 
6

--------------------------------------------------------------------------------

 
 
“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the Commitment Percentage of
such Lender in effect immediately prior to such termination or reduction.
 
“Compliance Certificate” has the meaning given that term in Section 8.3.
 
“Confirmation Request” has the meaning given that term in Section 7.15(a).
 
“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions and
infrastructure costs) as reasonably determined by the Trust in good faith.
 
“Construction-in-Process” means as of any date of determination, cash
expenditures for land and improvements (including indirect costs internally
allocated and development costs) determined in accordance with GAAP on all
Properties that are under development as of such date or are scheduled to
commence development within twelve months from such date of determination.
 
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.
 
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a Loan or
(d) the issuance, increase or renewal of a Letter of Credit.
 
“Credit Underwriting Documents” has the meaning given that term in Section
7.15(a).
 
"Debt Rating" means, as of any date of determination, the rating as determined
by a Rating Agency of a Person’s non credit enhanced, senior unsecured long term
debt. The Debt Rating in effect at any date is the Debt Rating that is in effect
at the close of business on such date.
 
 
7

--------------------------------------------------------------------------------

 
 
“Debt Service” means, for any period, the sum of (a) Interest Expense, and
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Trust and its Subsidiaries during such period, other than any balloon,
bullet, early repayment or similar principal payment which, in each case, repays
such Indebtedness in full.  Debt Service shall include a proportionate share of
items (a) and (b) of all Unconsolidated Affiliates.
 
“Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
 
“Defaulting Lender” means, subject to Section 3.11.(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrower Representative in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Agent or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit) within 2 Business Days of the date when due, (b) has
notified the Borrower Representative or the Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Agent or the Borrower Representative, to confirm in writing to the Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower Representative), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.11.(e)) upon delivery of written notice of such determination to the
Borrower Representative and each Lender.
 
 
8

--------------------------------------------------------------------------------

 
 
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
 
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include Agent or any Lender).
 
“Designated Property” has the meaning given that term in Section 7.15(e).
 
“Development Property” means a Property which is being developed to become an
office, industrial or retail property.
 
“Dollars” or “$” means the lawful currency of the United States of America.
 
“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis, in accordance with GAAP, excluding the following (but only
to the extent included in determination of such net income (loss)):
(i) depreciation and amortization; (ii) Interest Expense; (iii) income tax
expense; (iv) extraordinary or non-recurring gains and losses; (v) noncash
charges and credits; and (vi) gains and losses from sales of assets;
plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates.  EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of intangibles
associated with the amortization of above or below market rents pursuant to
Statement of Financial Accounting Standards No. 141.
 
 
9

--------------------------------------------------------------------------------

 
 
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by all of the Lenders.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Agent  (such approval not to be unreasonably withheld or delayed); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) any Borrower or any Affiliates or Subsidiaries of any Borrower or (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).
 
“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements: (a) such Property is located in a state of the United
States of America or in the District of Columbia and is wholly owned in fee
simple by, or subject to a Ground Lease in favor of, a Borrower or a Wholly
Owned Subsidiary of a Borrower, with the non-wholly owned property owned by CTO
Associates Limited Partnership being deemed to satisfy this requirement so long
as the Trust’s relative percentage ownership of the voting Equity Interests
in  such Person does not decrease from the Trust’s relative percentage ownership
interest on the Agreement Date; (b) such Property is an office, industrial or
retail Property; (c) such Property is leased with minimum Occupancy Rate of
eighty percent (80%) with tenants in occupancy; (d) such tenants are not more
than 30 days past due in respect of lease payments; (e) such Property is free of
all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (f) such Property
is free of any Liens other than Permitted Liens of the types described in
clauses (a) through (g) of the definition of such term.
 
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, treatment, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the United States
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to environmental protection
or Hazardous Materials.
 
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
 
 
10

--------------------------------------------------------------------------------

 
 
“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
 
“ERISA Group” means the Borrowers, any of their Subsidiaries and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrowers or any of
their Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.
 
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.
 
“Existing Credit Agreement” means that (i) certain Credit Agreement dated as of
January 28, 2011, as amended, by and among the Borrowers, the institutions from
time to time party thereto as Lenders and KeyBank, as Agent, and (ii) the
agreements, instruments and other documents executed in connection with such
credit agreement.
 
“Existing LC” means, collectively, the letters of credit issued by KeyBank under
the Existing Credit Agreement outstanding on the Agreement Date set forth on
Schedule ELC annexed hereto.
 
“Facility Amount” means three hundred million dollars ($300,000,000.00), subject
to increase pursuant to Section 2.15 hereof or decrease pursuant to Section 2.11
hereof.
 
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate quoted to the Agent by federal funds dealers selected by the Agent on such
day on such transaction as determined by the Agent.
 
 
11

--------------------------------------------------------------------------------

 
 
“Fee Letter” means that certain Fee Letter dated as of the date hereof by and
among the Trust, the Arranger and KeyBank.
 
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrowers hereunder or under any other Loan
Document.
 
"Fitch" means Fitch, Inc., and its successors.
 
“Fixed Charges” means, for any period, the sum of (a) Debt Service for such
period and (b) all Preferred Dividends paid during such period.  The Trust’s pro
rata share of the Fixed Charges of Unconsolidated Affiliates of the Trust shall
be included in determinations of Fixed Charges.
 
“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained interest rate swap agreements, interest
rate “cap” or “collar” agreements or other similar Derivatives Contracts which
effectively cause such variable rates to be equivalent to fixed rates acceptable
to the Agent.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Fronting Exposure" means, at any time there is a Defaulting Lender, with
respect to the Agent, such Defaulting Lender's Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender's participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Funds From Operations” means, for a given period, net income (loss) of the
Trust and its Subsidiaries determined on a consolidated basis for such period
exclusive of the following (to the extent included in the determination of such
net income (loss)): (a) gains (or losses) from debt restructuring and sales of
property during such period, (b) any non-cash charges recorded from asset
impairments and (c) depreciation with respect to real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for unconsolidated partnerships and
joint ventures.  Adjustments for unconsolidated entities will be calculated to
reflect funds from operations on the same basis.  Funds From Operations will be
adjusted to remove all impact of straight lining of rents, amortization of
intangibles associated with the amortization of above or below market rents,
pursuant to Statement of Financial Accounting Standards No. 141 and calculation
of interest expense in accordance with FSB APB 14-1.
 
 
12

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination;
provided that, for any calculations hereunder, to the extent GAAP requires
balance sheet or income statement accounts to be stated at fair market value or
any change in GAAP that changes lease accounting, the impact of such change in
GAAP shall be excluded.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.
 
“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (including any unexercised extension options
that the lessee can unilaterally exercise without the need to obtain the consent
of the lessor or to pay the lessor any amount as a condition to the
effectiveness of such extension) of 15 years or more from the Agreement Date;
(b) the right of the lessee to mortgage and encumber its interest in the leased
property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease; provided that the ground lease with respect to the
Property located in Palo Alto, California owned by Newkirk Orper L.P. in the
form in effect as of the Agreement Date shall be deemed to satisfy the
requirements of a Ground Lease hereunder.
 
“Guarantor” means any Person that is or becomes a party to the Guaranty as a
“Guarantor” in that such Person directly, or indirectly through one or more
other Subsidiaries, owns any Property Subsidiary.
 
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Guaranty to which the Guarantors are parties substantially in the
form of Exhibit H.
 
 
13

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.
 
“Increase Effective Date” has the meaning given that term in Section 2.15.
 
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations (contingent or otherwise) of such Person in respect of
letters of credit or acceptances (whether or not the same have been presented
for payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar events, and other similar
exceptions to nonrecourse liability (but not exceptions relating to voluntary
bankruptcy, insolvency, or receivership or other similar events)); (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s pro rata share of the Indebtedness of
any Unconsolidated Affiliate of such Person.  Notwithstanding the preceding
sentence, the calculation of liabilities shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities.  All Loans and Letters of Credit
Liabilities shall constitute Indebtedness of the Borrowers.  Indebtedness shall
be adjusted to remove (i) any impact of intangibles pursuant to ASC 805, as
codified by the Financial Accounting Standards Board in June of 2009, (ii) any
impact from Asset Retirement Obligations pursuant to ASC 410, as codified by the
Financial Accounting Standards Board in June of 2009, (iii) any potential impact
from an accounting standard substantially similar to that proposed in the
exposure draft issued by the Financial Accounting Standards Board in August of
2010 related to Leases (Topic 840), and (iv) any indebtedness that can be fully
satisfied by issuing Equity Interests (other than Mandatorily Redeemable Stock)
at a Borrower’s option.
 
 
14

--------------------------------------------------------------------------------

 
 
“Information Materials” has the meaning given to such term in Section 12.15.
 
“Intellectual Property” has the meaning given that term in Section 6.1(t).
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof, entered in to between the Agent and Term Agent.
 
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Trust and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis for such period, plus (b) the Trust’s pro
rata share of Interest Expense of Unconsolidated Affiliates for such
period.  Notwithstanding anything to the contrary, Interest Expense shall not
include any amortization of deferred financing costs or the impact of ASC
470.20, as codified by the Financial Accounting Standards Board, in accordance
with GAAP.
 
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, second or third
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (a) if
any Interest Period would otherwise end after the Termination Date, such
Interest Period shall end on the Termination Date; and (b) each Interest Period
that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
 
 
15

--------------------------------------------------------------------------------

 
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
 
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means
of:  (a) the purchase or other acquisition of any Equity Interest in another
Person, (b) a loan, advance or extension of credit to, capital contribution to,
Guaranty of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
 
“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or
Fitch, or Baa3 or better from Moody’s.
 
“KeyBank” means KeyBank National Association, together with its successors and
assigns.
 
“L/C Commitment Amount” equals up to $25,000,000.00.
 
“Lender” shall mean the various Lenders which have each issued or hereafter
issue a Commitment hereunder, together with their respective successors and
permitted assigns.
 
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Assumption, or such other office of such Lender of which such
Lender may notify the Agent in writing from time to time.
 
“Letter of Credit” has the meaning given that term in Section 2.3(a).
 
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
 
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations at such time due and payable in respect of all drawings made under
such Letter of Credit.  For purposes of this Agreement, a Lender (other than the
Lender acting as the Agent) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest in the related Letter of Credit
under Section 2.3(i), and the Lender acting as the Agent shall be deemed to hold
a Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
other than the Lender acting as the Agent of their participation interests under
such Section.
 
 
16

--------------------------------------------------------------------------------

 
 
“Leverage” has the meaning given that term in Section 9.1(a).
 
 “LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate
per annum (expressed to the fifth decimal place) equal to British Bankers
Association LIBOR Rate (“BBA LIBOR”) from Reuters Screen LIBOR01 Page (or if
such Reuters Screen is no longer available, such other commercially available
source providing quotations of BBA LIBOR as may be designated by Agent from time
to time) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period.  If for
any reason such rate is not available, the term “LIBOR” shall mean, for any
LIBOR Loan for any Interest Period therefor, the rate per annum (expressed to
the fifth decimal place) appearing on the Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on the Reuters Screen LIBO Page, the applicable rate shall
be the arithmetic mean of all such rates. If for any reason none of the
foregoing rates is available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the LIBOR Loan comprising part of
such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period.
 
“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.
 
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.
 
“Loan” means a loan made by a Lender to any Borrower pursuant to Section 2.1.
 
 
17

--------------------------------------------------------------------------------

 
 
“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Pledge Agreement, the Guaranty, the Intercreditor Agreement and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.
 
“Loan Exposure” means, from time to time, the aggregate of (a) the outstanding
Loans made by the Lenders, and (b) the Letter of Credit Liabilities.
 
“Loan Party” means each of the Borrowers and each Person who guarantees all or a
portion of the Obligations and/or who pledges any collateral security to secure
all or a portion of the Obligations.  Schedule 1.1.(A) sets forth the Loan
Parties in addition to the Borrowers as of the Agreement Date.
 
“LRT Entity” means each Person in which the Agent, on behalf of the Lenders, is
granted a Lien on the Equity Interests of such Person pursuant to the Pledge
Agreement.
 
“Mandatorily Redeemable Stock” means, with respect to the Trust or any
Subsidiary, any Equity Interest thereof which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise, (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests),
(b) is convertible into or exchangeable or exercisable for Indebtedness or
Mandatorily Redeemable Stock, or (c) is redeemable at the option of the holder
thereof, in whole or in part (other than an Equity Interest which is redeemable
solely in exchange for common stock or other equivalent common Equity
Interests), in each case on or prior to the Termination Date.  For the avoidance
of doubt, the parties hereto agree that the following Equity Interests of the
Trust do not qualify as Mandatorily Redeemable Stock based on their terms as in
effect on the Agreement Date: (v) 8.05% Series B Cumulative Redeemable Preferred
Stock established pursuant to Articles Supplementary filed by the Trust on June
17, 2003 with the Department of Assessments and Taxation of the State of
Maryland, (w) 6.50% Series C Cumulative Convertible Preferred Stock established
pursuant to Articles Supplementary filed by the Trust on December 8, 2004 with
the Department of Assessments and Taxation of the State of Maryland, (x) 7.55%
Series D Cumulative Redeemable Preferred Stock established pursuant to Articles
Supplementary filed by the Trust on February 14, 2007 with the Department of
Assessments and Taxation of the State of Maryland, (y) 5.45% Exchangeable
Guaranteed Notes due 2027 established pursuant to an Indenture and First
Supplemental Indenture dated as of January 29, 2007, a Second Supplemental
Indenture dated as of March 9, 2007, a Third Supplemental Indenture dated as of
June 19, 2007, a fourth Supplemental Indenture dated as of December 31, 2008,
and a fifth Supplemental Indenture dated as of June 9, 2009, and (z) 6.00%
Convertible Guaranteed Notes pursuant to an Indenture dated January 29, 2007, a
fourth Supplemental Indenture dated as of December 31, 2008, a fifth
Supplemental Indenture dated as of June 9, 2009, and a sixth Supplemental
Indenture dated as of January 26, 2010.
 
“Material Adverse Effect” means a materially adverse effect on (a) the business
or financial condition of the Trust and its Subsidiaries taken as a whole,
(b) the ability of any Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, or (d) the rights and remedies of
the Lenders or the Agent under any of the Loan Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which any Borrower, any other Loan Party
or any other Subsidiary is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.
 
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
 
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.
 
“Mortgage Receivable” means a promissory note secured by a Mortgage of which a
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.
 
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.
 
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
 
“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss or business interruption
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation or
maintenance of such Property, including but not limited to property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of a
Borrower or any Subsidiary and any property management fees).
 
 
19

--------------------------------------------------------------------------------

 
 
“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with any such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity
Issuance.  Notwithstanding the foregoing, Net Proceeds will not include net
proceeds from any Equity Issuance to the extent used to redeem an existing class
of Equity Interest of the Trust or any of its Subsidiaries.
 
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
bankruptcy, insolvency, receivership and other similar events, and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness.  Liability of a
Person under a completion guarantee for a Development Property, to the extent
relating to the Nonrecourse Indebtedness of another Person, shall not, in and of
itself, prevent such liability from being characterized as Nonrecourse
Indebtedness.
 
“Note” has the meaning given that term in Section 2.10(a).
 
“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.2(a) evidencing the Borrowers’ request for a
borrowing of Loans.
 
“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.8 evidencing the Borrowers’ request for the
Continuation of a LIBOR Loan.
 
“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9 evidencing the Borrowers’ request for the
Conversion of a Loan from one Type to another Type.
 
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrowers and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note, and including interest and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest or fees are allowed claims in
such proceeding.
 
 
20

--------------------------------------------------------------------------------

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property leased and occupied by tenants that are not Affiliates paying rent at
rates not materially less than rates generally prevailing at the time the
applicable lease was entered into, pursuant to binding leases as to which no
monetary default has occurred and has continued unremedied for 30 or more days
to (b) the aggregate net rentable square footage of such Property.
 
“OFAC” has the meaning given that term in Section 6.1.(y).
 
“Off-Balance Sheet Obligations” means liabilities and obligations of the Trust,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Trust would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Trust’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Trust is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).
 
“Operating Partnership” means LCIF and/or LCIFII.
 
“Participant” has the meaning given that term in Section 12.5(d).
 
“Participant Register” has the meaning given that term in Section 12.5(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
 
“Permitted Financing” means a sale, financing or refinancing of a Borrowing Base
Asset.
 
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under Section 7.6; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property for its intended business use or impair the intended business use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens in favor of the Agent for the benefit of the Lenders as
security for the Obligations; (f) Liens in favor of the Term Agent for the
benefit of the Lenders (as defined in the Term Loan Agreement) as security for
the Obligations (as defined in the Term Loan Agreement); (g) Liens in favor of a
Borrower or a Guarantor securing obligations owing by a Subsidiary to such
Borrower or such Guarantor, which obligations have been subordinated to the
Obligations on terms satisfactory to the Agent; and (h) Liens in existence as of
the Agreement Date and set forth in Part II of Schedule 6.1(f).
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
 
 
21

--------------------------------------------------------------------------------

 
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
 
“Pledge Agreement” means the Amended, Restated and Consolidated Pledge Agreement
executed by the Pledgors in favor of the Agent and substantially in the form of
Exhibit L, together with any other security document now or hereafter granted to
secure the Obligations.
 
“Pledgor” means the Trust and any Subsidiary of the Trust (other than Lex LP-1
Trust) that owns, directly or indirectly, any Equity Interests of a Property
Subsidiary, except to the extent that such Subsidiary (a) does not own a direct
Equity Interest in any Property Subsidiary, and (b) such Subsidiary owns a
direct or indirect Equity Interest in a Subsidiary which owns a Property which
is not a Borrowing Base Property.
 
“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation, a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Base Rate Loans plus four percent (4.0%).
 
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by a Borrower or another Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to a Borrower or another Subsidiary which is a
Loan Party, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.
 
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
 
“Prime Rate” means the rate of interest established by the Agent, from time to
time, as its “prime rate”, whether or not publicly announced.  The Prime Rate is
not necessarily the best or the lowest rate of interest charged by the Agent for
commercial loans or other extensions of credit.
 
“Principal Office” means the office of the Agent located at 225 Franklin Street,
Boston, Massachusetts, or such other office of the Agent as the Agent may
designate from time to time.
 
“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by any Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrowers.
 
“Property Subsidiary” means a Subsidiary, the Equity Interests of which are
wholly-owned, directly or indirectly by a Borrower or a Guarantor and that
directly owns or leases a Borrowing Base Asset.
 
 
22

--------------------------------------------------------------------------------

 
 
“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.
 
“Rating Agency” means any of S&P, Moody’s and Fitch.
 
“Reference Debt” means, (a) prior to the Release Date, (i) all Indebtedness of
the Trust or any of its Subsidiaries under this Agreement and the other Loan
Documents and under the Term Loan Agreement and the other Loan Documents (as
defined in the Term Loan Agreement) and (ii) all other Indebtedness of the Trust
or any of its Subsidiaries secured by a Lien on any of the Collateral or any of
the Borrowing Base Assets other than the 2008 Term Loans, and (b) after the
Release Date, all Unsecured Indebtedness of the Trust and its Subsidiaries.
 
“Register” has the meaning given that term in Section 12.5(c).
 
“Regulatory Change” means, with respect to any Lender, any change or new
interpretation effective after the Agreement Date in Applicable Law (including
without limitation, Regulation D of the Board of Governors of the Federal
Reserve System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy; provided, that, notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change,” regardless of the
date enacted, adopted, issued or implemented.
 
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrowers to reimburse the Agent for any drawing honored by
the Agent under a Letter of Credit.
 
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Release Date” means, provided no Default or Event of Default shall then be in
existence, the date on which the Trust shall have received an Investment Grade
Rating from at least two of the Rating Agencies.
 
“Removal Request” has the meaning given that term in Section 7.16(a).
 
 
23

--------------------------------------------------------------------------------

 
 
“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote). Loans and Letter of Credit Liabilities
held by Defaulting Lenders shall be disregarded when determining the Requisite
Lenders.  For purposes of this definition, a Lender shall be deemed to hold a
Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
 
“Responsible Officer” means with respect to a Borrower or any other Subsidiary,
the chief executive officer and the chief financial officer of such Borrower or
such Subsidiary.
 
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Trust or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Trust
or any Subsidiary now or hereafter outstanding; and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of the Trust or any Subsidiary now
or hereafter outstanding.
 
“Revolving Facility” has the meaning set forth in the second introductory
paragraph.
 
“Secured Indebtedness” means, with respect to a Person, (a) all Indebtedness of
such Person that is secured in any manner by any Lien on any property, plus (b)
such Person’s pro rata share of the Secured Indebtedness of any such Person’s
Unconsolidated Affiliates; provided that the 2008 Term Loans shall be deemed
Secured Indebtedness hereunder, but provided further that any other loan
facilities or replacements of the 2008 Term Loans, if secured by pledges of
equity interests in any Subsidiaries of the Trust, shall not be deemed Secured
Indebtedness.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
 
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
 
 
24

--------------------------------------------------------------------------------

 
 
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
 
“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.  Notwithstanding the
foregoing, CTO Associates Limited Partnership shall be a Subsidiary hereunder,
with the Borrowing Base Availability of the Property owned by such entity being
adjusted in a manner acceptable to the Agent to reflect the Borrowers’ pro rata
ownership interest in such entity.
 
“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Trust and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Trust and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, other than intangibles required to
be recorded under Statement of Financial Accounting Standards No. 141, all
determined on a consolidated basis.  Notwithstanding the foregoing,
(x) amortization of above or below market rents pursuant to Statement of
Financial Accounting Standards No. 141 shall not be excluded under either of the
preceding clauses (i) or (ii) and (y) the effect of marked-to-market adjustments
required to be made under GAAP with respect to assumed indebtedness shall be
excluded when determining Tangible Net Worth.
 
“Taxes” has the meaning given that term in Section 3.12.
 
“Term Agent” means Wells Fargo, in its capacity as administrative agent under
the Term Loan Agreement, together with its successors and permitted assigns as
administrative agent under the Term Loan Agreement.
 
“Term Loan Agreement” that certain Term Loan Agreement dated as of the Agreement
Date by and among the Borrowers, the financial institutions from time to time
party thereto as “Lenders”, the Term Agent and the other parties thereto.
 
“Termination Date” means the earliest of (a) the date on which the Commitments
are reduced to zero under Section 2.11, (b) January 13, 2015 (or such later date
to which the Termination Date may be extended pursuant to Section 2.12) or (c)
the date the Commitments are terminated pursuant to Section 10.2 or 10.3.
 
“Titled Agents” means each of the Arrangers, the Syndication Agent and their
respective successors and permitted assigns.
 
 
25

--------------------------------------------------------------------------------

 
 
“Total Indebtedness” means all Indebtedness of the Trust and all of its
Subsidiaries determined on a consolidated basis.
 
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.
 
“UCC” means the Uniform Commercial Code from time to time in effect in The State
of New York; provided, that if by mandatory provisions of law, the perfection or
the effect of perfection or non-perfection of the security interest granted
hereunder in the any Collateral is governed by the Uniform Commercial Code of a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of provisions hereof relating to
such perfection or effect of perfection or non-perfection.
 
“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
 
“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no construction is planned in the following 12 months.
 
“Unsecured Indebtedness” means any Indebtedness which is not Secured
Indebtedness.
 
“Value” means (a) with respect to any Property in the Borrowing Base Assets Pool
which has been owned for at least one fiscal quarter, (1) the Net Operating
Income of such Property for the fiscal quarter most recently ended, times (2) 4
divided by (3) the Capitalization Rate and (b) with respect to any other
Property in the Borrowing Base Assets Pool, the value of such Property based on
cost determined in accordance with GAAP.
 
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.
 
“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 1.2.     General; References to Times.
 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrowers or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrowers shall provide to the Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated.  References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.  Wherever from the
context it appears appropriate, each term stated in either the singular or
plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Trust or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Trust.  Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.  Unless otherwise indicated, all references to
time are references to New York, New York time.
 
Section 1.3.     Financial Attributes of Non-Wholly Owned Subsidiaries.
 
When determining the Trust’s compliance with any financial covenant contained in
any of the Loan Documents, only the Trust’s pro rata share of the financial
attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall be
included.
 
ARTICLE II. - CREDIT FACILITY
 
Section 2.1.     Loans.
 
Subject to the terms and conditions hereof, during the period from the Effective
Date to but excluding the Termination Date, each Lender severally and not
jointly agrees to make revolving Loans to the Borrowers in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Lender’s Commitment. Subject to the terms and conditions of this
Agreement, during the period from the Effective Date to but excluding the
Termination Date, the Borrowers may borrow, repay and reborrow Loans
hereunder.  The aggregate amount of Loan Exposure outstanding shall not at any
time exceed the least of (i) the Facility Amount, (ii) the aggregate
Commitments, or (iii) the Availability.
 
 
27

--------------------------------------------------------------------------------

 



 
Section 2.2.     Procedures.
 
(a)           The Borrowers shall give the Agent notice pursuant to a Notice of
Borrowing or telephonic notice of each borrowing of Loans.  Each Notice of
Borrowing shall be delivered to the Agent before 11:00 a.m. (i) in the case of
LIBOR Loans, on the date three Business Days prior to the proposed date of such
borrowing and (ii) in the case of Base Rate Loans, on the date one Business Day
prior to the proposed date of such borrowing.  Any such telephonic notice shall
include all information to be specified in a written Notice of Borrowing and
shall be promptly confirmed in writing by the Borrowers pursuant to a Notice of
Borrowing sent to the Agent by telecopy on the same day of the giving of such
telephonic notice.  The Agent will transmit by telecopy the Notice of Borrowing
(or the information contained in such Notice of Borrowing) to each Lender
promptly upon receipt by the Agent.  Each Notice of Borrowing or telephonic
notice of each borrowing shall be irrevocable once given and binding on the
Borrowers. Together with the notice to the Agent as specified immediately above,
the Borrowers shall deliver to the Agent a completed, current Borrowing Base
Certificate.
 
(b)           Disbursements of Loan Proceeds.  No later than 1:00 p.m. on the
date specified in the Notice of Borrowing, each Lender will make available for
the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Loans to be made by
such Lender.  With respect to Loans to be made after the Effective Date, unless
the Agent shall have been notified by any Lender that such Lender will not make
available to the Agent a Loan to be made by such Lender in connection with any
borrowing, the Agent may assume that such Lender will make the proceeds of such
Loan available to the Agent in accordance with this Section, and the Agent may
(but shall not be obligated to), in reliance upon such assumption, make
available to the applicable Borrower the amount of such Loan to be provided by
such Lender.  In such event, if such Lender does not make available to the Agent
the proceeds of such Loan, then such Lender and the Borrowers severally agree to
pay to the Agent on demand the amount of such Loan with interest thereon, for
each day from and including the date such Loan is made available to a Borrower
but excluding the date of payment to the Agent, at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by a Borrower, the
interest rate applicable hereunder to such Loans.  If a Borrower and such Lender
shall pay the amount of such interest to the Agent for the same or overlapping
period, the Agent shall promptly remit to the applicable Borrower the amount of
such interest paid by such Borrower for such period.  If such Lender pays to the
Agent the amount of such Loan, the amount so paid shall constitute such Lender’s
Loan included in the borrowing.  Any payment by a Borrower shall be without
prejudice to any claim any Borrower may have against a Lender that shall have
failed to make available the proceeds of a Loan to be made by such
Lender.  Subject to satisfaction of the applicable conditions set forth in
Article V for such borrowing, the Agent will make the proceeds of such borrowing
available to the Borrowers no later than 2:00 p.m. on the date and at the
account specified by the Borrowers in such Notice of Borrowing.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 2.3.     Letters of Credit.
 
(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrowers during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount; provided, that
in the event that the Agent’s ratings assigned by a Rating Agency are below a
contractual threshold binding on the Borrowers or any Subsidiary, then a Lender
meeting or exceeding such threshold may, upon the request of the Borrower, issue
a Letter of Credit requested by a Borrower and such Lender shall be entitled to
the various benefits of the Agent under this Agreement as issuer of such Letter
of Credit and each other Lender shall have the obligations set forth herein to
such Lender with respect to such Letter of Credit.  For the purposes of this
Agreement, the Existing LC shall be deemed issued pursuant to the terms of this
Agreement and shall be considered a Letter of Credit under this Agreement,
KeyBank shall be entitled to the various benefits of the Agent under this
Agreement as issuer of the Existing LC and each Lender shall have the
obligations set forth herein to KeyBank with respect to the Existing LC.  The
Borrowers acknowledge and agree that to the extent there shall be any extension
of the Existing LC, the Borrowers shall utilize commercially reasonable efforts
to arrange for the issuance of a new Letter of Credit by the Agent pursuant to
the terms hereof in replacement for the Existing LC.
 
(b)           Terms of Letters of Credit.  At the time of issuance, renewal or
increase, the amount, form, terms and conditions of each Letter of Credit, and
of any drafts or acceptances thereunder, shall be subject to the reasonable
approval by the Agent and the Borrowers.  Notwithstanding the foregoing, in no
event may the expiration date of any Letter of Credit extend beyond the earlier
of (i) the date one year from its date of issuance or (ii) the Termination Date;
provided, however, a Letter of Credit may contain a provision providing for the
automatic extension of the expiration date in the absence of a notice of
non-renewal from the Agent but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the Termination
Date; provided, further, that a Letter of Credit that contains an automatic
extension provision may provide for an extension of its expiration date to a
date not more than one year beyond the Termination Date so long as the Borrowers
deliver to the Agent no later than 20 days prior to the Termination Date
(A) either (1) cash collateral for such Letter of Credit on terms reasonably
acceptable to the Agent, (2) a backup letter of credit having terms acceptable
to the Agent and issued by a domestic financial institution having a rating
assigned by a Rating Agency to its senior unsecured long term indebtedness of
AA/Aa2 or (3) other collateral satisfactory to the Agent and all of the Lenders
and (B) a reimbursement agreement in form and substance acceptable to the Agent
and such other documents requested by the Agent evidencing the Borrowers’
reimbursement obligations in respect of such Letter of Credit.
 
(c)           Requests for Issuance of Letters of Credit.  The Borrowers shall
give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) beneficiary, and (iii) expiration date.  The Borrowers shall also execute
and deliver such customary letter of credit application forms as requested from
time to time by the Agent.  Together with the notice to the Agent as specified
immediately above, the Borrowers shall deliver to the Agent a completed, current
Borrowing Base Certificate.  Provided the Borrowers have given the notice
prescribed by the first sentence of this subsection and subject to the other
terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V, the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary.  Upon the written request of the Borrowers, the
Agent shall deliver to the Borrowers a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof.  To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.
 
 
29

--------------------------------------------------------------------------------

 
 
(d)           Reimbursement Obligations.  Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrowers of the amount to be paid
by the Agent as a result of such demand and the date on which payment is to be
made by the Agent to such beneficiary in respect of such demand; provided,
however, the Agent’s failure to give, or delay in giving, such notice shall not
discharge the Borrowers in any respect from the applicable Reimbursement
Obligation.  The Borrowers hereby unconditionally and irrevocably agree to pay
and reimburse the Agent for the amount of each demand for payment under such
Letter of Credit on or prior to the date on which payment is to be made by the
Agent to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind (other than notice as provided in this
subsection).  Upon receipt by the Agent of any payment in respect of any
Reimbursement Obligation, the Agent shall promptly pay to each Lender that has
acquired a participation therein under the second sentence of Section 2.3(i)
such Lender’s Commitment Percentage of such payment.
 
(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrowers shall advise the
Agent whether or not the Borrowers intend to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if they do, the Borrowers shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement.  If the
Borrowers fail to so advise the Agent, or if the Borrowers fail to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V would
permit the making of Loans, the Borrowers shall be deemed to have requested a
borrowing of Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Agent shall give each Lender prompt
notice of the amount of the Loan to be made available to the Agent not later
than 1:00 p.m. or (ii) if such conditions would not permit the making of Loans,
the provisions of subsection (j) of this Section shall apply.  The limitations
of Section 3.5(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.
 
(f)           Effect of Letters of Credit on Commitments.  Upon the issuance by
the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.
 
 
30

--------------------------------------------------------------------------------

 

(g)           Agent’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations.  In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit.  The Borrowers
assume all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for, and the Borrowers’ obligations in respect
of the Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable, telex,
telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders.  None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder.  Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrowers or any Lender.  In this regard, the obligation of the
Borrowers to reimburse the Agent for any drawing made under any Letter of
Credit, and to repay any Loan made pursuant to the second sentence of the
immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against the Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between any Borrower, the Agent, any Lender or any other Person; (E) any demand,
statement or any other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein or made in connection therewith being untrue or inaccurate in any
respect whatsoever; (F) any non-application or misapplication by the beneficiary
of a Letter of Credit of the proceeds of any drawing under such Letter of
Credit; (G) payment by the Agent under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrowers’ Reimbursement
Obligations.  Notwithstanding anything to the contrary contained in this Section
or Section 12.9, but not in limitation of the Borrowers’ unconditional
obligation to reimburse the Agent for any drawing made under a Letter of Credit
as provided in this Section and to repay any Loan made pursuant to the second
sentence of the immediately preceding subsection (e), the Borrowers shall have
no obligation to indemnify the Agent or any Lender in respect of any liability
incurred by the Agent or such Lender arising solely out of the gross negligence
or willful misconduct of the Agent or such Lender in respect of a Letter of
Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment.  Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrowers may have with respect to
the gross negligence or willful misconduct of the Agent or any Lender with
respect to any Letter of Credit.
 
 
31

--------------------------------------------------------------------------------

 
 
(h)           Amendments, Etc.  The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Lenders (or all of the Lenders if required by Section 12.6) shall have consented
thereto.  In connection with any such amendment, supplement or other
modification, the Borrowers shall pay the Fees, if any, payable under the last
sentence of Section 3.6(c).
 
(i)           Lenders’ Participation in Letters of Credit.  Immediately upon the
issuance by the Agent of any Letter of Credit (or in the case of the Existing
LC, upon the Effective Date) each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Agent, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Commitment Percentage of the liability of the Agent with respect to such Letter
of Credit, and each Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Agent to pay and discharge when due, such
Lender’s Commitment Percentage of the Agent’s liability under such Letter of
Credit.  In addition, upon the making of each payment by a Lender to the Agent
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Agent or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to the Agent
by the Borrowers in respect of such Letter of Credit and (ii) a participation in
a percentage equal to such Lender’s Commitment Percentage in any interest or
other amounts payable by the Borrowers in respect of such Reimbursement
Obligation (other than the Fees payable solely to the Agent pursuant to Section
3.6(b)).  Notwithstanding the foregoing, in the event of a default in any
Lender's obligations to fund under this Agreement exists or any Lender is at
such time a Defaulting Lender, the Agent shall have the right, but not the
obligation, to refuse to issue any Letter of Credit unless the Agent has entered
into satisfactory arrangements with the Borrower and/or such Defaulting Lender
to eliminate the Agent’s risk with respect to such Defaulting Lender.
 
 
32

--------------------------------------------------------------------------------

 
 

(j)           Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Agent on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by the Agent under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrowers pursuant to Section 2.3(d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Loan or as a participation, shall not exceed such
Lender’s Commitment Percentage of such drawing except as otherwise provided in
Section 3.11(a)(iv).  If the notice referenced in the second sentence of Section
2.3(e) is received by a Lender not later than 11:00 a.m., then such Lender shall
make such payment available to the Agent not later than 2:00 p.m. on the date of
demand therefor; otherwise, such payment shall be made available to the Agent
not later than 1:00 p.m. on the next succeeding Business Day.  The obligation of
each Lender to make such payments to the Agent under this subsection, and the
Agent’s right to receive the same, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of any
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 10.1(f) or 10.1(g)
or (iv) the termination of the Commitments.  Each such payment to the Agent
shall be made without any offset, abatement, withholding or deduction
whatsoever.
 
(k)           Information to Lenders.  The Agent shall periodically deliver to
the Lenders information setting forth the Stated Amount of all outstanding
Letters of Credit.  Other than as set forth in this subsection, the Agent shall
have no duty to notify the Lenders regarding the issuance or other matters
regarding Letters of Credit issued hereunder.  The failure of the Agent to
perform its requirements under this subsection shall not relieve any Lender from
its obligations under Section 2.3(j).
 
Section 2.4.     Rates and Payment of Interest on Loans.
 
(a)           Rates.  The Borrowers promise to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:
 
(i)           during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin with respect to
such Loan; and
 
(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin
with respect to such Loan.
 
Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrowers shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, and on any other amount payable by the Borrowers hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           Payment of Interest.  Accrued and unpaid interest on each Loan
shall be payable monthly in arrears on the first day of each calendar month,
provided if such day is not a Business Day, interest shall be due on the next
succeeding Business Day.  Interest payable at the Post-Default Rate shall be
payable from time to time on demand.  Promptly after the determination of any
interest rate provided for herein or any change therein, the Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrowers.  All determinations by the Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrowers for all purposes,
absent manifest error.
 
(c)           Borrower Information Used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by any Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by any Borrower) at the time it
was delivered to the Agent, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information.  The Agent shall promptly notify the Borrower Representative in
writing of any additional interest and fees due because of such recalculation,
and the Borrowers shall pay such additional interest or fees due to the Agent,
for the account of each Lender, within five (5) Business Days of receipt of such
written notice.  Any recalculation of interest or fees required by this
provision shall survive the termination of this Agreement, and this provision
shall not in any way limit any of the Agent’s or any Lender’s other rights under
this Agreement or any other Loan Document.
 
Section 2.5.  Number of Interest Periods.
 
There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding under the Revolving Facility at the same time.
 
Section 2.6.     Repayment of Loans.
 
The Borrowers shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.
 
Section 2.7.       Prepayments.
 
(a)           Optional.  Subject to Section 4.4, the Borrowers may prepay any
Loan at any time without premium or penalty, provided that such prepayments
shall be applied in such a manner as to limit, to the extent possible, the
amounts due under Section 4.4.  The Borrowers shall give the Agent at least one
Business Day’s prior written notice of the prepayment of any Loan.
 
 
34

--------------------------------------------------------------------------------

 

(b)           Mandatory.
 
(i)           Commitment Overadvance.  If at any time the aggregate amount of
Loan Exposure exceeds the aggregate amount of the Commitments, the Borrowers
shall within two (2) Business Days after demand pay to the Agent for the account
of the Lenders the amount of such excess.
 
(ii)           Availability Overadvance.  If at any time the aggregate amount of
the Loan Exposure exceeds the Availability, the Borrowers shall promptly (and in
any event, within 2 Business Days after notice thereof from the Agent),
eliminate such excess by prepaying the Loans or other Reference Debt.
 
(iii)           Application of Mandatory Prepayments.  Amounts paid under the
preceding subsections (b)(i) and (b)(ii) shall be applied to pay all amounts of
principal outstanding on the Loans pro rata in accordance with Section 3.2.  If
the Borrowers are required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrowers shall pay all amounts due under Section 4.4, provided that such
prepayments shall be applied in such a manner as to limit, to the extent
possible, the amounts due under Section 4.4.
 
Section 2.8.      Continuation.
 
So long as no Default or Event of Default shall exist, the Borrowers may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower Representative
giving to the Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower Representative of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loans and portions thereof subject to such Continuation and (c) the
duration of the selected Interest Period, all of which shall be specified in
such manner as is necessary to comply with all limitations on Loans outstanding
hereunder.  Each Notice of Continuation shall be irrevocable by and binding on
the Borrowers once given.  Promptly after receipt of a Notice of Continuation,
the Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Continuation.  If the Borrower Representative
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, or if a Default or Event of Default shall
exist, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate Loan notwithstanding the first
sentence of Section 2.9 or the Borrowers’ failure to comply with any of the
terms of such Section.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 2.9.      Conversion.
 
The Borrowers may on any Business Day, upon the Borrower Representative’s giving
of a Notice of Conversion to the Agent, Convert all or a portion of a Loan of
one Type into a Loan of another Type; provided, however, a Base Rate Loan may
not be Converted to a LIBOR Loan if a Default or Event of Default shall
exist.  Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on,
and only on, the last day of an Interest Period for such LIBOR Loan and, upon
Conversion of a Base Rate Loan into a LIBOR Loan, the Borrowers shall pay
accrued interest to the date of Conversion on the principal amount so
Converted.  Each such Notice of Conversion shall be given not later than 11:00
a.m. on the Business Day prior to the date of any proposed Conversion into Base
Rate Loans and on the third Business Day prior to the date of any proposed
Conversion into LIBOR Loans.  Promptly after receipt of a Notice of Conversion,
the Agent shall notify each Lender by telecopy, or other similar form of
transmission, of the proposed Conversion.  Subject to the restrictions specified
above, each Notice of Conversion shall be by telephone (confirmed immediately in
writing) or telecopy in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan.  Each Notice of
Conversion shall be irrevocable by and binding on the Borrowers once given.
 
Section 2.10.      Notes.
 
(a)           Note.  The Loans made by each Lender shall, in addition to this
Agreement, if requested by such Lender, also be evidenced by a promissory note
of the Borrowers substantially in the form of Exhibit E (each a “Note”), payable
to the order of such Lender in a principal amount equal to the amount of its
Commitment as originally in effect and otherwise duly completed.
 
(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to any
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrowers absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrowers under
any of the Loan Documents.
 
(c)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower Representative of (i) written notice from a Lender that a Note of such
Lender has been lost, stolen, destroyed or mutilated, and (ii) (A) in the case
of loss, theft or destruction, an unsecured agreement of indemnity from such
Lender in form reasonably satisfactory to the Borrowers, or (B) in the case of
mutilation, upon surrender and cancellation of such Note, the Borrowers shall at
their own expense execute and deliver to such Lender a new Note dated the date
of such lost, stolen, destroyed or mutilated Note.
 
Section 2.11.      Voluntary Reduction of the Commitment.
 
The Borrowers shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Facility (for which purpose use of the Revolving
Facility shall be deemed to include the aggregate amount of Letter of Credit
Liabilities, without duplication) at any time and from time to time without
penalty or premium upon not less than 5 Business Days prior written notice to
the Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction and shall be
irrevocable once given and effective only upon receipt by the Agent; provided,
however, (a) that Lenders shall be indemnified for any breakage and redeployment
costs associated with any LIBOR Loans, (b) any reductions shall be the in
minimum increments set forth in Section 3.5(c), and (c) if the Borrowers seek to
reduce the aggregate amount of the Commitments below $50,000,000.00, then such
Commitments shall all automatically and permanently be reduced to zero.  The
Agent will promptly transmit such notice to each Lender.  The Commitments, once
terminated or reduced may not be increased or reinstated.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 2.12.      Extension of Termination Date.
 
The Borrowers shall have the right, exercisable one time, to extend the
Termination Date by twelve (12) months.  The Borrowers may exercise such right
only by executing and delivering to the Agent at least 60 days but not more than
90 days prior to the initial Termination Date, a written request for such
extension (an “Extension Request”).  The Agent shall forward to each Lender a
copy of the Extension Request delivered to the Agent promptly upon receipt
thereof.  Subject to satisfaction of the following conditions, the Termination
Date shall be extended for twelve (12) months effective upon receipt of the
Extension Request and payment of the fee referred to in the following
clause (b): (a) immediately prior to such extension and immediately after giving
effect thereto, (i) no Default or Event of Default shall exist, (ii) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents, and (iii) the Borrowers and each other Loan Party
shall be in compliance with all covenants in the Loan Documents to which any of
them is a party, and (b) the Borrowers shall have paid the Fees payable under
Section 3.6(d).
 
Section 2.13.      Expiration or Maturity Date of Letters of Credit Past
Termination Date.
 
(a)           If on the date the Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder (excluding any
Letters of Credit for which cash collateral, backup letters of credit or other
collateral has been provided as provided in Section 2.3(b)), the Borrowers
shall, on such date, pay to the Agent an amount of money equal to the Stated
Amount of such Letter(s) of Credit for deposit into the Collateral Account.
 
(b)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrowers hereby pledge and grant to the
Agent, for the ratable benefit of the Agent and the Lenders as provided herein,
a security interest in all of their respective right, title and interest in and
to the Collateral Account and the balances from time to time in the Collateral
Account (including the investments and reinvestments therein provided for
below).  The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)           Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion.  All such investments and reinvestments shall be held in
the name of and be under the sole dominion and control of the Agent for the
ratable benefit of the Lenders.  The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Collateral Account and shall
be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Collateral Account.
 
(d)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrowers and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account and
proceeds thereof to make payment to the beneficiary with respect to such drawing
or the payee with respect to such presentment.
 
(e)           If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with Section 10.4.
 
(f)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Agent shall, from time to time, at the request of the Borrowers, deliver to the
Borrowers within 10 Business Days after the Agent’s receipt of such request from
the Borrowers, against receipt but without any recourse, warranty or
representation whatsoever, such amount of the credit balances in the Collateral
Account as exceeds the aggregate amount of the Letter of Credit Liabilities at
such time.
 
(g)           The Borrowers shall pay to the Agent from time to time such fees
as the Agent normally charges for similar services in connection with the
Agent’s administration of the Collateral Account and investments and
reinvestments of funds therein.
 
Section 2.14.      Amount Limitations.
 
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, and no reduction of any Commitments
pursuant to Section 2.11 shall take effect, if immediately after the making of
such Loan or such reduction in the Commitments the aggregate amount of Loan
Exposure exceed the lesser of (a) the aggregate amount of the Commitments at
such time or (b) Availability at such time.
 
Section 2.15.Increase in Facility Amount.
 
(a)           With the prior consent of the Agent, the Borrowers shall have the
right at any time and from time to time during the term of this Agreement to
request increases in the amount of the Revolving Facility (provided that after
giving effect to any increases in the Revolving Facility pursuant to this
Section, the aggregate amount of the Commitments may not exceed $525,000,000.00
less any reductions in the amount of the Commitments under Section 2.11) by
providing written notice to the Agent, which notice shall be irrevocable once
given.  Each such increase in the Revolving Facility must be in an aggregate
minimum amount of $10,000,000.00 and must not exceed an aggregate maximum amount
of $225,000,000.00.
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the provisions of Section 11.5, no Lender shall be
required to increase its Commitment and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee.  If a new Lender becomes a party to this Agreement, or if any existing
Lender agrees to increase its Commitment, such Lender shall on the date it
becomes a Lender hereunder (or increases its Commitment, in the case of an
existing Lender) (and as a condition thereto) purchase from the other Lenders
its Commitment Percentage (or in the case of an existing Lender, the increase in
the amount of its Commitment Percentage, in each case as determined after giving
effect to the increase of Commitments) of any outstanding Loans, by making
available to the Agent for the account of such other Lenders at the Principal
Office, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Loans to be purchased by such Lender plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.3(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Loans.  The Borrowers shall pay to the Lenders amounts payable, if any, to
such Lenders under Section 4.4 as a result of the prepayment of any such
Loans.  No increase of the Commitments may be effected under this Section if
(x) a Default or Event of Default shall be in existence on the effective date of
such increase or (y) any representation or warranty made or deemed made by any
Borrower or any other Loan Party in any Loan Document to which any such Loan
Party is a party is not (or would not be) true or correct in all material
respects on the effective date of such increase (except for representations or
warranties which expressly relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date).  In connection with any increase in
the aggregate amount of the Commitments pursuant to this subsection, (a) any
Lender becoming a party hereto shall execute such documents and agreements as
the Agent may reasonably request and (b) the Borrowers shall make appropriate
arrangements so that each new Lender, and any existing Lender increasing its
Commitment, receives a new or replacement Note, as appropriate, in the amount of
such Lender's Commitment within 2 Business Days of the effectiveness of the
applicable increase in the aggregate amount of Commitments. Any increase in the
Facility Amount pursuant to this Section 2.15 shall be subject to the condition
that the Borrowers shall have paid to the Agent, such fees as shall be due to
Agent and/or the Lenders at such time under the Fee Letter or as may be
agreed-upon between the Borrower, on the one hand, and each new Lender and/or
any existing Lender increasing its Commitment, on the other hand.  The
provisions of this Section 2.15 shall not constitute a “commitment” to lend, and
the Commitments of the Lenders shall not be increased until satisfaction of the
provisions of this Section 2.15 and actual increase of the Commitments as
provided herein. The date an increase of the Commitments becomes effective
pursuant to this Section 2.15 is referred to herein as an “Increase Effective
Date, ” with any such increase being conditioned upon, as required by any such
new Lender and/or existing Lender increasing its Commitment, receipt of (A) a
certificate from the Borrowers (1) certifying and attaching resolutions
authorizing the increase in Commitments, and (2) confirming the conditions set
forth in (x) and (y) above have been satisfied, and (B) a customary legal
opinion from Borrower's counsel.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 2.16.       Joint and Several Liability.
 
(a)           The obligations of the Borrowers hereunder and under the other
Loan Documents to which any Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
“Obligations,” regardless of whether incurred by such Borrower or any other
Borrower, and all of the other obligations and liabilities of the other
Borrowers hereunder and under the other Loan Documents.
 
(b)           Each of the Borrowers represents and warrants to the Agent and the
Lenders that the Borrowers, though separate legal entities, are mutually
dependent on each other in the conduct of their respective businesses as an
integrated operation and have determined it to be in their mutual best interests
to obtain financing from the Lenders through their collective efforts.
 
(c)           None of the Lenders or the Agent shall be obligated or required
before enforcing any Loan Document against a Borrower: (a) to pursue any right
or remedy any of them may have against any other Borrower, any Guarantor or any
other Person or commence any suit or other proceeding against any other
Borrower, any Guarantor or any other Person in any court or other tribunal;
(b) to make any claim in a liquidation or bankruptcy of any other Borrower, any
Guarantor or any other Person; or (c) to make demand of any other Borrower, any
Guarantor or any other Person or to enforce or seek to enforce or realize upon
any collateral security held by the Lenders or the Agent which may secure any of
the Obligations.
 
(d)           The Lenders and the Agent may, at any time and from time to time,
without the consent of, or notice to, any Borrower, and without discharging any
Borrower from its obligations hereunder or under any other Loan Document, take
any of the following actions: (i)  release or otherwise deal with all, or any
part, of any Collateral securing any of the Obligations and in which any other
Borrower has rights; (ii) release any other Borrower, any Guarantor or any other
Person liable in any manner for the payment or collection of the Obligations;
(iii) exercise, or refrain from exercising, any rights against any other
Borrower, any Guarantor or any other Person; and (iv) apply any sum, by
whomsoever paid or however realized, to the Obligations in such order as the
Lenders shall elect.
 
(e)           It is the intent of each Borrower, the Agent and the Lenders that
in any proceeding of the types described in Sections 10.1(f) or 10.1(g), a
Borrower’s maximum obligation hereunder shall equal, but not exceed, the maximum
amount which would not otherwise cause the obligations of such Borrower
hereunder (or any other obligations of such Borrower to the Agent and the
Lenders) to be avoidable or unenforceable against such Borrower in such
proceeding as a result of Applicable Law, including without limitation,
(i) Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise.  The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Borrower hereunder (or any other obligations of such Borrower to the Agent
and the Lenders) shall be determined in any such proceeding are referred to as
the “Avoidance Provisions”.  Accordingly, to the extent that the obligations of
any Borrower hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Obligations for which such Borrower shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Borrower hereunder (or any other
obligations of such Borrower to the Agent and the Lenders), to be subject to
avoidance under the Avoidance Provisions.  This subsection is intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Borrower hereunder to be subject to
avoidance under the Avoidance Provisions, and no Borrower or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.
 
 
40

--------------------------------------------------------------------------------

 
 
(f)           Each Borrower assumes all responsibility for being and keeping
itself informed of the financial condition of the other Borrowers and the
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Obligations and the nature, scope and extent of the risks that
such Borrower assumes and incurs hereunder, and agrees that none of the Agent or
the Lenders shall have any duty whatsoever to advise any Borrower of information
regarding such circumstances or risks.
 
Section 2.17.       Borrower Representative.
 
Each of the Borrowers hereby appoints the Borrower Representative to act as its
exclusive agent for all purposes under the Loan Documents (including, without
limitation, with respect to all matters related to the borrowing and repayment
of Loans as described in Articles II and III).  Each of the Borrowers
acknowledges and agrees that (a) the Borrower Representative may execute such
documents on behalf of any of the Borrowers as the Borrower Representative deems
appropriate in its sole discretion and each Borrower shall be bound by and
obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Agent or any Lender hereunder to the Borrower Representative shall be deemed
to have been delivered to each of the Borrowers and (c) the Agent and each of
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by the Borrower Representative on behalf of the Borrowers (or
any of them).  The Borrowers must act through the Borrower Representative for
all purposes under this Agreement and the other Loan Documents.  Notwithstanding
anything contained herein to the contrary, to the extent any provision in this
Agreement requires any Borrower to interact in any manner with the Agent or the
Lenders, such Borrower shall do so only through the Borrower Representative.
 
Section 2.18.Security Interests in Collateral.
 
(a)           To secure their Obligations under this Agreement and the other
Loan Documents, the Borrowers and each other Loan Party have granted to the
Agent, for its benefit and the benefit of the other Lenders, a first-priority
security interest in all of the Collateral pursuant to the Pledge Agreement
together with such other security documents as may now or hereafter be executed
to secure the Obligations.  Without limiting the foregoing, but subject to the
terms of the Intercreditor Agreement, at the option of the Agent, any applicable
Property Subsidiary shall grant to the Agent, on behalf of the Lenders, a
mortgage or deed of trust interest in and to said Borrowing Base Asset to secure
the Obligations and shall deliver to the Agent such diligence items in
connection therewith as the Agent may request in order for the Agent and the
Lenders to comply with Applicable Law; provided, however, in the event of a
Permitted Financing with respect to such Borrowing Base Asset, or other
refinance with the consent of the Requisite Lenders of the Borrowing Base Asset,
the Agent shall release said mortgage or deed of trust to the refinanced loan
subject to the payment of any payment required under Section 2.7(b) above
relating thereto.  The Borrowers, the Agent and the Lenders acknowledge and
agree that the Agent shall be entering into the Intercreditor Agreement, and the
exercise by the Agent of its rights and remedies under the Loan Documents with
respect to the Collateral shall be subject to the terms of the Intercreditor
Agreement.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           Upon the occurrence of the Release Date, the Agent shall and is
hereby authorized by the Lenders to release the Collateral and take all such
action as may be reasonably required in order to terminate the Liens in the
Collateral.
 
ARTICLE III. - PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
 
Section 3.1.       Payments.
 
(a)           Payments by Borrowers.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrowers under this Agreement or any other Loan Document shall be made
in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Agent at its Principal Office, not later than 2:00 p.m. on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day).  Subject to Section 10.4, the Borrowers shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Agent the amounts payable by the Borrowers hereunder to which such payment
is to be applied.  Each payment received by the Agent for the account of a
Lender under this Agreement or any Note shall be paid to such Lender by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Agent from time to time at the
applicable Lending Office of such Lender.  If the Agent fails to pay such amount
to a Lender within one Business Day of receipt of such amount, the Agent shall
pay interest on such amount until paid at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect.  If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for the period of such
extension.
 
(b)           Presumptions Regarding Payments by Borrowers.  Unless the Agent
shall have received notice from the Borrower Representative prior to the date on
which any payment is due to the Agent for the account of the Lenders hereunder
that the Borrowers will not make such payment, the Agent may assume that a
Borrower has made such payment on such date in accordance herewith and may (but
shall not be obligated to), in reliance upon such assumption, distribute to the
Lenders the amount due.  In such event, if no Borrower has in fact made such
payment, then each of the Lenders severally agrees to repay to the Agent on
demand that amount so distributed to such Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation.
 
 
42

--------------------------------------------------------------------------------

 



 
Section 3.2.        Pro Rata Treatment.
 
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1 and 2.3(a) shall be made by the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.11
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments under the Revolving
Facility; (b) each payment or prepayment of principal of Loans shall be made for
the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them, provided that, subject to
Section 3.11, if immediately prior to giving effect to any such payment in
respect of any Loans the outstanding principal amount of the Loans shall not be
held by the Lenders pro rata in accordance with their respective Commitments in
effect at the time such Loans were made, then such payment shall be applied to
the Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Loans being held by the Lenders pro rata in
accordance with their respective Commitments; (c) each payment of interest on
Loans by the Borrowers shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; (d) the making, Conversion and Continuation of Loans of
a particular Type (other than Conversions provided for by Section 4.6) shall be
made pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of making of Loans) or their respective Loans (in the
case of Conversions and Continuations of Loans) and the then current Interest
Period for each Lender’s portion of each Loan of such Type shall be coterminous;
and (e) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3, shall be pro rata in accordance with their
respective Commitments.
 
Section 3.3.        Sharing of Payments, Etc.
 
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to a Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrowers or any other Loan Party through the
exercise of any right of set-off, banker’s lien or counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of any Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders pro rata in accordance with Section 3.2 or
Section 10.4, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2 or Section 10.4, as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrowers agree that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such
participation.  Nothing contained herein shall require any Lender to exercise
any such right or shall affect the right of any Lender to exercise, and retain
the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrowers.
 
 
43

--------------------------------------------------------------------------------

 
 
Section 3.4.      Several Obligations.
 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
 
Section 3.5.      Minimum Amounts.
 
(a)           Borrowings and Conversions.  Except as otherwise provided in
Section 2.3(e), each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000.00 and integral multiples of $100,000.00 in excess
thereof.  Each borrowing of, Conversion to and Continuation of LIBOR Loans shall
be in an aggregate minimum amount of $1,000,000.00 and integral multiples of
$100,000.00 in excess of that amount.
 
(b)           Prepayments.  Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000.00 and integral multiples of $100,000.00
in excess thereof (or, if less, the aggregate principal amount of Loans then
outstanding).
 
(c)           Reductions of Commitments.  Each reduction of the Commitments
under Section 2.11 shall be in minimum decrements of $10,000,000.00.
 
(d)           Letters of Credit.  The initial Stated Amount of each Letter of
Credit shall be at least $100,000.00.
 
Section 3.6.      Fees.
 
(a)           Unused Fee. During the period from the Effective Date to but
excluding the earlier of (i) the Termination Date, or (ii) the Release Date, the
Borrowers agree to pay to the Agent for the account of the Lenders an unused
facility fee with respect to the difference between Facility Amount and the Loan
Exposure (the “Unused Amount”).  Such fee shall be payable in arrears the last
day of March, June, September and December in each year for the quarter ending
on such date.  Such fee shall be computed by multiplying the Unused Amount by
the rate of thirty-five one hundredths of one percent (0.35%) per annum if the
Unused Amount is equal to or greater than fifty percent (50%) of the Facility
Amount, and twenty-five one hundredths of one percent (0.25%) per annum if the
Unused Amount is less than fifty percent (50%) of the Facility Amount, in each
instance calculated daily (based on the number of days elapsed in a 360-day
year).  Any such accrued and unpaid fee shall also be payable on the Termination
Date or any earlier date of termination of the Commitments or reduction of the
Commitments to zero. The Agent will promptly advise the Lenders if and when the
Release Date has occurred.
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           Facility Fee.  Commencing on the Release Date and until the
Commitments terminate, the Borrowers agree to pay to the Agent for the pro rata
account of each Lender (based on each Lender’s Commitment) a facility fee (the
“Facility Fee”) which shall accrue at the per annum rate referenced in the grid
set forth in clause (b) of the definition of Applicable Margin, times the
Facility Amount.  Such fee shall be payable quarterly in arrears on the last day
of each March, June, September and December during the term of this Agreement
and on the Termination Date or any earlier date of termination of the
Commitments or reduction of the Commitments to zero.  The Borrowers acknowledge
that the fee payable hereunder is a bona fide commitment fee and is intended as
reasonable compensation to the Lenders for committing to make funds available to
the Borrowers as described herein and for no other purposes.
 
(c)           Letter of Credit Fees.  The Borrowers agree to pay to the Agent
for the pro rata account of each Lender a letter of credit fee at a rate per
annum equal to the Applicable Margin for LIBOR Loans times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) through and including the date
such Letter of Credit expires or is terminated or (y) to but excluding the date
such Letter of Credit is drawn in full and is not subject to reinstatement, as
the case may be.  The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable in arrears on (i) the last day of March,
June, September and December in each year, (ii) the Termination Date, (iii) the
date the Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Agent.  In addition, the Borrowers shall pay to
the Agent for its own account and not the account of any Lender, an issuance fee
(with such issuance fee being paid to any Lender other than Agent that issues a
Letter of Credit hereunder) in respect of each Letter of Credit equal to the
greater of (i) $500.00 or (ii) one and one-half of a tenth of a percent (0.15%)
per annum on the initial Stated Amount of such Letter of Credit (A) for the
period from and including the date of issuance of such Letter of Credit through
and including the expiration date of such Letter of Credit and (B) if the
expiration date of any Letter of Credit is extended (whether as a result of the
operation of an automatic extension clause or otherwise), for the period from
but excluding the previous expiration date to and including the extended
expiration date.  The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable upon issuance (or in the case of an extension
of the expiration date, on the previous expiration date).  The Borrowers shall
pay directly to the Agent from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged by the Agent from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments and other transactions relating thereto.
 
(d)           Extension Fee.  If the Borrowers exercise their right to extend
the Termination Date in accordance with Section 2.12, the Borrowers agree to pay
to the Agent for the pro rata account of each Lender (based on each Lender’s
Commitment) a fee equal to one-quarter of one percent (0.25%) of the amount of
the Facility Amount (whether or not utilized) at the time of such
extension.  Such fee shall be due and payable in full on the date the Agent
receives the Extension Request pursuant to such Section.
 
 
45

--------------------------------------------------------------------------------

 
(e)      Administrative and Other Fees.  The Borrowers agree to pay the
administrative and other fees of the Agent pursuant to the Fee Letter and as may
otherwise be agreed to in writing by the Borrowers and the Agent from time to
time.
 
Section 3.7.
Computations.

 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 365 or 366 days, as applicable, and the actual number of days
elapsed; provided, however, any accrued interest on any LIBOR Loan shall be
computed on the basis of a year of 360 days and the actual number of days
elapsed.
 
Section 3.8.
Usury.

 
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower Representative shall notify the respective Lender in writing
that the Borrowers elect to have such excess sum returned to them forthwith.  It
is the express intent of the parties hereto that the Borrowers not pay and the
Lenders not receive, directly or indirectly, in any manner whatsoever, interest
in excess of that which may be lawfully paid by the Borrowers under Applicable
Law.
 
Section 3.9.
Agreement Regarding Interest and Charges.

 
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrowers for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.4(a).  Notwithstanding
the foregoing, the parties hereto further agree and stipulate that all agency
fees, syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Agent or any Lender to third parties or for damages incurred by the
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement and
shall under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.
 
Section 3.10.
Statements of Account.

 
The Agent will account to the Borrowers monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrowers absent manifest error.  The
failure of the Agent to deliver such a statement of accounts shall not relieve
or discharge the Borrowers from any of their obligations hereunder.
 
 
46

--------------------------------------------------------------------------------

 
 
Section 3.11.
Defaulting Lenders.

 
(a)      Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then the Agent shall
give prompt notice thereof to the Lenders, and until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender's right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.6(c).
 
(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise, and including any amounts made available to the Agent by that
Defaulting Lender pursuant to Section 12.3), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Agent hereunder; second, if so
determined by the Agent, to be held as cash collateral for future funding
obligations of that Defaulting Lender of any participation in any Letter of
Credit; third, as the Borrowers may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent, unless funded by another Lender; fourth, if so
determined by the Agent and the Borrowers (so long as no Default or Event of
Default exists), to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fifth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; sixth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to any Borrower as
a result of any judgment of a court of competent jurisdiction obtained by any
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and seventh, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 3.11(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 
47

--------------------------------------------------------------------------------

 

(iii)         Certain Fees. During any period that a Lender is a Defaulting
Lender, such Defaulting Lender’s Commitment and outstanding Loans shall be
excluded for purposes of calculating any Fees payable to the Lenders under
Section 3.6(a), 3.6(b), 3.6(c) and 3.6(d) (provided, as to Section 3.6(d), such
Defaulting Lender shall be paid a pro rata (based on the remaining time to the
extended Termination Date) amount of extension fee at such time as it ceases to
be a Defaulting Lender), and during such period the Borrowers shall not be
required to pay, and such Defaulting Lender shall not be entitled to receive,
any such Fees otherwise payable to such Defaulting Lender under such Sections,
provided the Borrower shall be required to pay the pro rata amount of such fees
to the Lenders assuming the participation exposure with respect to any Letters
of Credit or related to any funding made by any Lender covering such Defaulting
Lender’s share of any Loan.
 
(iv)        Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 2.3, the Commitment Percentage of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, each such reallocation shall be given effect only if (i) the
conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrower Representative shall have otherwise
notified the Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(ii) such reallocation would not cause the aggregate principal amount of any
non-Defaulting Lender’s outstanding Loans and participation in Letter of Credit
Liabilities at such time to exceed such non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
 
(b)       Defaulting Lender Cure. If the Borrowers and the Agent agree in
writing in their sole discretion (with no consent required from the Borrower if
any Default or Event of Default exists) that a Defaulting Lender that is a
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held on a pro rata basis by the Lenders in accordance with their Commitment
Percentages (without giving effect to Section 3.11(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.
 
 
48

--------------------------------------------------------------------------------

 

(c)       Purchase or Cancellation of Defaulting Lender’s Commitment.  Any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitment.  Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrowers no sooner than 2 Business Days and
not later than 5 Business Days after such Defaulting Lender became a Defaulting
Lender.  If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitment in
proportion to the Commitments of the other Lenders exercising such right.  If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrowers may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5 for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents.  No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee.  Upon any such purchase or assignment, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase except to the
extent assigned pursuant to such purchase) shall terminate on the date of
purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Acceptance Agreement
and, notwithstanding Section 12.5, shall pay to the Agent an assignment fee in
the amount of $5,000.00.  The purchase price for the Commitment of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrowers to the Defaulting Lender.  Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to the
last sentence of the immediately preceding subsection (a).  Notwithstanding the
foregoing, the Defaulting Lender shall be entitled to receive amounts owed to it
by the Borrowers under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Agent from or on behalf of the Borrowers.  There shall be no recourse against
any Lender or the Agent for the payment of such sums except to the extent of the
receipt of payments from any other party or in respect of the Loans.
 
Section 3.12.
Taxes.

 
(a)       Taxes Generally.  All payments by the Borrowers of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by the assets, net
income, receipts or branch profits of any Lender or the Agent, (iii) any taxes
(other than withholding taxes) with respect to the Agent or a Lender that would
not be imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrowers hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrowers will:
 
 
49

--------------------------------------------------------------------------------

 
 
(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;
 
(ii)          promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and
 
(iii)         pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.
 
(b)       Tax Indemnification.  If the Borrowers fail to pay any Taxes when due
to the appropriate Governmental Authority or fails to remit to the Agent, for
its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrowers shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure.  For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrowers.
 
(c)       Tax Forms.  Prior to the date that any Foreign Lender becomes a party
hereto, such Foreign Lender shall deliver to the Borrowers and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Foreign Lender
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States Federal backup withholding tax and (ii) not subject to
United States Federal withholding tax imposed under the Internal Revenue
Code.  Each such Foreign Lender shall, to the extent it may lawfully do so, (x)
deliver further copies of such forms or other appropriate certifications on or
before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrowers or the Agent and (y) obtain such extensions of the time for
filing, and renew such forms and certifications thereof, as may be reasonably
requested by the Borrowers or the Agent.  The Borrowers shall not be required to
pay any amount pursuant to the last sentence of subsection (a) above to any
Foreign Lender or the Agent, if it is organized under the laws of a jurisdiction
outside of the United States of America, if such Foreign Lender or the Agent, as
applicable, fails to comply with the requirements of this subsection.  If any
such Foreign Lender, to the extent it may lawfully do so, fails to deliver the
above forms or other documentation, then the Agent may withhold from any
payments to be made to such Foreign Lender under any of the Loan Documents such
amounts as are required by the Internal Revenue Code. If any Governmental
Authority asserts that the Agent did not properly withhold or backup withhold,
as the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Agent therefor, including
all penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent.  The obligation of the Lenders under this Section shall
survive the termination of the Commitments, repayment of all Obligations and the
resignation or replacement of the Agent.
 
 
50

--------------------------------------------------------------------------------

 
 
(d)       USA Patriot Act Notice; Compliance.  In order for the Agent to comply
with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Foreign
Lender becoming a party hereto, the Agent may request, and such Lender shall
provide to the Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Agent to comply
with federal law.
 
ARTICLE IV. - YIELD PROTECTION, ETC.
 
Section 4.1.
Additional Costs; Capital Adequacy.

 
(a)           Additional Costs.  The Borrowers shall promptly pay to the Agent
for the account of each affected Lender from time to time such amounts as such
Lender may reasonably determine to be necessary to compensate such Lender for
any costs incurred by such Lender that it determines are attributable to its
making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or such obligation or the maintenance by such Lender of capital in respect
of its Loans or its Commitment (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), to the extent
resulting from any Regulatory Change that:  (i) changes the basis of taxation of
any amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12(a)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of Adjusted LIBOR for such Loan) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender (or corporation controlling such Lender), or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender (or a corporation controlling such Lender) to a
level below that which such Lender (or such corporation) could have achieved but
for such Regulatory Change (taking into consideration such Lender’s (or such
corporation’s) policies with respect to capital adequacy).
 
 
51

--------------------------------------------------------------------------------

 

(b)       Lender’s Suspension of LIBOR Loans.  Without limiting the effect of
the provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower Representative (with a copy to the
Agent), the obligation of such Lender to make or Continue, or to Convert any
other Type of Loans into, LIBOR Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.6 shall apply).
 
(c)       Additional Costs in Respect of Letters of Credit.  Without limiting
the obligations of the Borrowers under the preceding subsections of this Section
(but without duplication), if as a result of any Regulatory Change or any
risk-based capital guideline or other requirement heretofore or hereafter issued
by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrowers shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.
 
(d)       Notification and Determination of Additional Costs.  Each of the Agent
and each Lender agrees to notify the Borrowers of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrowers from any of their obligations hereunder (and in the case
of a Lender, to the Agent).  The Agent or such Lender agrees to furnish to the
Borrowers (and in the case of a Lender, to the Agent) a certificate setting
forth in reasonable detail the basis and amount of each request by the Agent or
such Lender for compensation under this Section.  Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.
 
Section 4.2.
Suspension of LIBOR Loans.

 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:
 
(a)          the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or
 
 
52

--------------------------------------------------------------------------------

 
 
(b)         the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;
 
then the Agent shall give the Borrowers and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrowers shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.
 
Section 4.3.
Illegality.

 
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower Representative thereof (with a copy to the Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.6 shall be
applicable).
 
Section 4.4.
Compensation.

 
The Borrowers shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is directly
attributable to:
 
(a)         any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or
 
(b)         any failure by the Borrowers for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.
 
Upon the Borrowers’ request, any Lender requesting compensation under this
Section shall provide the Borrowers with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof.  Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.
 
 
53

--------------------------------------------------------------------------------

 

Section 4.5.
Affected Lenders.

 
If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrowers may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment and
Loans to an Eligible Assignee subject to and in accordance with the provisions
of Section 12.5(b) for a purchase price equal to the aggregate principal balance
of all Loans then owing to the Affected Lender plus any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee.  Each of the Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section, but at no time shall the Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee.  The exercise by the Borrowers of their
rights under this Section shall be at the Borrowers’ sole cost and expense and
at no cost or expense to the Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrowers’
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including without limitation, pursuant to
Section 3.12 or 4.1) with respect to periods up to the date of replacement.
 
Section 4.6.
Treatment of Affected Loans.

 
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(b) or 4.3, then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1(b) or 4.3, on such earlier date as such Lender may specify to the
Borrower Representative with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 that gave rise to such Conversion no longer exist:
 
(a)          to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and
 
(b)         all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.
 
If such Lender gives notice to the Borrowers (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.
 
 
54

--------------------------------------------------------------------------------

 
 
Section 4.7.
Change of Lending Office.

 
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Section 3.12, 4.1 or 4.3. to reduce the liability of
the Borrowers or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
 
Section 4.8.
Assumptions Concerning Funding of LIBOR Loans.

 
Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.
 
ARTICLE V. - CONDITIONS PRECEDENT
 
Section 5.1.
Initial Conditions Precedent.

 
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance or
continuation of a Letter of Credit, is subject to the following conditions
precedent:
 
(a)       The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:
 
(i)           Counterparts of this Agreement executed by each of the parties
hereto;
 
(ii)          Notes executed by the Borrowers, payable to each Lender (if
requested by such Lender) and complying with the applicable provisions of
Section 2.10;
 
(iii)         The Guaranty executed by each Guarantor existing as of the
Effective Date;
 
(iv)        The Pledge Agreement executed by each Pledgor existing as of the
Agreement Date;
 
(v)          Opinions of counsel to the Loan Parties, addressed to the Agent and
the Lenders, addressing the matters set forth in Exhibit F;
 
 
55

--------------------------------------------------------------------------------

 
 
(vi)         The articles of incorporation, articles of organization,
certificate of limited partnership or other comparable organizational instrument
(if any) of the Borrowers and each other Loan Party certified as of a recent
date by the Secretary of State of the state of formation of such Loan Party;
 
(vii)        A certificate of good standing or certificate of similar meaning
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Loan Party is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;
 
(viii)       A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrowers, and the officers of the Borrower Representative then
authorized to deliver Notices of Borrowing, Notices of Continuation, Notices of
Conversion and to request the issuance of Letters of Credit;
 
(ix)         Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (i) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (ii) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
 
(x)          Evidence that the Fees then due and payable under Section 3.6, and
any other Fees, expenses and reimbursable amounts due and payable to the Agent,
the Titled Agents and the Lenders on or prior to the Effective Date have been
paid;
 
(xi)         A Compliance Certificate calculated as of September 30, 2011
(giving pro forma effect to the financing contemplated by this Agreement and the
Term Loan Agreement and the use of the proceeds of the Loans to be funded on the
Effective Date);
 
(xii)        A letter from each applicable agent under the Existing Credit
Agreement providing information regarding the payment in full of amounts
outstanding thereunder and providing for the treatment thereof;
 
(xiii)       A Borrowing Base Certificate dated as of the Effective Date;
 
(xiv)       Such due diligence (including lien searches and/or title reports)
with respect to the Borrowing Base Assets Pool as the Agent on behalf of the
Lenders may reasonably request;
 
 
56

--------------------------------------------------------------------------------

 
 
(xv)        Each document (including, without limitation, any UCC financing
statement) and all actions required by any Loan Document or under Applicable Law
or reasonably deemed necessary or appropriate by the Agent to be entered into,
filed, registered or recorded or taken, in order to create in favor of the
Agent, for the benefit of the Lenders, a perfected first-priority Lien in the
Collateral as of the Effective Date, shall have been entered into, filed,
registered, recorded, taken or shall have been delivered to the Agent and be in
proper form for filing, registration or recordation, as appropriate;
 
(xvi)       Evidence that the Intercreditor Agreement shall have been duly
executed and delivered by each party thereto, and shall be in full force and
effect;
 
(xvii)      Evidence that the Term Loan Agreement and the other Loan Documents
(as defined in the Term Loan Agreement) to be executed and delivered as a
condition to the effectiveness of the Term Loan Agreement, shall have been duly
executed and delivered by each party thereto, and shall be in full force and
effect;
 
(xviii)     Such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and
 
(b)       In the good faith judgment of the Agent and the Lenders:
 
(i)           There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Trust and its Subsidiaries delivered to
the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;
 
(ii)          No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrowers or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;
 
(iii)         The Trust and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which any
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;
 
 
57

--------------------------------------------------------------------------------

 
 
(iv)         There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents; and
 
(v)         The Borrowers and each other Loan Party shall have provided all
information requested by the Agent and each Lender in order to comply with the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).
 
Section 5.2.
Conditions Precedent to All Loans and Letters of Credit.

 
The obligations of the Lenders to make any Loans and of the Agent to issue
Letters of Credit are all subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  Each Credit Event shall
constitute a certification by the Borrowers to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrowers otherwise notify the Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event).  In addition, if such Credit Event is the making of a Loan or the
issuance, increase or renewal of a Letter of Credit, the Borrowers shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made or Letter of Credit issued that all conditions to the occurrence of such
Credit Event contained in this Article V have been satisfied.
 
ARTICLE VI. - REPRESENTATIONS AND WARRANTIES
 
Section 6.1.
Representations and Warranties.

 
In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, each Borrower represents and warrants to
the Agent and each Lender as follows:
 
(a)       Organization; Power; Qualification.  Each of the Borrowers, the other
Loan Parties and the other Subsidiaries is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being conducted and is duly qualified and is in good
standing as a foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.
 
 
58

--------------------------------------------------------------------------------

 
 
(b)       Ownership Structure.  As of the Agreement Date, Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the Trust
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interests in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests and (v) whether such Subsidiary is a Guarantor or  Property
Subsidiary. Except as disclosed in such Schedule or the periodic reports filed
by the Trust with the Securities and Exchange Commission, as of the Agreement
Date (i) each of the Trust and its Subsidiaries owns, free and clear of all
Liens (other than Permitted Liens), and has the unencumbered right to vote, all
outstanding Equity Interests in each Property Subsidiary shown to be held by it
on such Schedule, (ii) all of the issued and outstanding capital stock of each
such Property Subsidiary organized as a corporation is validly issued, fully
paid and nonassessable and (iii) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Property
Subsidiary.  As of the Agreement Date Part II of Schedule 6.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Trust, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Trust.
 
(c)       Authorization of Agreement, Etc.  Each Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder.  Each of the Borrowers and the other Loan
Parties has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby.  The Loan Documents to which any
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.
 
(d)       Compliance of Loan Documents with Laws, Etc.  The execution, delivery
and performance of this Agreement, the Notes and the other Loan Documents to
which any Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which any Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Borrower
or any other Loan Party, other than Liens created pursuant to the Loan Documents
or Liens securing the Obligations (as defined in the Term Loan Agreement) which
are subject to the Intercreditor Agreement.
 
 
59

--------------------------------------------------------------------------------

 
 
(e)       Compliance with Law; Governmental Approvals.  Each of the Borrowers,
each other Loan Party and each other Subsidiary is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to a
Borrower, a Subsidiary or such other Loan Party except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.
 
(f)        Title to Properties; Liens.  As of the Agreement Date,
Schedule 6.1.(f) is a complete and correct listing of all of the real property
owned or leased by each Borrower, each other Loan Party and each other
Subsidiary.  Each such Person has good, marketable and legal title to, or a
valid leasehold interest in, its respective assets.  As of the Agreement Date,
there are no Liens against any assets of any Borrower, any other Loan Party or
any other Subsidiary except for Permitted Liens.
 
(g)       Existing Indebtedness.  Schedule 6.1.(g) is, as of December 31, 2011,
a complete and correct listing of all Indebtedness of the Trust and its
Subsidiaries, including without limitation, Guarantees of the Trust and its
Subsidiaries, and indicating whether such Indebtedness is Secured
Indebtedness.  Indebtedness of the Trust and its Subsidiaries incurred from
December 31, 2011, to and including the Agreement Date does not exceed
$10,000,000.00.
 
(h)       Material Contracts.  Schedule 6.1.(h) is, as of the Agreement Date, a
true, correct and complete listing of all Material Contracts.  No event or
condition exists which with the giving of notice, the lapse of time, or both,
would permit any party to any Material Contract to terminate such Material
Contract.
 
(i)        Litigation.  Except as set forth on Schedule 6.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Borrowers, are there any actions, suits or proceedings threatened) against
or in any other way relating adversely to or affecting any Borrower, any other
Loan Party or any other Subsidiary or any of their respective property in any
court or before any arbitrator of any kind or before or by any other
Governmental Authority which (i) could reasonably be expected to have a Material
Adverse Effect or (ii) in any manner draw into question the validity or
enforceability of any Loan Document.  There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to any Borrower, any other Loan Party or any other Subsidiary which could
reasonably be expected to have a Material Adverse Effect.
 
 
60

--------------------------------------------------------------------------------

 

(j)        Taxes.  All federal, state and other tax returns of each Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon each Borrower, each other Loan
Party and each other Subsidiary and their respective properties, income, profits
and assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6 and except in each case for
noncompliance with respect to filing or payment which could not reasonably be
expected to have a Material Adverse Effect.  None of the United States income
tax returns of any Borrower, any other Loan Party or any other Subsidiary is
under an audit.  All charges, accruals and reserves on the books of the Trust
and each of its Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.
 
(k)       Financial Statements.  The Trust has furnished to each Lender copies
of (i) the audited consolidated balance sheet of the Trust and its consolidated
Subsidiaries for the fiscal year ending December 31, 2010, and the related
audited consolidated statements of operations, cash flows and changes in
shareholders’ equity for the fiscal year ending on such dates, with the opinion
thereon of KPMG LLP, and (ii) the unaudited consolidated balance sheet of the
Trust and its consolidated Subsidiaries for the fiscal quarter ending September
30, 2011, and the related unaudited consolidated statements of operations and
cash flows of the Trust and its consolidated Subsidiaries for the fiscal quarter
ending on such date.  Such financial statements (including in each case related
schedules and notes) present fairly, in all material respects and in accordance
with GAAP consistently applied throughout the periods involved, the consolidated
financial position of the Trust and its consolidated Subsidiaries at their
respective dates and the results of operations and the cash flow for such
periods (subject, as to interim statements, to changes resulting from normal
year-end audit adjustments).  Neither the Trust nor any of its Subsidiaries has
on the Agreement Date any contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, in each case, that could reasonably be
expected to have a Material Adverse Effect and that would not be required to be
set forth in its financial statements or in the notes thereto, except as
referred to or reflected or provided for in said financial statements.
 
(l)        No Material Adverse Change.  Since December 31, 2010, there has been
no material adverse change in the business, assets, liabilities, financial
condition, results of operations or business prospects of the Trust and its
Subsidiaries taken as a whole.  Each of the Borrowers, the other Loan Parties
and the other Subsidiaries is Solvent.
 
(m)      ERISA.
 
(i)           Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service applicable to such Qualified Plan’s current remedial amendment cycle (as
defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely
filed for a favorable determination letter from the Internal Revenue Service
during its staggered remedial amendment cycle (as defined in 2007-44) and such
application is currently being processed by the Internal Revenue Service,
(C) had filed for a determination letter prior to its “GUST remedial amendment
period” (as defined in 2007-44) and received such determination letter and the
staggered remedial amendment cycle first following the GUST remedial amendment
period for such Qualified Plan has not yet expired, or (D) is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan.  To the best
knowledge of the Trust, nothing has occurred which would cause the loss of its
reliance on each Qualified Plan’s favorable determination letter or opinion
letter.

 
61

--------------------------------------------------------------------------------

 


(ii)          With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.  The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)         Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrowers, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(n)       Not Plan Assets; No Prohibited Transaction.  None of the assets of any
Borrower, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.  The execution, delivery and performance of
this Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute non-exempt “prohibited
transactions” under ERISA or the Internal Revenue Code.
 
(o)       Absence of Defaults.  None of the Borrowers, any of the other Loan
Parties or any of the other Subsidiaries is in default under its certificate or
articles of incorporation or formation, bylaws, partnership agreement or other
similar organizational documents, and no event has occurred, which has not been
remedied, cured or waived, which, in any such case:  (i) constitutes a Default
or an Event of Default; or (ii) constitutes, or which with the passage of time,
the giving of notice, or both, would constitute, a default or event of default
by any Borrower,  any other Loan Party or any other Subsidiary under any
Material Contract (other than this Agreement) or judgment, decree or order to
which any Borrower, any other Loan Party or any other Subsidiary is a party or
by which any Borrower, any other Loan Party or any other Subsidiary, or any of
their respective properties may be bound where, in the case of (ii), such
default or event of default could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
 
62

--------------------------------------------------------------------------------

 

(p)       Environmental Laws.  Each of the Borrowers, the other Loan Parties and
the other Subsidiaries has obtained all Governmental Approvals which are
required under Environmental Laws and is in compliance with all terms and
conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse
Effect.  Except for any of the following matters that could not be reasonably
expected to have a Material Adverse Effect, (i) the Trust is not aware of, and
has not received notice of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to any Borrower, any other Loan Party or any other Subsidiary, may
interfere with or prevent compliance or continued compliance with Environmental
Laws, or may give rise to any common-law or legal liability, or otherwise form
the basis of any claim, action, demand, suit, proceeding, hearing, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any Hazardous
Material; and (ii) there is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Trust’s knowledge, threatened,
against any Borrower, any other Loan Party or any other Subsidiary relating to
any Environmental Laws.  None of the Borrowing Base Assets is listed on or
proposed for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law.  To the Trust’s knowledge, no
Hazardous Materials generated at or transported from the Borrowing Base Assets
are or have been transported to, or disposed of at, any location that is listed
or proposed for listing on the National Priority List or any analogous state or
local priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to have or result in a Material Adverse Effect.
 
(q)       Investment Company.  None of the Borrowers, any of the other Loan
Parties or any of the other Subsidiaries (i) is required to register as an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) is
subject to any other Applicable Law which purports to regulate or restrict its
ability to borrow money or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.
 
(r)        Margin Stock.  None of the Borrowers, any of the other Loan Parties
or any of the other Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
 
(s)       [Reserved].
 
 
63

--------------------------------------------------------------------------------

 

(t)        Intellectual Property.  Each of the Borrowers, other Loan Parties and
the other Subsidiaries owns or has the right to use, under valid license
agreements or otherwise, all material patents, licenses, franchises, trademarks,
trademark rights, service marks, service mark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
necessary to the conduct of its businesses as now conducted and as contemplated
by the Loan Documents, without known conflict with any patent, license,
franchise, trademark, trademark right, service mark, service mark right, trade
secret, trade name, copyright or other proprietary right of any other
Person.  The Borrowers, the other Loan Parties and the other Subsidiaries have
taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property.  No
material claim has been asserted by any Person with respect to the use of any
such Intellectual Property by any Borrower, any other Loan Party or any other
Subsidiary, or challenging or questioning the validity or effectiveness of any
such Intellectual Property.  The use of such Intellectual Property by the
Borrowers, the other Loan Parties and the other Subsidiaries, does not infringe
on the rights of any Person, subject to such claims and infringements as do not,
in the aggregate, give rise to any liabilities on the part of any Borrower, any
other Loan Party or any other Subsidiary that could reasonably be expected to
have a Material Adverse Effect.
 
(u)       Business.  As of the Agreement Date, the Trust and its Subsidiaries
are engaged in the business of acquiring, owning, investing in and managing net
leased office, industrial and retail properties, together with other business
activities incidental thereto.
 
(v)       Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby, other than fees payable to Lenders.  No other similar fees or
commissions will be payable by any Loan Party for any other services rendered to
the Trust or any of its Subsidiaries ancillary to the transactions contemplated
hereby.
 
(w)      Accuracy and Completeness of Information.  No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, any Borrower, any other Loan Party or any other
Subsidiary in connection with, pursuant to or relating in any way to this
Agreement, contained any untrue statement of a fact material to the Borrowers,
the other Loan Parties and the other Subsidiaries taken as a whole or omitted to
state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading.  All financial statements (including in each case all related
schedules and notes) furnished to the Agent or any Lender by, on behalf of, or
at the direction of, any Borrower, any other Loan Party or any other Subsidiary
in connection with, pursuant to or relating in any way to this Agreement,
present fairly, in all material respects and in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments).  All financial projections and other forward
looking statements prepared by or on behalf of any Borrower, any other Loan
Party or any other Subsidiary that have been or may hereafter be made available
to the Agent or any Lender were or will be prepared in good faith based on
reasonable assumptions as of the date of such information; provided, however,
the Agent and the Lenders recognize that such projections as to future events
are not to be viewed as facts or guarantees of future performance and that
actual results during the period or periods covered by any such projections may
differ from the projected results.  As of the Effective Date, no fact is known
to any Borrower which has had, or could reasonably be expected in the future to
have (so far as such Borrower can reasonably foresee), a Material Adverse Effect
which has not been set forth in the financial statements referred to in
Section 6.1(k) or the periodic reports filed by the Trust with the Securities
and Exchange Commission or in such information, reports or other papers or data
or otherwise disclosed in writing to the Agent and the Lenders.
 
 
64

--------------------------------------------------------------------------------

 
 
(x)       REIT Status.  The Trust has elected to be treated as, and qualifies
as, a REIT and is in compliance with all requirements and conditions imposed
under the Internal Revenue Code to allow the Trust to maintain its status as a
REIT.
 
(y)       OFAC.  None of the Borrowers, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrowers: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
 
(z)       Security Interests.  The Pledge Agreement creates, as security for the
Obligations, a valid and enforceable Lien on all of the Collateral in favor of
the Agent for its benefit and the benefit of the Lenders, superior to and prior
to the rights of all third parties (subject to the terms of the Intercreditor
Agreement) and subject to no other Liens (except for Permitted Liens of the
types described in clauses (a), (e) and (f) of the definition of such term).
 
Section 6.2.
Survival of Representations and Warranties, Etc.

 
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Borrower, any other Loan Party or
any other Subsidiary to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
hereto or thereto or any such statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of any Borrower, any
other Loan Party or any other Subsidiary prior to the Agreement Date and
delivered to the Agent or any Lender in connection with the underwriting or
closing of the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrowers in favor of the Agent and
the Lenders under this Agreement.  All representations and warranties made under
this Agreement and the other Loan Documents shall be deemed to be made at and as
of the Agreement Date, the Effective Date, the date on which any extension of
the Termination Date is effectuated pursuant to Section 2.12 and the date of the
occurrence of any Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.  All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans and the issuance
of the Letters of Credit.
 
 
65

--------------------------------------------------------------------------------

 
 
ARTICLE VII. - AFFIRMATIVE COVENANTS
 
For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the appropriate Lenders required pursuant to Section 12.6
shall otherwise consent in the manner provided for in Section 12.6, the
Borrowers shall comply with the following covenants:
 
Section 7.1.
Preservation of Existence and Similar Matters.

 
Except as otherwise permitted under Section 9.7, the Borrowers shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


Section 7.2.
Compliance with Applicable Law and Material Contracts.

 
The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all Material Contracts to which it is a party.
 
Section 7.3.
Maintenance of Property.

 
In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
to, (a) protect and preserve all of its respective properties, including, but
not limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b)  make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times, except in the case of either (a) or (b), where the failure to do so could
not reasonably be expected to cause a Material Adverse Effect.
 
Section 7.4.
Conduct of Business.

 
The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on, their respective businesses as described in
Section 6.1(u).
 
 
66

--------------------------------------------------------------------------------

 

Section 7.5.
Insurance.

 
In addition to the requirements of any of the other Loan Documents, the
Borrowers shall, and shall cause each other Loan Party and each other Subsidiary
or with respect to Properties where the tenant is responsible for providing
insurance, the Property Subsidiary shall cause such tenant to maintain insurance
(on a replacement cost basis) with financially sound and reputable insurance
companies against such risks and in such amounts as is customarily maintained by
Persons engaged in similar businesses or as may be required by Applicable Law,
and from time to time deliver to the Agent upon its request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.
 
Section 7.6.
Payment of Taxes and Claims.

 
The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the applicable Borrower, or Subsidiary, in accordance with GAAP.
 
Section 7.7.
Visits and Inspections.

 
The Borrowers shall, and shall cause each other Loan Party and each other
Subsidiary to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, and as often as may be reasonably requested, but only during normal
business hours, to: (a) visit and inspect all properties of the Borrowers the
other Loan Parties and the other Subsidiaries to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers and employees, and its independent accountants, its business,
properties, condition (financial or otherwise), results of operations and
performance.  If requested by the Agent, the Borrowers shall execute an
authorization letter addressed to its accountants authorizing the Agent or any
Lender to discuss the financial affairs of any Borrower, any other Loan Party or
any other Subsidiary with its accountants.  The exercise by the Agent or a
Lender of its rights under this Section shall be at the expense of the Agent or
such Lender, as the case may be, unless an Event of Default shall exist in which
case it shall be at the expense of the Borrowers.
 
Section 7.8.
Use of Proceeds; Letters of Credit.

 
The Borrowers shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only, including the refinancing of the debt under the
Existing Credit Agreement, and the acquisition, renovation and improvement of
real property by means of the direct or indirect investment by the Borrowers in
joint ventures.  No part of the proceeds of any Loan or Letter of Credit will be
used for the purpose of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.
 
 
67

--------------------------------------------------------------------------------

 
 
Section 7.9.
Environmental Matters.

 
The Borrowers shall, and shall cause all of the other Loan Parties and all of
the other Subsidiaries to, comply with all Environmental Laws the failure with
which to comply could reasonably be expected to have a Material Adverse
Effect.  If any Borrower, any other Loan Party or any other Subsidiary:
(a) receives notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (b) receives notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against any Borrower, any other Loan Party or any other Subsidiary
alleging violations of any Environmental Law or requiring any Borrower, any
other Loan Party or any other Subsidiary to take any action in connection with
the release of Hazardous Materials or (c) receives any notice from a
Governmental Authority or private party alleging that any Borrower, any other
Loan Party or any other Subsidiary may be liable or responsible for costs
associated with a response to or cleanup of a release of Hazardous Materials or
any damages caused thereby, and the matters referred to in such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrowers shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by a Borrower, any other Loan Party or any other
Subsidiary.  The Borrowers shall, and shall cause the other Loan Parties and the
other Subsidiaries to, take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.
 
Section 7.10.
Books and Records.

 
The Borrowers shall, and shall cause each of the other Loan Parties and each of
the other Subsidiaries to, maintain books and records pertaining to its
respective business operations in such detail, form and scope as is consistent
with good business practice and in accordance with GAAP.
 
Section 7.11.
Further Assurances.

 
The Borrowers shall, at the Borrowers’ cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
 
Section 7.12.
Release of a Guarantor.

 
The Borrowers may request in writing that the Agent release, and upon receipt of
such request the Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Property Subsidiary or a direct or indirect owner
of any Equity Interests in any Property Subsidiary; (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1; (iii) any required
payment as a result of a Permitted Financing shall be made; and (iv) the Agent
shall have received such written request at least 10 Business Days prior to the
requested date of release.  Delivery by the Borrowers to the Agent of any such
request shall constitute a representation by the Borrowers that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.
 
 
68

--------------------------------------------------------------------------------

 
 
Section 7.13.
REIT Status.

 
The Trust shall at all times maintain its status as, and election to be treated
as, a REIT unless (a) the Board of Trustees believes it is in the best interest
of the Trust not to maintain its status as a REIT and (b) failure to maintain
its status as a REIT would not be adverse to the interest of the Agent and the
Lenders as determined by the Requisite Lenders.
 
Section 7.14.
Exchange Listing.

 
The Trust shall maintain at least one class of common shares of the Trust having
trading privileges on the New York Stock Exchange or the NYSE AMEX Equities or
which is the subject of price quotations in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System.
 
Section 7.15.
Addition of Borrowing Base Assets.

 
(a)       Subject to compliance with this Section 7.15(a), the Borrowers may
from time to time elect to have a Property approved by the Agent and the Lenders
as a Borrowing Base Asset.  In such event, the Borrower Representative shall
provide to the Agent written notice thereof (each an “Confirmation Request”) no
later than 10:00 a.m. on the Business Day that is at least ten (10) Business
Days prior to the date on which the Borrowers wish to have such Property
approved by the Agent and the Lenders as a Borrowing Base Asset, such
Confirmation Request to (i) identify the Property proposed to be approved as a
Borrowing Base Asset, (ii) set forth the calculation of the amount of
Availability attributable to such proposed Property to be reflected on the
Borrowing Base Certificate, and (iii) certify that such Property is an Eligible
Unencumbered Property and complies with all of the representations and
warranties applicable to such Property contained in Exhibit J hereto.  Together
with the Confirmation Request, the Borrower Representative shall deliver to the
Agent (x) a pro forma Borrowing Base Certificate, (y) the Borrowers’ credit
write-up and approval memo relating to such prospective Borrowing Base Asset, if
any, and (z) if requested by the Agent, an appraisal report relating to such
prospective Borrowing Base Asset and such other documents as the Agent may
reasonably request from time to time (collectively, the “Credit Underwriting
Documents”).  With respect to any Property which the Borrowers have requested be
approved by the Agent and the Lenders as a Borrowing Base Asset, Borrowers shall
be deemed to represent and warrant hereunder that such Property is an Eligible
Unencumbered Property and all of the representations and warranties as set forth
on Exhibit J hereto are true and correct with respect to such Property. Promptly
upon receipt of a Confirmation Request and all related Credit Underwriting
Documents (collectively, each, an “Confirmation Request Package”), the Agent
shall provide copies thereof to each Lender.
 
 
69

--------------------------------------------------------------------------------

 
 
(b)       On or before 5:00 p.m. on the tenth (10th) Business Day following the
Agent's receipt of a Confirmation Request Package, the Agent will advise the
Borrower Representative as to whether the Agent and the Requisite Lenders have
confirmed the Confirmation Request.  If the Agent does not respond to the
Confirmation Request within the time period set forth herein, the Confirmation
Request shall be deemed denied and the Property identified in the Confirmation
Request shall not be included as a Borrowing Base Asset.  If a Confirmation
Request has been confirmed, the subject Property shall thereupon become a
Borrowing Base Asset upon execution and delivery of all of the documents
required to be provided under the immediately following subsection (c).  In no
event shall a Property become a Borrowing Base Asset unless such Property has
also become (or will simultaneously with such Property becoming a Borrowing Base
Asset hereunder) a Borrowing Base Asset (as defined in the Term Loan Agreement).
 
(c)       No Property shall become a Borrowing Base Asset until the Borrowers
shall have caused to be executed and delivered to the Agent the following (if
not previously delivered to the Agent), each to be in form and substance
satisfactory to the Agent:
 
(i)           The results of a recent UCC, tax, judgment, bankruptcy and lien
search in each of the jurisdictions in which UCC financing statements or other
filings or recordations should be made to evidence or perfect Liens in such
Equity Interests;
 
(ii)          A supplement to the Pledge Agreement, executed by each Person that
owns, directly or indirectly, any Equity Interests of the Property Subsidiary
that owns or leases such Property, subjecting all such Equity Interests to the
Lien of the Pledge Agreement, except to the extent that such Person (a) does not
own a direct Equity Interest in any Property Subsidiary, and (b) such Person
owns a direct or indirect Equity Interest in a Subsidiary which owns a Property
which is not a Borrowing Base Property;
 
(iii)         Each document (including, without limitation, any UCC financing
statement) and all actions required by the Pledge Agreement or under Applicable
Law or reasonably deemed necessary or appropriate by the Agent to be entered
into, filed, registered or recorded or taken, in order to create in favor of the
Agent, for the benefit of the Lenders, a perfected first-priority Lien in such
Equity Interest, shall have been entered into, filed, registered, recorded,
taken or shall have been delivered to the Agent and be in proper form for
filing, registration or recordation, as appropriate;
 
(iv)         If such Property Subsidiary or any Subsidiary that owns, directly
or indirectly, any Equity Interests of such Property Subsidiary is not already a
Guarantor, an Accession Agreement executed by each such Person;
 
(v)          Such information as the Agent or any Lender may request with
respect to any Person becoming a Loan Party in connection with such Property
becoming a Borrowing Base Asset, in order to comply with the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)); and
 
 
70

--------------------------------------------------------------------------------

 
 
(vi)        All of the items that would have been required to be delivered to
the Agent under Section 5.1.(a)(v) through (a)(ix), Section 5.1.(a)(xiv) and
Section 5.1.(a)(xv) had any such Subsidiary been a Loan Party on the Effective
Date.
 
(d)       All determinations by the Agent and the Requisite Lenders as to
whether to confirm any Confirmation Request shall be in their reasonable
discretion.
 
(e)       Notwithstanding anything to the contrary in subsections (a) and (b) of
this Section and without the Borrowers being required to provide a Confirmation
Request Package or the Agent and Lenders’ confirming a Confirmation Request,
each Property listed on Schedule 7.15. (a “Designated Property”) shall be
admitted as a Borrowing Base Asset hereunder at such time as (i) the Borrowers
have obtained and provided to the Administrative Agent evidence that the Liens
on such Designated Property as set forth on Schedule 6.1(f) have been released,
(ii) the Borrowers certify that such Designated Property is an Eligible
Unencumbered Property and complies with all of the representations and
warranties applicable to such Property contained in Exhibit J hereto, and (iii)
the requirements of Section 7.15(c) above have been satisfied with respect to
such Designated Property and the Borrowers have provided a pro forma Borrowing
Base Certificate inclusive of such Designated Property as a Borrowing Base
Asset.
 
Section 7.16.
Removal of Borrowing Base Assets.

 
(a)           So long as no Default or Event of Default exists or would result
therefrom, the Borrowers may from time to time elect to have a Property no
longer considered to be a Borrowing Base Asset.  In such event, the Borrowers
shall provide to the Agent written notice thereof (each a “Removal Request”) no
later than 10:00 a.m. on the Business Day that is at least ten (10) Business
Days prior to the date on which the Borrowers wish to have such Property no
longer considered to be a Borrowing Base Asset, such Removal Request to
(i) identify the Property to be no longer considered a Borrowing Base Asset,
(ii) set forth the calculation of the amount of Availability attributable to
such Borrowing Base Asset and the amount, if any, of any payment required by
Section 2.7(b), and (iii) have attached thereto a pro forma Borrowing Base
Certificate.  Subject to receipt by the Agent of any prepayment required by
Section 2.7(b), and provided that no Default or Event of Default exists or would
result therefrom, such Borrowing Base Asset shall cease to be a Borrowing Base
Asset hereunder and the Agent shall provide prompt written notice of such
removal to each Lender.  In no event shall a Property no longer be considered a
Borrowing Base Asset unless such Property is also no longer considered (or will
simultaneously with such Property ceasing to be considered a Borrowing Base
Asset hereunder will cease to be considered) a Borrowing Base Asset (as defined
in the Term Loan Agreement).
 
(b)           Notwithstanding any other provision of this Agreement or the other
Loan Documents but subject at all times to the provisions of Section 9.1, 9.3,
9.5, 9.6 and 9.7, the Agent and the Lenders acknowledge and agree that in the
event any LRT Entity shall own a Property which is not intended to be a
Borrowing Base Asset, such LRT Entity shall be permitted to sell, finance,
encumber or otherwise transfer such Property without the approval of the Agent
or the Lenders and without the requirement of any payment hereunder.
 
 
71

--------------------------------------------------------------------------------

 
 
Section 7.17.
Failure of Certain Borrowing Base Assets Representations and Warranties.

 
If at any time the Borrowers shall become aware that any Borrowing Base Asset
has ceased to be an Eligible Unencumbered Property or that any representation or
warranty set forth on Exhibit J hereto is no longer true and correct with
respect to any Borrowing Base Asset, the Borrower Representative shall promptly
notify the Agent in writing of such event, together with a detailed description
of the factual circumstances giving rise thereto.  In such event, the Agent
shall promptly provide a copy of such notice to the Lenders and may, and at the
direction of the Requisite Lenders shall, require that such Borrowing Base Asset
no longer be considered a Borrowing Base Asset. Upon the determination that a
Property shall no longer be considered a Borrowing Base Asset, the provisions of
Section 2.7(b) shall apply.
 
Section 7.18.
Article 8 Securities.

 
Notwithstanding any other provision contained in this Agreement or any other
Loan Document, each Borrower hereby covenants and agrees with the Agent and the
Lenders that from and after the date of this Agreement until the earlier of
(a) the date this Agreement shall terminate in accordance with Section 12.10. or
(b) the Release Date: (i) it will take no action (nor permit any Subsidiary to
take any action) of any nature whatsoever for any of the Equity Interests in any
Property Subsidiary or any other LRT Entity to be treated as “securities” within
the meaning of, or governed by, Article 8 of the UCC; (ii) it will take no
action (nor permit any Subsidiary to take any action) of any nature whatsoever
to enter into, acknowledge or agree to a control agreement with respect to the
Equity Interests of any Property Subsidiary or any other LRT Entity; and (iii)
it will not (nor permit any Subsidiary to) consent to or permit the filing of
financing statements with respect to Equity Interests in any Property Subsidiary
or any other LRT Entity except for financing statements filed by the Agent
pursuant to the Pledge Agreement and the Term Agent pursuant to the Pledge
Agreement (as defined in the Term Loan Agreement).
 
ARTICLE VIII. - INFORMATION
 
For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the appropriate Lenders required pursuant to Section 12.6
shall otherwise consent in the manner set forth in Section 12.6, the Borrowers
shall furnish to each Lender (or to the Agent if so provided below) at its
Lending Office:
 
Section 8.1.
Quarterly Financial Statements.

 
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 55 days after the end of each of the first, second and third fiscal
quarters of the Trust), the unaudited consolidated balance sheet of the Trust
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and cash flows of the Trust and its
Subsidiaries for such period, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be in form and substance reasonably satisfactory
to the Agent and shall be certified by the chief financial officer or chief
accounting officer of the Trust, in his or her opinion, to present fairly, in
accordance with GAAP and in all material respects, the consolidated financial
position of the Trust and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments); provided, however, the Borrowers shall not be required to deliver
an item required under this Section if such item is contained in a Form 10-Q
filed by the Trust with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) and is publicly available to the
Agent and the Lenders.
 
 
72

--------------------------------------------------------------------------------

 
 
Section 8.2.
Year-End Statements.

 
As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Trust), the audited
consolidated balance sheet of the Trust and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
changes in shareholders’ equity and cash flows of the Trust and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be (a) in form and
substance reasonably satisfactory to the Agent, (b) certified by the chief
financial officer or chief accounting officer of the Trust, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Trust and its Subsidiaries
as at the date thereof and the results of operations for such period and
(c) accompanied by the report thereon of independent certified public
accountants of recognized national standing, whose certificate shall be without
a “going concern” or like qualification or exception, or a qualification arising
out of the scope of the audit, and who shall have authorized the Trust to
deliver such financial statements and report to the Agent and the Lenders;
provided, however, the Borrowers shall not be required to deliver an item
required under this Section if such item is contained in a Form 10-K filed by
the Trust with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) and is publicly available to the Agent and the
Lenders.
 
Section 8.3.
Compliance Certificate.

 
At the time financial statements are furnished pursuant to Sections 8.1 and 8.2,
and if the Agent or the Requisite Lenders reasonably believe that a Default or
Event of Default may exist or may be likely to occur, within 5 Business Days of
the Agent’s request with respect to any other fiscal period, a certificate
substantially in the form of Exhibit G (a “Compliance Certificate”) executed by
the chief financial officer or chief accounting officer of the Trust:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether or not the Borrowers were in
compliance with the covenants contained in Sections 9.1, 9.2 and 9.4 and
(b) stating that, to the best of his or her knowledge, information and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrowers
with respect to such event, condition or failure.  Together with each Compliance
Certificate delivered in connection with quarterly or annual financial
statements, the Borrowers shall deliver a statement of Funds From Operations for
the fiscal period then ending, in form and detail reasonably satisfactory to the
Agent.
 

 
73

--------------------------------------------------------------------------------

 
 
Section 8.4.
Other Information.

 
(a)       Management Reports.  Promptly upon receipt thereof, copies of all
management reports, if any, submitted to any Borrower or its Board of
Trustees/Directors by its independent public accountants;
 
(b)       Securities Filings.  Prompt notice of the filing of all registration
statements, reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any of the Borrowers, any other Loan Party or any
other Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange, and promptly upon the filing thereof copies of any of the foregoing
that is not publicly available to the Agent and the Lenders or that the Agent or
any Lender may request;
 
(c)       Shareholder Information; Press Releases.  Promptly upon the mailing
thereof to the shareholders of the Trust or Operating Partnership generally,
copies of all financial statements, reports and proxy statements so mailed and
promptly upon the issuance thereof copies of all press releases issued by any
Borrower or any other Subsidiary to the extent not publicly available;
 
(d)       ERISA.  If and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, and such failure or amendment has
resulted or could reasonably be expected to result in the imposition of a Lien
or the posting of a bond or other security, a certificate of a duly authorized
executive of the Trust setting forth details as to such occurrence and the
action, if any, which the Trust or applicable member of the ERISA Group is
required or proposes to take;
 
(e)       Litigation.  To the extent any Borrower or any other Subsidiary is
aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, any Borrower or any
other Subsidiary or any of their respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Trust or any of its Subsidiaries are being audited, if such audit could
reasonably be expected to have a Material Adverse Effect;
 
 
74

--------------------------------------------------------------------------------

 
 
(f)        Change of Management or Financial Condition.  Prompt notice of any
change in the senior management of the Trust or the Operating Partnership and
any change in the business, assets, liabilities, financial condition, results of
operations or business prospects of any Borrower or any other Subsidiary which
has had or could reasonably be expected to have a Material Adverse Effect;
 
(g)       Default.  Notice of the occurrence of any of the following promptly
upon a Responsible Officer of the Trust obtaining knowledge thereof: (i) any
Default or Event of Default or (ii) any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by any Borrower or any other Subsidiary under any
Material Contract to which any such Person is a party or by which any such
Person or any of its respective properties may be bound;
 
(h)       Judgments.  Prompt notice of any order, judgment or decree in excess
of $5,000,000.00 having been entered against any Borrower or any other
Subsidiary or any of their respective properties or assets;
 
(i)        Material Asset Sales.  Prompt notice of the sale, transfer or other
disposition of any material assets of any Borrower or any other Subsidiary to
any Person other than a Borrower or another Subsidiary;
 
(j)        Patriot Act Information.  From time to time and promptly upon each
request, information identifying any Borrower or any other Loan Party as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));
 
(k)       Change in Debt Rating.  Promptly, upon any change in the Trust’s Debt
Rating, a certificate stating that the Trust’s Debt Rating has changed and the
new Debt Rating that is in effect;
 
(l)        Borrowing Base Certificate.  A Borrowing Base Certificate (i) at the
time financial statements are required to be furnished pursuant to Sections 8.1.
and 8.2., provided to the extent such the delivery of any such financial
statement is satisfied by the filing thereof with the Securities and Exchange
Commission, in no event later than 55 days after the end of each of the first,
second and third fiscal quarters of the Trust and 100 days after the end of each
fiscal year of the Trust, and (ii) at any other time within 5 Business Days of
the Agent’s reasonable request;
 
(m)      Ground Leases.  Upon submission of the annual financial statements as
provided in Section 8.2 above, a schedule summarizing the material terms of all
Ground Leases with respect to the Borrowing Base Assets, which schedule shall
include, without limitation,  the remaining term of each such Ground Lease; and
 
 
75

--------------------------------------------------------------------------------

 
 
(n)       Other Information.  From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of any Borrower, any
other Loan Party or any other Subsidiary as the Agent or any Lender may
reasonably request.
 
Section 8.5.
Frequency of Calculations of Availability.

 
Initially, Availability shall be the amount set forth as such in the Borrowing
Base Certificate delivered under Section 5.1(a).  Thereafter, Availability shall
be the amount set forth as such in the Borrowing Base Certificate delivered from
time to time pursuant Section 2.2(a), Section 2.3(c), Section 7.15.,
Section 7.16. and Section 8.4.(l).


ARTICLE IX. - NEGATIVE COVENANTS
 
For so long as this Agreement is in effect and any Obligations remain
outstanding, unless the appropriate Lenders required pursuant to Section 12.6
shall otherwise consent in the manner set forth in Section 12.6, the Borrowers
shall comply with the following covenants:
 
Section 9.1.
Financial Covenants.

 
The Borrowers shall not permit:
 
(a)       Maximum Leverage Ratio.  The ratio (the “Leverage”) of (i) Total
Indebtedness to (ii) Capitalized Value, to exceed 0.60 to 1.00 at any time.
 
(b)       Minimum Interest Expense Coverage Ratio.  The ratio of (i) Adjusted
EBITDA of the Trust and its Subsidiaries determined on a consolidated basis for
the period of two consecutive fiscal quarters of the Trust most recently ending
to (ii) Interest Expense for such period, to be less than 1.50 to 1.00 at any
time.
 
(c)       Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Adjusted EBITDA
for the period of two consecutive fiscal quarters of the Trust most recently
ending to (ii) Fixed Charges for such period, to be less than 1.40 to 1.00 at
any time.
 
(d)       Maximum Unsecured Indebtedness.  After the Release Date, the Unsecured
Indebtedness of the Trust and its Subsidiaries determined on a consolidated
basis shall not at any time exceed the Borrowing Base Value.
 
(e)       Maximum Recourse Secured Indebtedness Ratio.  The ratio of (i) Secured
Indebtedness (excluding Nonrecourse Indebtedness, the Obligations and the
Obligations (as defined in the Term Loan Agreement)) of the Trust and its
Subsidiaries determined on a consolidated basis to (ii) Capitalized Value, to be
greater than 0.10 to 1.00 at any time.
 
(f)        Maximum Secured Indebtedness Ratio.  After the Release Date, the
ratio of (i) Secured Indebtedness  of the Trust and its Subsidiaries determined
on a consolidated basis to (ii) Capitalized Value, to be greater than 0.45 to
1.00 at any time.
 
 
76

--------------------------------------------------------------------------------

 
 
(g)       Minimum Net Worth.  Tangible Net Worth at any time to be less than (i)
$1,600,000,000.00 plus (ii) 75.0% of the Net Proceeds of all Equity Issuances
effected by the Trust or any Subsidiary after September 30, 2011 (other than (x)
Equity Issuances to the Trust or any Subsidiary and (y) Equity Issuances by the
Trust or any Subsidiary, to the extent the proceeds thereof are used at the time
of such Equity Issuance (or within twelve (12) months of such Equity Issuance)
to redeem, repurchase or otherwise acquire or retire any other Equity Interest
(other than Mandatorily Redeemable Stock) of the Trust or such Subsidiary, as
the case may be).
 
(h)       Floating Rate Indebtedness.  The ratio of (i) Floating Rate
Indebtedness of the Trust and its Subsidiaries determined on a consolidated
basis to (ii) Total Indebtedness, to exceed 0.35 to 1.00 at any time.
 
Section 9.2.
Restricted Payments.

 
The Trust shall not, and shall not permit any of its Subsidiaries to, declare or
make any Restricted Payment; provided, however, that the Trust and its
Subsidiaries may declare and make the following Restricted Payments so long as
no Default or Event of Default would result therefrom:
 
(a)       the Operating Partnership may make cash distributions to the Trust and
other holders of partnership interests in the Operating Partnership with respect
to any fiscal year ending during the term of this Agreement to the extent
necessary for the Trust to make, and the Trust may so make, cash distributions
to its shareholders in an aggregate amount not to exceed the greater of (i) the
amount required to be distributed for the Trust to maintain its status as a REIT
or (ii) 95.0% of Funds From Operations calculated on a trailing twelve (12)
month basis;
 
(b)       the Trust may make cash distributions to its shareholders of capital
gains resulting from gains from certain asset sales to the extent necessary to
avoid payment of taxes on such asset sales imposed under Sections 857(b)(3) and
4981 of the Internal Revenue Code;
 
(c)       any Borrower or any Subsidiary may acquire the Equity Interests of a
Subsidiary that is not a Wholly Owned Subsidiary;
 
(d)       any Subsidiary (other than the Operating Partnership) that is not a
Wholly Owned Subsidiary may make cash distributions to holders of Equity
Interests issued by such Subsidiary;
 
(e)       Subsidiaries may pay Restricted Payments to the Trust or any other
Subsidiary; and
 
(f)        An Operating Partnership or the Trust, as applicable, may exchange
Equity Interests in such Operating Partnership for Equity Interests in the
Trust.
 
 
77

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Operating Partnership may only make cash
distributions to the Trust and other holders of partnership interests in the
Operating Partnership, and the Trust may distribute to its shareholders such
cash distributions received from the Operating Partnership, during any fiscal
year in an aggregate amount not to exceed the minimum amount necessary for the
Trust to maintain its status as a REIT.  If a Default or Event of Default
specified in Section 10.1(a), Section 10.1(b), Section 10.1(f) or
Section 10.1(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2(a), the Trust shall not, and shall not permit any Subsidiary to,
make any Restricted Payments to any Person other than to the Trust or any
Subsidiary that is a Loan Party.
 
Section 9.3.
Indebtedness.

 
The Borrowers shall not, and shall not permit  any other Loan Party or any other
Subsidiary to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.  In no event
shall a Property Subsidiary incur any Indebtedness with the exception of trade
payables incurred and paid in the ordinary course of business.
 
Section 9.4.
Certain Permitted Investments.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, make any Investment in or otherwise own the following items which
would cause the aggregate value of such holdings of the Borrowers, the other
Loan Parties and the other Subsidiaries to exceed the applicable limits set
forth below:
 
(a)       Investments in Unconsolidated Affiliates and other Persons that are
not Subsidiaries, such that the aggregate value of such Investments (determined
in a manner consistent with the definition of Capitalized Value or, if not
contemplated under the definition of Capitalized Value, as determined in
accordance with GAAP) exceeds 25.0% of Capitalized Value at any time;
 
(b)       Unimproved Land, such that the current book value of all Unimproved
Land exceeds 10.0% of Capitalized Value;
 
(c)       real property under construction such that the aggregate Construction
Budget for all such real property exceeds 15.0% of Capitalized Value at any
time;
 
(d)       Mortgage Receivables and other promissory notes, such that the
aggregate book value of all such Mortgage Receivables and promissory notes
exceeds 10.0% of Capitalized Value at any time; and
 
(e)       Properties leased under ground leases by any Borrower or any
Subsidiary, as lessee, such that the current value (determined in accordance
with the applicable provisions of the term “Capitalized Value”) of such
Properties exceeds 20.0% of Capitalized Value at any time.

 
78

--------------------------------------------------------------------------------

 
 
In addition to the foregoing limitations, the aggregate value of the items
subject to the limitations in the preceding clauses (a) through (e) shall not
exceed 40.0% of Capitalized Value at any time, and clauses (b) through (e) shall
not exceed 20.0% of Capitalized Value at any time.
 
Section 9.5.
Investments Generally.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, directly or indirectly, acquire, make or purchase any Investment,
or permit any Investment of such Person to be outstanding on and after the
Agreement Date, other than the following:
 
(a)       Investments in Subsidiaries in existence on the Agreement Date and
disclosed on Part I of Schedule 6.1.(b);
 
(b)       Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case (i) immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence and
(ii) if such Subsidiary is (or after giving effect to such Investment would
become) a Guarantor or Property Subsidiary, the terms and conditions set forth
in Section 7.15 are satisfied;
 
(c)       Investments permitted under Section 9.4;
 
(d)       Investments in Cash Equivalents;
 
(e)       intercompany Indebtedness among the Loan Parties and the Wholly Owned
Subsidiaries of the Loan Parties provided that such Indebtedness is permitted by
the terms of Section 9.3;
 
(f)        loans and advances to officers and employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business consistent with past practices; and
 
(g)       any other Investment so long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.
 
Section 9.6.
Liens; Negative Pledges; Other Matters.

 
(a)       The Borrowers shall not, and shall not permit any other Loan Party or
any other Property Subsidiary to, create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.  The Borrowers shall not, and shall not
permit any other Loan Party or any other Property Subsidiary to, create, assume,
or incur any Lien upon any direct or indirect Equity Interests in any Property
Subsidiary (other than Permitted Liens of the types described in any of clauses
(a), (e) and (f) of the definition of such term) or any Borrowing Base Asset
(other than Permitted Liens of the types described in any of clauses (a), (c),
(d), (e), (f) and (g) of the definition of such term).
 
 
79

--------------------------------------------------------------------------------

 
 
(b)       The Borrowers shall not, and shall not permit any other Loan Party or
any other Property Subsidiary to, enter into, assume or otherwise be bound by
any Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which such Borrower, Loan Party or Property
Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 9.3, (y) which Indebtedness is secured by a Lien permitted to exist
under the Loan Documents, and (z) which prohibits the creation of any other Lien
on only the property securing such Indebtedness as of the date such agreement
was entered into; (ii) in an agreement relating to the sale of a Property
Subsidiary or assets pending such sale, provided that in any such case the
Negative Pledge applies only to the Subsidiary or the assets that are the
subject of such sale or (iii) contained in the Term Loan Agreement or any other
Loan Document (as defined in the Term Loan Agreement).
 
(c)       Except to the extent contained in the Term Loan Agreement or any other
Loan Document (as defined in the Term Loan Agreement), the Borrowers shall not,
and shall not permit any other Loan Party or any other Property Subsidiary to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Property Subsidiary
to: (i) pay dividends or make any other distribution on any of such Property
Subsidiary’s capital stock or other equity interests owned by a Borrower or any
Property Subsidiary; (ii) pay any Indebtedness owed to a Borrower or any
Property Subsidiary; (iii) make loans or advances to a Borrower or any Property
Subsidiary; or (iv) transfer any of its property or assets to a Borrower or any
Property Subsidiary.
 
Section 9.7.
Merger, Consolidation, Sales of Assets and Other Arrangements.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Property Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or
substantially all of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

 
80

--------------------------------------------------------------------------------

 

(a)       any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Property Subsidiary or any other
Loan Party (other than a Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence; notwithstanding the
foregoing, any such Loan Party (other than a Borrower) may enter into a
transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrowers shall have given the Agent and the Lenders
at least 10 Business Days’ prior written notice of such merger, such notice to
include a certification to the effect that immediately prior, and after giving
effect, to such action, no Default or Event of Default is or would be in
existence; (ii) if the survivor entity is a Guarantor within 5 Business Days of
consummation of such merger, the survivor entity (if not already a Guarantor)
shall have executed and delivered an assumption agreement in form and substance
reasonably satisfactory to the Agent pursuant to which such survivor entity
shall expressly assume all of such Loan Party’s Obligations under the Loan
Documents to which it is a party; (iii) within 10 Business Days of consummation
of such merger, the survivor entity delivers to the Agent the following:
(A) items of the type referred to in Sections 5.1(a)(vi) through (ix) with
respect to the survivor entity as in effect after consummation of such merger
(if not previously delivered to the Agent and still in effect), (B) copies of
all documents entered into by such Loan Party or the survivor entity to
effectuate the consummation of such merger, including, but not limited to,
articles of merger and the plan of merger, (C) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request, including all documents required in order for the
Lenders to complete any due diligence described in Section 12.13 below;
 
(b)       the Borrowers, the other Loan Parties and the other Property
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;
 
(c)       a Person may merge with and into a Borrower so long as (i) such
Borrower is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, and (iii) the Borrowers shall have given
the Agent and the Lenders at least 10 Business Days’ prior written notice of
such merger, such notice to include a certification as to the matters described
in the immediately preceding clause (ii) (except that such prior notice shall
not be required in the case of the merger of a Property Subsidiary with and into
a Borrower); and
 
(d)       the Borrowers and the other Loan Parties may sell, transfer or dispose
of assets among themselves, and the other Subsidiaries that are not Loan Parties
may sell, transfer or dispose of assets among themselves or to a Borrower or
other Loan Party.
 
Section 9.8.
Fiscal Year.

 
The Trust shall not change its fiscal year from that in effect as of the
Agreement Date.
 
Section 9.9.
Modifications to Material Contracts.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.
 
Section 9.10.
Modifications of Organizational Documents.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.
 
 
81

--------------------------------------------------------------------------------

 
 
Section 9.11.
Transactions with Affiliates.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of  such Borrower, other Loan Party or other Subsidiary and upon fair
and reasonable terms which are no less favorable to such Borrower, other Loan
Party or other Subsidiary than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.
 
Section 9.12.
ERISA Exemptions.

 
The Borrowers shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.
 
ARTICLE X. - DEFAULT
 
Section 10.1.
Events of Default.

 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
 
(a)       Default in Payment of Principal.  Any Borrower shall fail to pay when
due (whether upon demand, at maturity, by reason of acceleration or otherwise)
the principal of any of the Loans, or any Reimbursement Obligation.
 
(b)       Default in Payment of Interest and Other Obligations.  Any Borrower
shall fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrowers under this Agreement or any other
Loan Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.
 
(c)       Default in Performance.  (i) Any Borrower shall fail to perform or
observe any term, covenant, condition or agreement contained in the second
proviso of the second sentence of Section 2.3(b), in Section 7.17, in
Section 7.18, in Section 8.4(g) or in Article IX or (ii) any Borrower or any
other Loan Party shall fail to perform or observe any term, covenant, condition
or agreement contained in this Agreement or any other Loan Document to which it
is a party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of any Borrower or such
other Loan Party obtains actual knowledge of such failure or (y) the date upon
which any Borrower has received written notice of such failure from the Agent.
 
 
82

--------------------------------------------------------------------------------

 
 
(d)       Misrepresentations.  Any written statement, representation or warranty
made or deemed made by or on behalf of any Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished or made
or deemed made by or on behalf of any Borrower or any other Loan Party to the
Agent or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.
 
(e)       Indebtedness Cross-Default; Derivatives Contracts.
 
(i)           Any Borrower, any other Loan Party or any other Subsidiary shall
fail to pay when due and payable, within any applicable grace or cure period,
the principal of, or interest on, any Indebtedness (other than the Loans,
Reimbursement Obligations and Nonrecourse Indebtedness) having an aggregate
outstanding principal amount at the time of default, in each case individually
or in the aggregate with all other Indebtedness as to which such a failure
exists, of $10,000,000.00 or more (all such Indebtedness being referred to as
“Material Indebtedness”);
 
(ii)          (x) the maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, defeased or redeemed prior to the stated
maturity thereof;
 
(iii)        any other event shall have occurred and be continuing which permits
any holder or holders of Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid, repurchased, defeased or redeemed prior to its stated maturity; or
 
(iv)        there occurs under any Derivatives Contract an Early Termination
Date (as defined in such Derivatives Contract) resulting from (A) any event of
default under such Derivatives Contract as to which any Loan Party is the
Defaulting Party (as defined in such Derivatives Contract) or (B) any
Termination Event (as so defined) under such Derivatives Contract as to which
any Loan Party is an Affected Party (as so defined) and, in either event, the
Derivatives Termination Value owed by any Loan Party as a result thereof is
$10,000,000.00 or more; or
 
(v)         an Event of Default (as defined in the Term Loan Agreement) shall
occur.
 

 
83

--------------------------------------------------------------------------------

 

(f)        Voluntary Bankruptcy Proceeding.  Any Borrower, any other Loan Party
or any other Subsidiary (other than a Subsidiary that, together with all other
Subsidiaries then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000.00 of Capitalized Value)
shall:  (i) commence a voluntary case under the Bankruptcy Code of 1978, as
amended, or other federal bankruptcy laws (as now or hereafter in effect);
(ii) file a petition seeking to take advantage of any other Applicable Laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.
 
(g)       Involuntary Bankruptcy Proceeding.  A case or other proceeding shall
be commenced against any Borrower, any other Loan Party or any other Subsidiary
(other than a Subsidiary that, together with all other Subsidiaries then subject
to a bankruptcy proceeding or other proceeding or condition described in this
subsection or the immediately preceding subsection, does not account for more
than $25,000,000.00 of Capitalized Value) in any court of competent jurisdiction
seeking:  (i) relief under the Bankruptcy Code of 1978, as amended, or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii), such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against such Borrower, such other Loan Party or such other
Subsidiary (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.
 
(h)       Litigation; Enforceability.  Any Borrower or any other Loan Party
shall (or shall attempt to) disavow, revoke or terminate any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document, or any Loan Document shall cease to be in
full force and effect (except as a result of the express terms thereof).
 
(i)        Judgment.  A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against any Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders entered against (x) in the
case of the Borrowers and the other Loan Parties, $10,000,000.00 or (y) in the
case of the other Subsidiaries, $25,000,000.00 or (B) in the case of an
injunction or other non-monetary relief, such injunction, judgment or order
could reasonably be expected to have a Material Adverse Effect.
 
 
84

--------------------------------------------------------------------------------

 
 
(j)        Attachment.  A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Borrower, any other Loan
Party or any other Subsidiary which (i) exceeds, individually or together with
all other such warrants, writs, executions and processes, (x) against the
Borrowers and other Loan Parties, $10,000,000.00 in amount or (y) against the
other Subsidiaries, $25,000,000.00 in amount, and in any such case such warrant,
writ, execution or process shall not be discharged, vacated, stayed or bonded
for a period of 30 days; provided, however, that if a bond has been issued in
favor of the claimant or other Person obtaining such warrant, writ, execution or
process, the issuer of such bond shall execute a waiver or subordination
agreement in form and substance satisfactory to the Agent pursuant to which the
issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.
 
(k)       ERISA.
 
(i)           Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000.00; or
 
(ii)          The “benefit obligation” of all Plans exceeds the “fair market
value of plan assets” for such Plans by more than $10,000,000.00, all as
determined, and with such terms defined, in accordance with FASB ASC 715.
 
(l)        Loan Documents.  An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.
 
(m)      Change of Control.
 
(i)           Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a Person will be deemed to have
“beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 20.0% of the total voting power
of the then outstanding voting stock of the Trust other than Vornado Realty
Trust and/or a “group” of which Vornado Realty Trust is a member; or
 
(ii)          During any period of 12 consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of the Trust (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of the Trust was approved by a vote of a majority of the trustees
then still in office who were either trustees at the beginning of such period or
whose election or nomination for election was previously so approved but
excluding any trustee whose initial nomination for, or assumption of office as,
a trustee occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more trustee by any person or
group other than a solicitation for the election of one or more trustee by or on
behalf of the Board of Trustees) cease for any reason to constitute a majority
of the Board of Trustees of the Trust then in office.
 
 
85

--------------------------------------------------------------------------------

 
(n)           Liens. Any Lien purported to be created under any Loan Document
shall cease to be, or shall be asserted by any Borrower or other Loan Party not
to be, a valid and perfected Lien on any Collateral, with the priority required
by the applicable Loan Documents and the Intercreditor Agreement, except as a
result of (i) the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents, the (ii) the release of such
Lien as a result of the occurrence of the Release Date hereunder.
 
(o)           Intercreditor Agreement.  So long as any Obligations (as defined
in the Term Loan Agreement) are outstanding, (i) the Intercreditor Agreement
shall be asserted in writing by any Loan Party not to be, in whole or in part,
legally valid, binding and enforceable against any party thereto (or against any
Person on whose behalf any such party makes any covenants or agreements
therein), or otherwise not be effective to create the rights and obligations
purported to be created thereunder; or (ii) as a result of legal action of any
Loan Party, the Obligations shall not have the priority contemplated by this
Agreement, the other Loan Documents or the Intercreditor Agreement.
 
Section 10.2.
Remedies Upon Event of Default.

 
Upon the occurrence of an Event of Default the following provisions shall apply:
 
(a)           Acceleration; Termination of Facilities.
 
(i)           Automatic.  Upon the occurrence of an Event of Default specified
in Section 10.1(f) or 10.1(g), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (2) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 2.13 and (3) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrowers on behalf
of themselves and the other Loan Parties and (B) all of the Commitments, the
obligation of the Lenders to make Loans and the obligation of the Agent to issue
Letters of Credit hereunder shall all immediately and automatically terminate.
 
(ii)           Optional.  If any other Event of Default shall exist, the Agent
shall at the direction of the Requisite Lenders:  (A) declare (1) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(2) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such Event of Default for deposit into the
Collateral Account pursuant to Section 2.13 and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrowers on behalf of
themselves and the other Loan Parties and (B) terminate the Commitments and the
obligation of the Lenders to make Loans and the obligation of the Agent to issue
Letters of Credit hereunder.
 
 
86

--------------------------------------------------------------------------------

 
 
(b)           Loan Documents.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise any and all of its rights under any
and all of the other Loan Documents.
 
(c)           Applicable Law.  The Requisite Lenders may direct the Agent to,
and the Agent if so directed shall, exercise all other rights and remedies it
may have under any Applicable Law.
 
(d)           Appointment of Receiver.  To the extent permitted by Applicable
Law, the Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Loan Parties and the Property
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Loan Parties and the Property Subsidiaries and to exercise
such power as the court shall confer upon such receiver.
 
Section 10.3.
Remedies Upon Default.

 
Upon the occurrence of a Default specified in Section 10.1(g), the Commitments
shall immediately and automatically terminate.
 
Section 10.4.
Allocation of Proceeds.

 
If an Event of Default exists, all payments received by the Agent under any of
the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrowers or the other Loan
Parties hereunder or thereunder, shall be applied in the following order and
priority:
 
(a)           amounts due the Agent in respect of fees and expenses due under
Section 12.2;
 
(b)           amounts due the Lenders in respect of fees and expenses due under
Section 12.2, pro rata in the amount then due each Lender;
 
(c)           payments of interest on all Loans and Reimbursement Obligations,
to be applied for the ratable benefit of the Lenders;
 
(d)           payments of principal of all Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent for deposit into the Collateral Account;
 
 
87

--------------------------------------------------------------------------------

 
 
(e)           amounts due the Agent and the Lenders pursuant to Sections 11.7
and 12.9.;
 
(f)           payment of all other Obligations and other amounts due and owing
by the Borrowers and the other Loan Parties under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders; and
 
(g)           any amount remaining after application as provided above, shall be
paid to the Borrowers or whomever else may be legally entitled thereto.
 
Section 10.5.
Performance by Agent.

 
If any Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Agent may, after notice
to the Borrower Representative, perform or attempt to perform such covenant,
duty or agreement on behalf of such Borrower or other Loan Party after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrowers shall, at the request of the Agent, promptly pay any amount reasonably
expended by the Agent in such performance or attempted performance to the Agent,
together with interest thereon at the applicable Post-Default Rate from the date
of such expenditure until paid.  Notwithstanding the foregoing, neither the
Agent nor any Lender shall have any liability or responsibility whatsoever for
the performance of any obligation of any Borrower or any other Loan Party under
this Agreement or any other Loan Document.
 
Section 10.6.
Rights Cumulative.

 
(a)           Generally.  The rights and remedies of the Agent and the Lenders
under this Agreement and each of the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies which any of them may otherwise have
under Applicable Law.  In exercising their respective rights and remedies the
Agent and the Lenders may be selective and no failure or delay by the Agent or
any of the Lenders in exercising any right shall operate as a waiver of it, nor
shall any single or partial exercise of any power or right preclude its other or
further exercise or the exercise of any other power or right.
 
(b)           Enforcement by Agent.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Agent in accordance with Article XI. for the
benefit of all the Lenders; provided that the foregoing shall not prohibit (i)
the Agent from exercising on its own behalf the rights and remedies that inure
to its benefit (solely in its capacity as Agent) hereunder and under the other
Loan Documents, (ii) any Lender from exercising setoff rights in accordance with
Section 12.3 (subject to the terms of Section 3.3), or (iii) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (x) the Requisite
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Article XI. and (y) in addition to the matters set forth in clauses (ii) and
(iii) of the preceding proviso and subject to Section 3.3, any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.
 
 
88

--------------------------------------------------------------------------------

 
 
Section 10.7.
Marshaling; Payments Set Aside.

 
None of the Agent or any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations.  To the extent that any Loan Party makes a
payment or payments to the Agent or any Lender, or the Agent or any Lender
enforce any Liens or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
ARTICLE XI. - THE AGENT
 
Section 11.1.
Authorization and Action.

 
Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein.  Without limiting
the generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents with reference to the
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law.  Instead, use
of such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The Agent will promptly forward to such Lender copies or, where
appropriate, originals of the documents delivered to the Agent pursuant to this
Agreement or the other Loan Documents.  The Agent will also furnish to any
Lender, upon the request of such Lender, a copy of any certificate or notice
furnished to the Agent by any Borrower, any other Loan Party or any other
Affiliate of any Borrower, pursuant to this Agreement or any other Loan Document
not already delivered to such Lender pursuant to the terms of this Agreement or
any such other Loan Document.  As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
any of the Obligations), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Agent shall not be required to take any action which
exposes the Agent to personal liability or which is contrary to this Agreement
or any other Loan Document or Applicable Law.  Not in limitation of the
foregoing, the Agent shall not exercise any right or remedy it or the Lenders
may have under any Loan Document upon the occurrence of a Default or an Event of
Default unless the Requisite Lenders (or all of the Lenders if explicitly
required under any provision of this Agreement) have so directed the Agent to
exercise such right or remedy.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Agent as a result of the Agent
acting or refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.
 
 
89

--------------------------------------------------------------------------------

 
 
Section 11.2.
Agent’s Reliance, Etc.

 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment.  Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrowers or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts.  Neither the Agent nor any of its directors, officers,
agents, employees or counsel: (a) makes any warranty or representation to any
Lender or any other Person, or shall be responsible to any Lender or any other
Person for any statement, warranty or representation made or deemed made by any
Borrower, any other Loan Party or any other Person in or in connection with this
Agreement or any other Loan Document; (b) shall have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Loan Document or the satisfaction of
any conditions precedent under this Agreement or any Loan Document on the part
of the Borrowers or other Persons (except for the delivery to it of any
certificate or document specifically required to be delivered to it pursuant to
Section 5.1 or that is a condition to a Credit Event) or inspect the property,
books or records of the Borrowers or any other Person; (c) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Agent on behalf of the Lenders in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.  Unless set forth in writing to the contrary, the making of
its initial Loan by a Lender shall constitute a certification by such Lender to
the Agent and the other Lenders that the Borrowers have satisfied the conditions
precedent for initial Loans set forth in Sections 5.1 and 5.2. that have not
previously been waived by the Lenders.  The Agent may execute any of its duties
under the Loan Documents by or through agents, employees or attorneys-in-fact
and shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct in the selection of such agent or attorney-in-fact as determined by a
court of competent jurisdiction in a final non-appealable judgment.
 
 
90

--------------------------------------------------------------------------------

 
 
Section 11.3.
Notice of Defaults.

 
The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrowers referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.”  If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.”  Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.
 
Section 11.4.
KeyBank as Lender.

 
KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity.  KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, any Borrower, any other Loan Party or any other affiliate
thereof as if it were any other bank and without any duty to account therefor to
the other Lenders.  Further, the Agent and any affiliate may accept fees and
other consideration from any Borrower for services in connection with this
Agreement and otherwise without having to account for the same to the other
Lenders.  The Lenders acknowledge that, pursuant to such activities, KeyBank or
its affiliates may receive information regarding the Trust, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Agent shall be under no obligation to provide such information to them.
 
 
91

--------------------------------------------------------------------------------

 
 
Section 11.5.
Approvals of Lenders.

 
All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrowers in respect of the matter or issue to be resolved, and (d) shall
include the Agent’s recommended course of action or determination in respect
thereof.  Each Lender shall reply promptly, but in any event within 10 Business
Days (or such lesser or greater period as may be specifically required under the
Loan Documents) of receipt of such communication.  Except as otherwise provided
in this Agreement, unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.
 
Section 11.6.
Lender Credit Decision, Etc.

 
Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of any Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of any Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby, independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Trust, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Trust, the other Loan Parties, the Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate.  Each Lender also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents.  The Agent
shall not be required to keep itself informed as to the performance or
observance by any Borrower or any other Loan Party of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, any Borrower, any other Loan
Party or any other Subsidiary.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the Agent
under this Agreement or any of the other Loan Documents, the Agent shall have no
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of any Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent, or any of its
officers, directors, employees, agents, attorneys-in-fact or other affiliates;
provided Agent, shall, upon any Lender’s request and at such Lender’s expense,
provide copies of any such material received by Agent from the Borrowers related
to the Revolving Facility.  Each Lender acknowledges that the Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Agent and is not acting as counsel to such Lender.
 
 
92

--------------------------------------------------------------------------------

 
 
Section 11.7.
Indemnification of Agent.

 
Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so) pro
rata in accordance with such Lender’s respective Commitment Percentage, from and
against any and all actual out-of-pocket liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Agent (in its capacity
as Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence, willful misconduct or breach of this Agreement as determined by a
court of competent jurisdiction in a final, non-appealable judgment or if the
Agent fails to follow the written direction of the Requisite Lenders (or all of
the Lenders if expressly required hereunder) unless such failure results from
the Agent following the advice of counsel to the Agent of which advice the
Lenders have received notice.  Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), promptly upon demand for its ratable
share of any out-of-pocket expenses (including reasonable counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Agent and/or the Lenders, and any claim or suit
brought against the Agent, and/or the Lenders arising under any Environmental
Laws.  Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Agent notwithstanding any claim or assertion
that the Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification.  The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement.  If the
Borrowers shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.
 
 
93

--------------------------------------------------------------------------------

 
 
Section 11.8.
Successor Agent.

 
The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrowers.  The Agent may be
removed as Agent under the Loan Documents for good cause by all of the Lenders
(other than the Lender then acting as Agent) upon 30-days’ prior written notice
to the Agent.  Upon any such resignation or removal, the Requisite Lenders
(other than the Lender then acting as Agent, in the case of the removal of the
Agent under the immediately preceding sentence) shall have the right to appoint
a successor Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrowers’ approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrowers shall, in all
events, be deemed to have approved each Lender and its affiliates as a successor
Agent).  If no successor Agent shall have been so appointed in accordance with
the immediately preceding sentence, and shall have accepted such appointment,
within 30 days after the resigning Agent’s giving of notice of resignation or
the Lenders’ removal of the resigning Agent, then the resigning or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be a
commercial bank having total combined assets of at least
$50,000,000,000.00.  Upon the acceptance of any appointment as Agent hereunder
by a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations under the Loan Documents.  Such successor Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit.  After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.
 
Section 11.9.
Titled Agents.

 
Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, or for any duties as
an agent hereunder for the Lenders.  The titles of “Arranger” and “Syndication
Agent” are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Agent, the Borrowers or any Lender and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.
 
Section 11.10.
Collateral Matters.

 
(a)           Each Lender hereby authorizes the Agent, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Loan
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to any of the Loan Documents.


(b)           The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon termination of the Commitments and indefeasible payment and
satisfaction in full of all of the Obligations; (ii) as expressly permitted by,
but only in accordance with, the terms of the applicable Loan Document; or
(iii) if approved, authorized or ratified by all of the Lenders as provided
under Section 12.6(b)(vii).  Upon request by the Agent at any time, the Lenders
will confirm in writing the Agent’s authority to release particular types or
items of Collateral pursuant to this Section.
 
 
94

--------------------------------------------------------------------------------

 
 
(c)           Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least five (5)
Business Days’ prior written request by the Borrower Representative, the Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Agent for its benefit and the benefit of the Lenders herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Agent shall not be required to execute any such document on terms which,
in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
any Borrower or any other Loan Party in respect of) all interests retained by
any Borrower or any other Loan Party, including (without limitation) the
proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral.  In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, the Agent shall be
authorized to deduct all of the expenses reasonably incurred by the Agent from
the proceeds of any such sale, transfer or foreclosure.


(d)           The Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any
Borrower or any other Loan Party or is cared for, protected or insured or that
the Liens granted to the Agent pursuant to any of the Loan Documents have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Agent in this Section or in any of the Loan Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Agent may act in any manner it may deem appropriate, in its sole
discretion, and that the Agent shall have no duty or liability whatsoever to the
Lenders, except to the extent resulting from its gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment
 
ARTICLE XII. - MISCELLANEOUS
 
Section 12.1.
Notices.

 
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
 
 
95

--------------------------------------------------------------------------------

 
 
If to a Borrower:
 
Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, New York 10119
Attn: Patrick Carroll
Telephone:    (212) 692-7215
Telecopy:       (212) 594-6600
 
With a copy to:
 
Post Heymann & Koffler LLP
Two Jericho Plaza, Wing A
Jericho, New York 11753
Attention:      David J. Heymann, Esquire
Telephone:    (516) 681-3636
Telecopy:       (516) 433-2777
 
If to the Agent:
 
KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attn: Jeffry M. Morrison
Telephone:    (617) 385-6216
Telecopy:      (704) 385-6293
 
If to a Lender:
 
To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement;
 
or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided a Lender shall only be required to give notice of any such
other address to the Agent and the Borrower Representative.  All such notices
and other communications shall be effective: (i) if mailed, when received;
(ii) if telecopied, when transmitted; (iii) if hand delivered or sent by
overnight courier, when delivered; or (iv) if delivered in accordance with
Section 12.14. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications sent to the Agent or any Lender under
Article II shall be effective only when actually received by the intended
addressee.  Neither the Agent nor any Lender shall incur any liability to the
Borrowers or any other Loan Party (nor shall the Agent incur any liability to
the Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.
 
 
96

--------------------------------------------------------------------------------

 
 
Section 12.2.
Expenses.

 
The Borrowers agree (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses actually incurred in connection with the
preparation, negotiation, execution, delivery and administration of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent and costs and expenses in
connection with the use of IntraLinks, Inc. or other similar information
transmission systems in connection with the Loan Documents, and of the Agent in
obtaining CUSIP numbers, of the Agent in connection with the review of
Properties for approval as Borrowing Base Assets and the Agent’s other
activities under Section 7.15, including the cost of all appraisals obtained
pursuant to such Section and the reasonable fees and disbursements of counsel to
the Agent relating to all such activities, (b) to pay or reimburse the Agent and
the Lenders for all their reasonable costs and expenses actually incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (c) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Section 10.1(f) or 10.1(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding.  If the Borrowers shall fail to pay any amounts required to be paid
by them pursuant to this Section, the Agent and/or the Lenders may pay such
amounts on behalf of the Borrowers and either deem the same to be Loans
outstanding hereunder or otherwise Obligations owing hereunder.  Upon the
written request of the Borrower Representative, the Agent or any Lender
requesting payment of any amounts under this Section shall provide the Borrowers
with a statement setting forth in reasonable detail the basis for requesting
such amounts.
 
 
97

--------------------------------------------------------------------------------

 
 
Section 12.3.
Setoff.

 
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by each Borrower, at any
time or from time to time while an Event of Default exists, without prior notice
to any Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or Participant subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
Affiliate of the Agent or such Lender, to or for the credit or the account of
any Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, all amounts so set
off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 3.11. and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the Lenders.
 
Section 12.4.
Litigation; Jurisdiction; Other Matters; Waivers.

 
(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWERS, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND THE BORROWERS HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWERS, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.
 
(b)           EACH OF THE BORROWERS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWERS, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM.  THE BORROWERS AND EACH
OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.
 
 
98

--------------------------------------------------------------------------------

 
 
(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
 
Section 12.5.
Successors and Assigns.

 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (f) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of
an  assigning Lender’s Commitment and/or the Loans at the time owing to it,
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in the immediately following clause (B) in the aggregate, or an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
 
99

--------------------------------------------------------------------------------

 
 
(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes outstanding Loans made by a Lender in respect of its Commitment) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment (in
each case, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date) shall not be less than
$4,000,000 (and may be integral multiples of $500,000 in excess thereof), unless
each of the Agent and, so long as no Default or Event of Default shall exist,
the Borrower Representative otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitment held by such assigning
Lender or the outstanding principal balance of the Loans of such assigning
Lender, as applicable, would be less than $4,000,000, then such assigning Lender
shall assign the entire amount of its Commitment and Loans at the time owing to
it.


(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless the
Borrower Representative shall object thereto by written notice to the Agent
within 5 Business Days after having received notice thereof; and


(B)           the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender or (y) a Loan to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund.


(iv)         Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (which fee
the Agent may, in its sole discretion, elect to waive), and the assignee, if it
is not a Lender, shall deliver to the Agent an Administrative Questionnaire.  If
requested by the transferor Lender or the assignee, upon the consummation of any
assignment, the transferor Lender, the Agent and the Borrowers shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.
 
 
100

--------------------------------------------------------------------------------

 
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) any Borrower or any of the Affiliates or Subsidiaries of any
Borrower or (B) to any Defaulting Lender or any of its Subsidiaries, or to any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).


(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.


(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender.  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
 
 
101

--------------------------------------------------------------------------------

 
 
(c)           Register.  The Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Agent, sell participations to any Person
(other than a natural Person or any Borrower or any of the Affiliates or
Subsidiaries of any Borrower) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrowers, the Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any  provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to
(w) increase such Lender’s Commitment, (x) extend the date fixed for the payment
of principal on the Loans or portions thereof owing to such Lender, (y) reduce
the rate at which interest is payable thereon or (z) release any Guarantor from
its Obligations under the Guaranty or any Collateral.  The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.12., 4.1.,
4.4. (subject to the requirements and limitations therein, including the
requirements under Section 3.12.(c) (it being understood that the documentation
required under Section 3.12.(c) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 4.5. as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 4.1. or 3.12., with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Regulatory Change that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower Representative’s request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of
Section 4.5. with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
 
 
102

--------------------------------------------------------------------------------

 
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrowers and the Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.
 
Section 12.6.
Amendments.

 
(a)           Except as otherwise expressly provided in this Agreement, any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, and any term of this Agreement
or of any other Loan Document may be amended, and the performance or observance
by any Borrower or any other Loan Party or any other Subsidiary of any terms of
this Agreement or such other Loan Document or the continuance of any Default or
Event of Default may be waived (either generally or in a particular instance and
either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (or the Agent at the written direction of the Requisite
Lenders) and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party a party thereto.
 
(b)           In addition to the foregoing requirements, no amendment, waiver or
consent shall, unless in writing, and signed by each of the Lenders directly and
adversely affected thereby (or the Agent at the written direction of such
Lenders), do any of the following:
 
(i)           increase the Commitments of the Lenders (except for any increase
in the aggregate Commitments effectuated pursuant to Section 2.15) or subject
the Lenders to any additional obligations;
 
 
103

--------------------------------------------------------------------------------

 
 
(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;
 
(iii)          reduce the amount of any Fees payable hereunder or postpone any
date fixed for payment thereof;
 
(iv)          modify the definition of the term “Termination Date” (except as
contemplated under Section 2.12) or otherwise postpone any date fixed for any
payment of any principal of, or interest on, any Loans or any other Obligations
(including the waiver of any Default or Event of Default as a result of the
nonpayment of any such Obligations as and when due), or extend the expiration
date of any Letter of Credit beyond the Termination Date;
 
(v)           amend or otherwise modify the provisions of Section 3.2;
 
(vi)          modify the definition of the terms “Commitment Percentage” or
“Requisite Lenders” or otherwise modify in any other manner the number or
percentage of the Lenders required to make any determinations or waive any
rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section 12.6 if such modification would
have such effect;
 
(vii)         release any Guarantor from its obligations under the Guaranty
(except as otherwise permitted under Section 7.12) or release any of the
Collateral (except as otherwise expressly permitted under this Agreement or the
Pledge Agreement) or subordinate any Lien of the Agent in any Collateral;
 
(viii)        amend or otherwise modify the provisions of Section 2.14;
 
(ix)           amend the definition of Defaulting Lender or Section 3.11;
 
(x)           amend the definition of Eligible Assignee or Section 12.5 which
imposes additional restrictions on  the ability of any Lender to assign or
participate its Commitment; or
 
(xi)           increase the number of Interest Periods permitted with respect to
Loans under Section 2.5.
 
(c)           No amendment, waiver or consent, unless in writing and signed by
the Agent, in such capacity, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents.   Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (a) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender (subject to Section 2.15), and (b) no such amendment, waiver or
consent may uniquely and negatively impact such Defaulting Lender without the
approval of such Defaulting Lender.
 
 
104

--------------------------------------------------------------------------------

 
 
(d)           No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  Except as otherwise provided in Section 11.5, no
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by any Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrowers shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.
 
(e)           If, in connection with any proposed change, waiver, discharge,
termination or other action under the provisions of this Agreement that requires
approval of all Lenders or the Requisite Lenders, and the consent of one or more
of such other Lenders whose consent is required is not obtained, then the Agent
shall have the right (but not the obligation) in its sole and absolute
discretion to purchase the Commitment of such non-consenting Lender or Lenders
upon payment to such non-consenting Lender(s) in full of the principal of and
interest accrued on each Loan made, or Letter of Credit issued, by it and all
other amounts owing to it or accrued for its account under this Agreement.  Upon
any such purchase or assignment, the non-consenting Lender’s interest in the
Loans or Letters of Credit and its rights hereunder (but not its liability in
respect thereof or under the Loan Documents or this Agreement to the extent the
same relate to the period prior to the effective date of the purchase except to
the extent assigned pursuant to such purchase) shall terminate on the date of
purchase, and the non-consenting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the purchaser or
assignee thereof, including an appropriate Assignment and Assumption.
 
Section 12.7.
Nonliability of Agent and Lenders.

 
The relationship between the Borrowers, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrowers and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, any Borrower, any other Loan Party or any other Subsidiary.  Neither
the Agent nor any Lender undertakes any responsibility to the Borrowers to
review or inform the Borrowers of any matter in connection with any phase of the
Borrowers’ business or operations.
 
 
105

--------------------------------------------------------------------------------

 
 
Section 12.8.     Confidentiality.
 
Except as otherwise provided by Applicable Law, the Agent and each Lender shall
maintain the confidentiality of all Information (as defined below) in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practices but in any event
may make disclosure: (a) to its Affiliates and to its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower or any of
its Obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Agent’s or such Lender’s independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information);
(e) in connection with the exercise of any remedies under any Loan Document or
any action or proceeding relating to any Loan Document or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section actually
known by the Agent or such Lender to be a breach of this Section or (ii) becomes
available to the Agent, any Lender or any Affiliate of the Agent or any Lender
on a nonconfidential basis from a source other than any Borrower or any
Affiliate of any Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of any
Borrower.  Notwithstanding the foregoing, the Agent and each Lender may disclose
any such confidential information, without notice to any Borrower or any other
Loan Party, to Governmental Authorities in connection with any regulatory
examination of the Agent or such Lender or in accordance with the regulatory
compliance policy of the Agent or such Lender.  As used in this Section, the
term “Information” means all information received from any Borrower, any other
Loan Party, any other Subsidiary or Affiliate relating to any Loan Party or any
of their respective businesses, other than any such information that is
available to the Agent or any Lender on a nonconfidential basis prior to
disclosure by any Borrower, any other Loan Party, any other Subsidiary or any
Affiliate, provided that, in the case of any such information received from any
Borrower, any other Loan Party, any other Subsidiary or any Affiliate after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
 
106

--------------------------------------------------------------------------------

 
 
Section 12.9.      Indemnification.
 
(a) The Borrowers shall and hereby agree to indemnify, defend and hold harmless
the Agent, each of the Lenders, any Affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.12 or
4.1 or expressly excluded from the coverage of such Section 3.12 or 4.1)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans or issuance of Letters of
Credit hereunder; (iii) any actual or proposed use by any Borrower of the
proceeds of the Loans or Letters of Credit; (iv) the Agent’s or any Lender’s
entering into this Agreement; (v) the fact that the Agent and the Lenders have
established the credit facility evidenced hereby in favor of the Borrowers; (vi)
the fact that the Agent and the Lenders are creditors of the Borrowers and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Trust and the Subsidiaries; (vii) the fact
that the Agent and the Lenders are material creditors of the Borrowers and are
alleged to influence directly or indirectly the business decisions or affairs of
the Borrowers and the other Subsidiaries or their financial condition; (viii)
the exercise of any right or remedy the Agent or the Lenders may have under this
Agreement or the other Loan Documents, including but not limited to, the
foreclosure upon, or seizure of, any Collateral or exercise of any other rights
of a secured party; (ix) any civil penalty or fine assessed by the OFAC against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Agent or any Lender as a
result of conduct of any Borrower, any other Loan Party or any Subsidiary that
violates a sanction administered or enforced by the OFAC; or (x) any violation
or non-compliance by any Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Trust or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to any Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrowers shall not be obligated
to indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this subsection to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment.
 
(b)           The Borrowers’ indemnification obligations under this Section 12.9
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
any Borrower or any Subsidiary, any shareholder of any Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of any
Borrower), any account debtor of any Borrower or any Subsidiary or by any
Governmental Authority. If indemnification is to be sought hereunder by an
Indemnified Party, then such Indemnified Party shall notify the Borrowers of the
commencement of any Indemnity Proceeding; provided, however, that the failure to
so notify the Borrowers shall not relieve the Borrowers from any liability that
they may have to such Indemnified Party pursuant to this Section 12.9.
 
 
107

--------------------------------------------------------------------------------

 
 
(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against any
Borrower and/or any Subsidiary.
 
(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrowers at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrowers that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrowers if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.
 
(e)           An Indemnified Party may conduct its own investigation and defense
of, and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrowers.  No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrowers hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrowers are
required to indemnify an Indemnified Party pursuant hereto and (ii) the
Borrowers have provided evidence reasonably satisfactory to such Indemnified
Party that the Borrowers have the financial wherewithal to reimburse such
Indemnified Party for any amount paid by such Indemnified Party with respect to
such Indemnity Proceeding, such Indemnified Party shall not settle or compromise
any such Indemnity Proceeding without the prior written consent of the Borrowers
(which consent shall not be unreasonably withheld or delayed). Notwithstanding
the foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrowers where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
 
(f)           If and to the extent that the obligations of the Borrowers under
this Section are unenforceable for any reason, the Borrowers hereby agree to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.
 
(g)           The Borrowers’ obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
 
 
108

--------------------------------------------------------------------------------

 

 
 
Section 12.10.      Termination; Survival.
 
At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.3(b) and in respect of
which the Borrowers have satisfied the requirements of such Section) have
terminated, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and (d) all Obligations (other than obligations which survive
as provided in the following sentence) have been paid and satisfied in full,
this Agreement shall terminate.  The indemnities to which the Agent and the
Lenders are entitled under the provisions of Sections 3.12, 4.1, 4.4, 11.7, 12.2
and 12.9 and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4, shall continue in full force and effect and
shall protect the Agent and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.
 
Section 12.11.      Severability of Provisions.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 12.12.      GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE (INCLUDING, FOR SUCH PURPOSE, SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK).
 
Section 12.13.     Patriot Act.
 
The Lenders and the Agent each hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Agent, as applicable, to identify the Borrowers in accordance with such
Act.
 
 
109

--------------------------------------------------------------------------------

 
 
Section 12.14.      Electronic Delivery of Certain Information.
 
(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Agent and each Lender have
access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Agent or the
Borrowers) provided that the foregoing shall not apply to (i) notices to any
Lender pursuant to Article II. and (ii) any Lender that has notified the Agent
and the Borrowers that it cannot or does not want to receive electronic
communications.  The Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to them hereunder by electronic delivery
pursuant to procedures approved by them for all or particular notices or
communications.  Documents or notices delivered electronically shall be deemed
to have been delivered twenty-four (24) hours after the date and time on which
the Agent or the Borrowers post such documents or the documents become available
on a commercial website and the Agent or Borrowers notify each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as
of  10:00 a.m. Eastern time on the opening of business on the next business day
for the recipient.  Subject to Section 12.8, no Indemnified Party shall be
liable for any damages arising from the use by third parties of any information
or other materials obtained by such third party through IntraLinks or other
similar information transmission systems in connection with this
Agreement.  Notwithstanding anything contained herein, in every instance the
Borrowers shall be required to provide paper copies of the certificate required
by Section 8.3. to the Agent and shall deliver paper copies of any documents to
the Agent or to any Lender that requests such paper copies until a written
request to cease delivering paper copies is given by the Agent or such
Lender.  Except for the certificates required by Section 8.3., the Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrowers with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.
 
(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the Agent
pursuant to the procedures provided to the Borrowers by the Agent.
 
Section 12.15.  Public/Private Information.
 
The Borrowers shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrowers.  Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrowers to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to Article VIII and the
Borrowers shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrowers and their Subsidiaries
or any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”.
 
Section 12.16.    Counterparts.
 
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single
document.  It shall not be necessary in making proof of this document to produce
or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.
 
 
110

--------------------------------------------------------------------------------

 
 
Section 12.17.    Obligations with Respect to Loan Parties.
 
The obligations of a Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense such Borrower may have that such Borrower does not
control such Loan Parties.
 
Section 12.18.     Independence of Covenants.
 
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.19.      Limitation of Liability.
 
Neither the Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrowers hereby waive, release, and agree not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by any Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents.  The Borrowers hereby waive, release, and agree not
to sue the Agent or any Lender or any of the Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.
 
Section 12.20.     Entire Agreement.
 
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  There are no oral agreements among the
parties hereto.
 
Section 12.21.      Construction.
 
The Agent, each Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrowers and the Lenders.
 

 
111

--------------------------------------------------------------------------------

 
 
Section 12.22.     Time is of the Essence.
 
Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrowers under this Agreement and the other Loan Documents.
 
Section 12.23.     Headings.
 
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.24.     Intercreditor Agreement.
 
EACH LENDER HEREBY (A) CONSENTS TO AND APPROVES EACH AND ALL OF THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT, (B) AGREES THAT IT IS BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT,
(C) ACKNOWLEDGES THAT THE LIENS SECURING THE OBLIGATIONS, AND THE EXERCISE OF
RIGHTS AND REMEDIES GRANTED TO THE AGENT AND LENDERS UNDER THE PLEDGE AGREEMENT
AND THE OTHER LOAN DOCUMENTS WITH RESPECT TO SUCH LIENS, ARE SUBJECT TO THE
INTERCREDITOR AGREEMENT AND (D) IRREVOCABLY AUTHORIZES AND DIRECTS THE AGENT TO
EXECUTE AND DELIVER THE INTERCREDITOR AGREEMENT AND TO PERFORM ITS OBLIGATIONS
THEREUNDER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN.
 
[Signatures on Following Pages]
 
 
112

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.
LEXINGTON REALTY TRUST
     
By:
/s/ Joseph Bonventre  
Name:
Joseph Bonventre
 
Title:
Executive Vice President

 

 
LEPERCQ CORPORATE INCOME FUND L.P.
     
LEPERCQ CORPORATE INCOME FUND II L.P.
     
Each By:  LEX GP-1 Trust, its sole general partner



By:
/s/ Joseph Bonventre
Name:
Joseph Bonventre
Title:
Vice President

 
[Signatures Continued on Next Page]
 

 
S-1

--------------------------------------------------------------------------------

 
 

[Signature Page to Amended and Restated Credit Agreement dated
as of January __, 2012 with Lexington Realty Trust et al.]
 
KEYBANK NATIONAL ASSOCIATION, as Agent, as a Lender
   
By:
   
Jane E. McGrath
 
Vice President

 
Commitment $52,500,000.00
 
Lending Office (all Types of Loans):
 
KeyBank, National Association
225 Franklin Street
Boston, Massachusetts 02110
Attn:  Jane E. McGrath
Telephone:
(617) 385-6214
Telecopy:
(617) 385-6293

 
[Signatures Continued on Next Page]

 
S-2

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement dated
as of January __, 2012 with Lexington Realty Trust et al.]
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
   
By:
   
D. Bryan Gregory
 
Director



Commitment $32,500,000.00
 
Lending Office (all Types of Loans):
 
Wells Fargo Bank, National Association
301 S. College Street
Charlotte, North Carolina 28288
Attn:     Matthew Rickets
Telephone:
(704) 374-4248
Telecopy:
(704) 383-6205

 
[Signatures Continued on Next Page]
  
 
S-3

--------------------------------------------------------------------------------

 
 

[Signature Page to Amended and Restated Credit Agreement dated
as of January __, 2012 with Lexington Realty Trust et al.]
 
U.S. BANK NATIONAL ASSOCIATION
   
By:
   
Gordon Clough
 
Vice President

 
Commitment $25,000,000.00
 
Lending Office (all Types of Loans):
 
U.S. Bank National Association
One Post Office Square, 29th Floor
Boston, Massachusetts  02109
Attn:     Gordon Clough
Telephone:
(617) 357-1752
Telecopy:
(617) 357-1758

 
[Signatures Continued on Next Page]

 
S-4

--------------------------------------------------------------------------------

 
 
[Signature Page to Amended and Restated Credit Agreement dated
as of January __, 2012 with Lexington Realty Trust et al.]
 
BANK OF AMERICA, N.A.
   
By:
   
Kurt Mathison
 
Vice President



Commitment $25,000,000.00
 
Lending Office (all Types of Loans):
 
Bank of America, N.A.
901 Main Street, 64th Floor
Dallas, Texas  75202
Attn:   Kurt Mathison
Telephone:
(214) 209-9198
Telecopy:
(214) 209-0995

 
[Signatures Continued on Next Page]
 
 
S-5

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement dated
as of January __, 2012 with Lexington Realty Trust et al.]
 
PNC BANK, N.A.
   
By:
   
Brian P. Kelly
 
Vice President

 
Commitment $25,000,000.00
 
Lending Office (all Types of Loans):
 
PNC Bank, N.A.
340 Madison Avenue
New York, New York  10173
Attn:    Brian Kelly
Telephone:
(212) 527-7306
Telecopy:
(212) 421-1552



[Signatures Continued on Next Page]
 
 
S-6

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement dated
as of January __, 2012 with Lexington Realty Trust et al.]
 
REGIONS BANK
   
By:
   
Kerri Raines
 
Vice President

 
Commitment $20,000,000.00
 
Lending Office (all Types of Loans):
 
Regions Bank
1900 5th Avenue North
Mail Code: BRC-15
Birmingham, Alabama
Attn:   Kerri Raines
Telephone:
(205) 801-0621
Telecopy:
(205) 264-5456



[Signatures Continued on Next Page]
 
 
S-7

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement dated
as of January 13, 2012 with Lexington Realty Trust et al.]
 
ROYAL BANK OF CANADA
   
By:
/s/ Joshua Freedman
Name:
Joshua Freedman
Title:
Authorized Signatory



Commitment $25,000,000.00
 
Lending Office (all Types of Loans):
 
Royal Bank of Canada
Three World Financial Center
200 Vesey Street
New York, New York 10128-8098
Attention: Manager, Loans Administration
Telephone: 877-332-7455
Facsimile: 212-428-2372



[Signatures Continued on Next Page]
 
 
S-8

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement dated
as of January 13, 2012 with Lexington Realty Trust et al.]
 
RBS CITIZENS, N.A. d/b/a CHARTER ONE
   
By:
/s/ Diane Vanden Plas  
Diane Vanden Plas
 
Vice President



Commitment $25,000,000.00
 
Lending Office (all Types of Loans):
 
RBS Citizens d/b/a Charter One
1215 Superior Avenue, OHS675
Cleveland, Ohio  44114
Attn:    Donald Woods
Telephone:
(216) 227-0199
Telecopy:
(216) 428-4600

 
[Signatures Continued on Next Page]
 
 
S-9

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement dated
as of January 13, 2012 with Lexington Realty Trust et al.]
 
BARCLAYS BANK PLC
   
By:
/s/ Michael J. Mozer
 
Michael J. Mozer
Title:
Vice President

 
Commitment $20,000,000.00
 
Lending Office (all Types of Loans):
 
Barclays Capital
745 7th Avenue, 26th Floor
New York, New York  10019
Attn:    Kevin Cullen
Telephone:
(212) 526-4979
Telecopy:
(212) 526-5115

[Signatures Continued on Next Page]
 
 
S-10

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement dated
as of January 13, 2012 with Lexington Realty Trust et al.]
 
COMPASS BANK,
an Alabama banking corporation
   
By:
/s/ Dan Killian
 
Dan Killian
 
Senior Vice President

 
Commitment $20,000,000.00
 
Lending Office (all Types of Loans):
 
Compass Bank
8333 Douglas Avenue
Dallas, Texas  75225
Attn:   Ben David
Telephone:
(214) 346-2734
Telecopy:
(214) 346-2767

 
[Signatures Continued on Next Page]
 
 
S-11

--------------------------------------------------------------------------------

 
  
[Signature Page to Amended and Restated Credit Agreement dated
as of January 13, 2012 with Lexington Realty Trust et al.]
 
CAPITAL ONE, N.A.
   
By:
/s/ Frederick H. Denecke
 
Frederick H. Denecke
 
Vice President

 
Commitment $15,000,000.00
 
Lending Office (all Types of Loans):
 
Capital One, N.A.
7501 Wisconsin Avenue, 12th Floor
Bethesda, Maryland  20814
Attn:    Frederick H. Denecke
Telephone:
(240) 497-7735
Telecopy:
(240) 497-7714

 
[Signatures Continued on Next Page]
 
 
S-12

--------------------------------------------------------------------------------

 

[Signature Page to Amended and Restated Credit Agreement dated
as of January 13, 2012 with Lexington Realty Trust et al.]
 
BRANCH BANKING AND TRUST COMPANY
   
By:
/s/ Robert Searson
 
Robert Searson
 
Senior Vice President

 
Commitment $15,000,000.00
 
Lending Office (all Types of Loans):
 
Branch Banking and Trust Company
200 W. Second Street, 16th Floor
Winston Salem, North Carolina  27101
Attn:    Robert Searson
Telephone:
(336) 733-2771
Telecopy:
(336) 733-2740

 
 
S-13

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
 
THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of ___________, 201_ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”), and KEYBANK NATIONAL ASSOCIATION, as
Agent (the “Agent”).
 
WHEREAS, the Assignor is a Lender under that certain Amended and Restated Credit
Agreement dated as of January __, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Lexington Realty Trust, Lepercq Corporate Income Fund L.P., and Lepercq
Corporate Income Fund II L.P. (collectively, the “Borrowers”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), the Agent, and the other parties thereto;
 
WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and
 
WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
 
Section 1.  Assignment.
 
(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of ____________, 201_ (the
“Assignment Date”), the Assignor hereby irrevocably sells, transfers and assigns
to the Assignee, without recourse, a $__________ interest (such interest being
the “Assigned Commitment”) in and to the Assignor’s Commitment and all of the
other rights and obligations of the Assignor under the Credit Agreement, the
Assignor’s Note and the other Loan Documents (representing ______% in respect of
the aggregate amount of all Lenders’ Commitments), including without limitation,
a principal amount of outstanding Loans equal to $_________ and all voting
rights of the Assignor associated with the Assigned Commitment, all rights to
receive interest on such amount of Loans and all facility and other Fees with
respect to the Assigned Commitment and other rights of the Assignor under the
Credit Agreement and the other Loan Documents with respect to the Assigned
Commitment.  The Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of the Assignor as a Lender with respect to the Assigned
Commitment, which obligations shall include, but shall not be limited to, the
obligation to make Loans to the Borrowers with respect to the Assigned
Commitment, the obligation to pay the Agent amounts due in respect of draws
under Letters of Credit as required under Section 2.3(i) of the Credit Agreement
and the obligation to indemnify the Agent as provided in the Credit Agreement
(the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, collectively, the “Assigned Obligations”).  The Assignor shall
have no further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Commitment from and after
the Assignment Date.

 
A-1

--------------------------------------------------------------------------------

 
 
(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI of the Credit Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of any Borrower, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by any Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
other Loan Document or any other document or instrument executed in connection
therewith, or the collectibility of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by any
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document to which it is a party.  Further, the Assignee
acknowledges that it has, independently and without reliance upon the Agent, or
any affiliate or subsidiary thereof, the Assignor or any other Lender and based
on the financial statements supplied by the Borrowers and such other documents
and information as it has deemed appropriate, made its own credit and legal
analysis and decision to become a Lender under the Credit Agreement.  The
Assignee also acknowledges that it will, independently and without reliance upon
the Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other Loan Documents or pursuant to any other obligation.  Except as
expressly provided in the Credit Agreement, the Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to any Borrower
or any other Loan Party or to notify the Assignee of any Default or Event of
Default.  The Assignee has not relied on the Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.
 
Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.
 
Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 
A-2

--------------------------------------------------------------------------------

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $____________ [and $__________,
respectively], and that the Assignor is not in default of its obligations under
the Credit Agreement; and (ii) the outstanding balance of Loans owing to the
Assignor (without reduction by any assignments thereof which have not yet become
effective) is $____________; and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.
 
Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered in connection therewith or pursuant
thereto and such other documents and information (including without limitation
the Loan Documents) as it has deemed appropriate to make its own credit analysis
and decision to enter into this Agreement; (c) appoints and authorizes the Agent
to take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender with respect to the
Assigned Commitment.
 
Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note.  Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.
 
Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.
 
Section 8.  Payment Instructions.  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the instructions set forth on Schedule 1 attached hereto or as
the Assignee may otherwise notify the Agent.
 

 
A-3

--------------------------------------------------------------------------------

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5(b)(iii) of the Credit Agreement, the Borrowers,
and (b) the payment to the Assignor of the amounts, if any, owing by the
Assignee pursuant to Section 2 hereof and (c) the payment to the Agent of the
amounts, if any, owing by the Assignor pursuant to Section 3 hereof.  Upon
recording and acknowledgment of this Agreement by the Agent, from and after the
Assignment Date, (i) the Assignee shall be a party to the Credit Agreement with
respect to the Assigned Commitment and have the rights and obligations of a
Lender thereunder to the extent of the Assigned Commitment and (ii) the Assignor
shall relinquish its rights (except as otherwise provided in Section 12.10 of
the Credit Agreement) and be released from its obligations under the Credit
Agreement with respect to the Assigned Commitment; provided, however, that if
the Assignor does not assign its entire interest under the Loan Documents, it
shall remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Commitment.
 
Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
 
Section 11. Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.
 
Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.
 
Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.
 
Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.
 
Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
 
Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.
 
[Include this Section only if Borrowers’ consent is required under
Section 12.5(b)(iii) Section 17.  Agreements of the Borrowers.  The Borrowers
hereby agree that the Assignee shall be a Lender under the Credit Agreement
having a Commitment equal to the Assigned Commitment.  The Borrowers agree that
the Assignee shall have all of the rights and remedies of a Lender under the
Credit Agreement and the other Loan Documents, including, but not limited to,
the right of a Lender to receive payments of principal and interest with respect
to the Assigned Obligations, and to the Loans made by the Lenders after the date
hereof and to receive the commitment and other Fees payable to the Lenders as
provided in the Credit Agreement.  Further, the Assignee shall be entitled to
the indemnification provisions from the Borrowers in favor of the Lenders as
provided in the Credit Agreement and the other Loan Documents.  The Borrowers
further agree, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee, and if applicable the Assignor, Notes as required by
Section 12.5(b)(iv) of the Credit Agreement.  Upon receipt by the Assignor of
the amounts due the Assignor under Section 2, the Assignor agrees to surrender
to the Borrowers such Assignor’s Notes.]


[Signatures on Following Pages]
 

 
A-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.



 
ASSIGNOR:
     
[NAME OF ASSIGNOR]
     
By:
     
Name:
     
Title:
       
ASSIGNEE:
     
[NAME OF ASSIGNEE]
     
By:
     
Name:
     
Title:
 



Accepted as of the date first written above.
     
AGENT:
     
KEYBANK NATIONAL ASSOCIATION, as Agent
     
By:
     
Name:
     
Title:
   



[Signatures Continued on Following Page]

 
A-5

--------------------------------------------------------------------------------

 
   

[Include signature of the Borrower Representative only if required under
Section 12.5(b)(iii) of the Credit Agreement]
  Agreed and consented to as of the date first written above.       BORROWERS: 
      LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and
on behalf of the other Borrowers       
By:
     
Name:
     
Title:
   


 
A-6

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Information Concerning the Assignee


Notice Address:
           
Telephone No.:
   
Telecopy No.:
     
Lending Office:
           
Telephone No.:
   
Telecopy No.:
     
Payment Instructions:
     


 
A-7

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF NOTICE OF BORROWING
PRIVATE INFORMATION


____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of January __, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust,
Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income Fund II L.P.
(collectively, the “Borrowers”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
 
 
1.
The Borrowers hereby request that the Lenders make Loans to the Borrowers in an
aggregate principal amount equal to $___________________ pursuant to Section 2.2
of the Credit Agreement.

 
 
2.
The Borrowers request that such Loans be made available to the Borrowers on
____________, 201_.

 
 
3.
The Borrowers hereby request that the requested Loans all be of the following
Type:



 
[Check one box only]



 
¨
Base Rate Loans

 
¨
LIBOR Loans, each with an initial Interest Period for a duration of:

 
[Check one box only]
¨
1 month
 
¨
2 months
 
¨
3 months
 
¨
 

 
 
4.
The Borrowers request that the proceeds of this borrowing of Loans be made
available to the Borrowers by ____________________________.


 
B-1

--------------------------------------------------------------------------------

 
 
The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or will exist
immediately after giving effect to the requested Loans, and (b) the
representations and warranties made or deemed made by the Borrowers and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents. In
addition, the Borrowers certify to the Agent and the Lenders that all conditions
to the making of the requested Loans contained in Article V of the Credit
Agreement will have been satisfied (or waived in accordance with the applicable
provisions of the Loan Documents) at the time such Loans are made.
 
If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section  2.2 of the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.



 
LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers
       
By:
     
Name:
     
Title:
 


 
B-2

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF NOTICE OF CONTINUATION
 
PRIVATE INFORMATION


____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of January __, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust,
Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income Fund II L.P.
(collectively, the “Borrowers”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
 
Pursuant to Section 2.8 of the Credit Agreement, the Borrowers hereby request a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:
 
 
1.
The proposed date of such Continuation is ____________, 201__.

 
 
2.
The aggregate principal amount of Loans subject to the requested Continuation is
$________________________ and was originally borrowed by the Borrowers on
____________, 201_.

 
 
3.
The portion of such principal amount subject to such Continuation is
$__________________________.

 
 
4.
The current Interest Period for each of the Loans subject to such Continuation
ends on ________________, 201_.

 
 
5.
The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 
[Check one box only]
¨
1 month
 
¨
2 months
 
¨
3 months
 
¨
 

  
 
C-1

--------------------------------------------------------------------------------

 

 
The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, (a) no Default or Event of Default exists or will
exist after giving effect to such Continuation, and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.
 
If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.



 
LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers
         
By:
     
Name:
     
Title:
 


 
C-2

--------------------------------------------------------------------------------

 

EXHIBIT D
 
FORM OF NOTICE OF CONVERSION
PRIVATE INFORMATION
 
____________, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of January __, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust,
Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income Fund II L.P.
(collectively, the “Borrowers”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto.  Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
 
Pursuant to Section 2.9 of the Credit Agreement, the Borrowers hereby request a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
 
 
1.
The proposed date of such Conversion is ______________, 201_.

 
 
2.
The Loans to be Converted pursuant hereto are currently:

 
[Check one box only]
¨
Base Rate Loans
 
¨
LIBOR Loans

 
 
3.
The aggregate principal amount of Loans subject to the requested Conversion is
$_____________________ and was originally borrowed by the Borrowers on
____________, 201_.

 
 
4.
The portion of such principal amount subject to such Conversion is
$___________________.

 
 
5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:


 
D-1

--------------------------------------------------------------------------------

 
 
 
[Check one box only]



 
¨
Base Rate Loans

 
¨
LIBOR Loans, each with an initial Interest Period for a duration of:

 
[Check one box only]
¨
1 month
 
¨
2 months
 
¨
3 months
 
¨
 

  
The Borrowers hereby certify to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a Base Rate Loan), and (b) the representations and
warranties made or deemed made by the Borrowers and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents.
 
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9 of the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.



 
LEXINGTON REALTY TRUST, as Borrower Representative on its own behalf and on
behalf of the other Borrowers
         
By:
     
Name:
     
Title:
 


 
D-2

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF NOTE


$____________________
January __, 2012



FOR VALUE RECEIVED, each of the undersigned, LEXINGTON REALTY TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Trust”), LEPERCQ CORPORATE INCOME FUND L.P., a limited partnership formed under
the laws of the State of Delaware (“LCIF”), AND LEPERCQ CORPORATE INCOME FUND II
L.P., a limited partnership formed under the laws of the State of Delaware
(“LCIFII”; collectively with the Trust and LCIF, the “Borrowers” and each a
“Borrower”), hereby jointly and severally promises to pay to the order of
____________________ (the “Lender”), in care of KeyBank National Association, as
Agent (the “Agent”) at KeyBank, National Association, 225 Franklin Street,
Boston, Massachusetts 02110, or at such other address as may be specified in
writing by the Agent to the Borrowers, the principal sum of ________________ AND
____/100 DOLLARS ($____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Loans made by the Lender to the Borrowers
under the Credit Agreement (as herein defined)), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.
 
The date and amount of each Loan made by the Lender to the Borrowers, and each
payment made on account of the principal thereof, shall be recorded by the
Lender either on the schedule attached hereto or on its books and records, and,
prior to any transfer of this Note, endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers to make a payment when due of any amount owing
under the Credit Agreement or hereunder.
 
This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of January __, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrowers, the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Agent, and the other parties
thereto.  Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.
 
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
 
Except as permitted by Section 12.5 of the Credit Agreement, this Note may not
be assigned by the Lender to any Person.

 
E-1

--------------------------------------------------------------------------------

 
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
The Borrowers hereby waive presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
 
Time is of the essence for this Note.
 
THE OBLIGATIONS OF THE BORROWERS UNDER THIS NOTE SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH BORROWER CONFIRMS THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE
OBLIGATIONS OF EACH OF THE OTHER BORROWERS HEREUNDER.

 
E-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.



 
LEXINGTON REALTY TRUST
       
By:
     
Name: Joseph Bonventre
   
Title: Executive Vice President
       
LEPERCQ CORPORATE INCOME FUND L.P.
     
LEPERCQ CORPORATE INCOME FUND II L.P.




 
Each By:  LEX GP-1 Trust, its sole general partner
       
By: 
     
Name: Joseph Bonventre
   
Title: Vice President


 
E-3

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS


This Note evidences Loans made under the within-described Credit Agreement to
the Borrowers, on the dates and in the principal amounts set forth below,
subject to the payments and prepayments of principal set forth below:

 
 
Date of 
Loan
 
Principal
Amount of 
Loan
 
Amount 
Paid or 
Prepaid
 
Unpaid
Principal
Amount
 
 
Notation 
Made By
                                     
  
 
  
 
  
 
  
 

 

 
E-4

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF OPINION OF COUNSEL

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]
 
January __, 2012
 


KeyBank, National Association, as Administrative Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison


The Lenders party to the Credit Agreement referred to below


Ladies and Gentlemen:


We have acted as counsel to Lexington Realty Trust, a real estate investment
trust formed under the laws of the State of Maryland (the “Trust”), Lepercq
Corporate Income Fund L.P., a limited partnership formed under the laws of the
State of Delaware (“LCIF”), and Lepercq Corporate Income Fund II L.P., a limited
partnership formed under the laws of the State of Delaware (“LCIFII”;
collectively, with the Trust and LCIF, the “Borrowers” and each a “Borrower”),
in connection with the negotiation, execution and delivery of that certain
Amended and Restated Credit Agreement dated as of January __, 2012 (the “Credit
Agreement”), by and among the Borrowers, KeyBanc Capital Markets and Wells Fargo
Securities LLC, as Co-Lead Arrangers and Co-Book Runners, KeyBank National
Association, as Administrative Agent (the “Agent”), Wells Fargo Securities, LLC,
as Syndication Agent, and the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”).  We have also acted as
counsel to each of the Guarantors listed on Schedule 1 attached hereto (the
“Guarantors”; together with the Borrowers, the “Loan Parties”), in connection
with the Guaranty and the other Loan Documents identified below to which they
are party.  Capitalized terms not otherwise defined herein have the respective
meaning given them in the Credit Agreement.

 
F-1

--------------------------------------------------------------------------------

 

KeyBank National Association, as Administrative Agent
January __, 2012
Page 2


In connection with the opinions hereinafter set forth, we examined the
originals, or certified, conformed or reproduction copies, of those documents
listed on Schedule 2 hereto (collectively, the “Loan Documents”) and the
financing statements listed on Schedule 3 hereto (the “Financing Statements”).


In addition to the foregoing, we have reviewed the applicable organizational
documents of each Loan Party (the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion.  In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.
 
As to factual matters underlying the opinions hereinafter set forth we have also
relied upon, and assumed without independent investigation the accuracy of, (i)
certificates of the Loan Parties delivered in connection with the transactions
contemplated by the Credit Agreement, (ii) the representations set forth in the
Loan Documents (as hereinafter defined), and (iii) the other documents delivered
pursuant thereto.


Section 1.                                The opinions hereinafter set forth are
subject to the following qualifications:
 
Section 2.
 
(a)           We express no opinion (i) as to, and the effect of, the compliance
or non-compliance by the Lenders with any law, rule or regulation applicable
because of the legal or regulatory status or the specific nature of the business
of the Lenders, or (ii) regarding any law, rule or regulation to which an Loan
Party may be subject or any approval any of the Loan Parties may be required to
obtain, in either case, solely because of the legal or regulatory status of the
Lenders or solely because of any facts specifically pertaining to the Lenders
and of which we have no actual knowledge;

 
F-2

--------------------------------------------------------------------------------

 

KeyBank National Association, as Administrative Agent
January __, 2012
Page 3
 
(b)           The enforceability of each Loan Document against each Loan Party
that is a party to it may be limited by bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether enforcement is sought in equity or
at law), including, without limitation, principles regarding good faith and fair
dealing.  In addition, we express no opinion as to the enforceability of (i)
self-help provisions, (ii) provisions that purport to establish evidentiary
standards, (iii) provisions exculpating a party from, or indemnifying a party
for (or entitling a party to contribution in a case involving), its own gross
negligence, willful misconduct or violation of securities or other laws, (iv)
provisions relating to the availability of specific remedies of relief, or the
release or waiver of any remedies or rights or time periods in which claims are
required to be asserted, (v) provisions that allow cumulative remedies, late
charges or default interest to the extent constituting a penalty, or (vi)
provisions relating to the discharge of defenses or disclaimers, liability
limitations or limitations of the obligation of the Lenders or an Loan Party
under any of the Loan Documents.  In addition, certain provisions of the Loan
Documents regarding remedies are or may be unenforceable, ineffective and/or
qualified in whole or in part under the law of the State of New York (including
judicial decisions), but (subject to the limitation set forth in the first
sentence of this paragraph b) in our opinion the remedies contained in the Loan
Documents, taking into account the other provisions of the Loan Documents that
affect such remedies, all as interpreted under the internal laws of the State of
New York, are generally adequate for the practical realization of the principal
benefits afforded by the respective Loan Documents;
 
(c)           No opinion is expressed with respect to provisions of the Loan
Documents that purport to indemnify against or prospectively release a party for
liability for its own wrongful or negligent acts where such release or
indemnification is contrary to public policy;
 
(d)           This opinion is based upon existing laws, ordinances and
regulations in effect as of the date hereof and as they presently apply;
 
(e)           We express no opinion as to the effect of the laws of any state or
jurisdiction other than the laws of the United States of America, the Delaware
Limited Liability Company Act (the “LLC Act”), the Delaware Revised Uniform
Limited Partnership Act (the “RULPA”), Delaware General Corporation Law (the
“DGCL”) and the laws of the State of New York and solely with respect to the
opinions set forth in Paragraph 12 below, the Uniform Commercial Codes as in
effect on the date hereof in the State of Delaware (the “DE-UCC”) and the State
of Arizona (the “AZ-UCC”).  For purposes hereof, we have assumed that the AZ-UCC
is identical as to their application to the DE-UCC.  We are not admitted to
practice in the State of Delaware.  Our opinions expressed below with respect to
the LLC Act, the RULPA or the DGCL are based solely on our review of the
statutory language of the LLC Act, the RULPA and the DGCL, respectively, as
shown on the Online Delaware Code (displayed at http://delcode.delaware.gov) on
the date hereof, without regard to case law decided thereunder and without
regard to any legislative history or judicial decisions, or any rules,
regulations, guidelines, releases or interpretations concerning the LLC Act, the
RULPA or the DGCL, and we have assumed that the Online Delaware Code accurately
sets forth the provisions of the RULPA as in effect on the date hereof.  Our
opinions with respect to Articles 8 and 9 of the DE-UCC are based solely on our
review of Articles 8 and 9 of the DE-UCC in effect in such state as published in
the CCH Secured Transactions Guide (and not on any legislative history or
judicial decisions or any rules, regulations, guidelines, releases or
interpretations concerning the DE-UCC), and we have assumed that such
publication accurately sets forth the provisions of the DE-UCC as in effect on
the date hereof;

 
F-3

--------------------------------------------------------------------------------

 

KeyBank National Association, as Administrative Agent
January __, 2012
Page 4


(f)           We have assumed that all signatures (other than those of the Loan
Parties) on all documents submitted to us are genuine, all signatories are
competent and have the capacity to execute such documents, all documents
submitted to us as originals are authentic, and all documents submitted to us as
certified or photostat copies conform to the original documents, which
themselves are authentic;
 
(g)           We have assumed that the Loan Documents have been duly authorized,
executed and delivered by the parties thereto other than the Loan Parties;
 
(h)           There has been no mutual mistake of fact or fraud or duress with
respect to the Loan Parties entering into the Loan Documents or the transaction
that is the subject matter of these opinions;
 
(i)            The constitutionality and validity of all relevant laws,
regulations, and agency actions, other than those where a reported case has
otherwise held or widespread concern has been expressed by commentators as
reflected in materials that lawyers routinely consult;
 
(j)            The Financing Statements have been or will be duly filed and
properly indexed with the applicable office as set forth on Schedule 3 hereto;
 
(k)           In the case of property which becomes part of a type of personal
property collateral described in the Pledge Agreement in which a security
interest can be created and perfected by filings of a financial statement under
Article 9 of the DE-UCC and AZ-UCC after the date hereof, Section 552 of the
Federal Bankruptcy Code limits the extent to which the property acquired by a
debtor after the commencement of a case under the Federal Bankruptcy Code may be
subject to a security interest arising from a security agreement entered into by
the debtor before the commencement of such case.
 
Furthermore, we express no opinion as to the rights of the Loan Parties in or
title to any of the collateral described in the Loan Documents or as to the
priority of any lien or security interest therein.  Furthermore, we give no
opinion concerning the following types of laws: fiduciary duty requirements
generally applicable to the parties to the Loan Documents; Federal Reserve Board
margin regulations (except as set forth in paragraph 9 below); federal and state
securities laws and regulations(except as set forth in paragraph 9 below);
pension and employee benefit laws and regulations such as ERISA; federal and
state tax laws; federal and state antitrust and unfair competition laws and
regulations; federal and state regulations concerning filing requirements (such
as Hart-Scott-Rodino and Exon-Florio), federal and state laws and regulations
concerning the priority of any security interests.
 
In rendering the opinions set forth in paragraph 1 hereof relating to limited
partnership, company or corporate existence and good standing, we have relied
solely on the certificates, telegrams and other documents delivered to you on
the Closing Date certified by the Secretary of State of the applicable
jurisdiction for each Loan Party and we have also assumed that any such
certificate, telegram or other document which was given or dated earlier than
the date of this opinion letter has remained accurate as far as relevant to such
opinions, from such earlier date through and including the date of this opinion
letter.

 
F-4

--------------------------------------------------------------------------------

 

KeyBank National Association, as Administrative Agent
January __, 2012
Page 5


Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:


1.           Each Loan Party (other than the Trust) is a corporation, trust,
partnership or limited liability company, as applicable, duly organized or
formed, validly existing and in good standing under the laws of the State of its
organization or formation and has the power to execute and deliver, and to
perform its obligations under, the Loan Documents to which it is a party, to own
and use its assets, and to conduct its business as presently conducted.  Each
Loan Party is qualified to transact business as a foreign corporation, trust,
partnership or limited liability company, as applicable, in each jurisdiction or
place where the nature of its properties or the conduct of its business requires
such registration or qualification, except where such failure to qualify would
not have a Material Adverse Effect.
 
2.           Each Loan Party (other than the Trust) has duly authorized the
execution and delivery of the Loan Documents to which it is a party and the
performance by such Loan Party of all of its obligations under each such Loan
Document.
 
3.           Each Loan Party has duly executed and delivered the Loan Documents
to which it is a party.
 
4.           Each Loan Document is a valid and binding obligation of each Loan
Party which is a party thereto, enforceable against each such Loan Party in
accordance with its terms.
 
5.           The execution and delivery by each Loan Party of the Loan Documents
to which it is a party do not, and if each Loan Party were now to perform its
obligations under such Loan Documents, such performance would not, result in
any:
 
(a)           violation of such Loan Party’s Organizational Documents;


(b)           violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;


(c)           breach or violation of or default under, any agreement,
instrument, indenture or other document evidencing any indebtedness for money
borrowed or any other material agreement to which, to our knowledge, such Loan
Party is bound or under which a Loan Party or its assets is subject, including,
without limitation, the contracts set forth on Schedule 6.1(h) attached to the
Credit Agreement;


(d)           creation or imposition of a lien or security interest in, on or
against the assets of such Loan Party under any agreement, instrument, indenture
or other document evidencing any indebtedness for money borrowed or any other
material agreement to which, to our knowledge, such Loan Party is bound or under
which a Loan Party or its assets is subject except as contemplated by the Loan
Documents, including, without limitation, the contracts set forth on Schedule
6.1(h) attached to the Credit Agreement; or

 
F-5

--------------------------------------------------------------------------------

 

KeyBank National Association, as Administrative Agent
January __, 2012
Page 6


(e)           violation of any judicial or administrative decree, writ, judgment
or order to which, to our knowledge, such Loan Party or its assets are subject.


6.           The execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the United States of America or the States of Delaware or New York.
 
7.           To our knowledge, there are no judgments outstanding against any of
the Loan Parties or affecting any of their respective assets, nor is there any
litigation or other proceeding against any of the Loan Parties or its assets
pending or overtly threatened, could reasonably be expected to have a materially
adverse effect on (a) the business, assets, liabilities, condition (financial or
otherwise), results of operations or business prospects of any Borrower or any
other Loan Party or (b) the validity or enforceability of any of the Loan
Documents.
 
8.           None of the Loan Parties is, or, after giving effect to any Loan
will be, (a) required to register as an “investment company”, or “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (b) subject to the Federal Power Act or to any federal or
state statute or regulation limiting its ability to incur indebtedness for
borrowed money.
 
9.           Assuming that the Borrowers apply the proceeds of the Loans as
provided in the Credit Agreement, the transactions contemplated by the Loan
Documents do not violate the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System of the United States of America.
 
10.         The consideration to be paid to the Agent and the Lenders for the
financial accommodations to be provided to the Loan Parties pursuant to the
Credit Agreement does not violate any law of the State of New York relating to
interest and usury.
 
11.         The provisions of the Pledge Agreement are effective to create,
under Article 9 of the Uniform Commercial Code as currently in effect in the
State of New York (the “NY UCC”), in favor of the Agent, a valid security
interest in all right, title and interest of the Loan Parties party thereto in
those items and types of collateral described in the Pledge Agreement and in
which a security interest may be created under Article 9 of the New York
UCC.  The delivery to the Agent of the certificates in registered form
representing the collateral which is in certificated form, validly endorsed to
the Agent or in blank, and the continued possession of such certificates by the
Agent, together with the provisions of the Pledge Agreement, create, in favor of
the Agent, a valid perfected security interest in the collateral which is in
certificated form.

 
F-6

--------------------------------------------------------------------------------

 
 
KeyBank National Association, as Administrative Agent
January __, 2012
Page 7
12.         The Financing Statements are in proper form for filing with the
applicable filing office set forth on Schedule 3 hereto.  The filing of the
Financing Statements will be sufficient to perfect the security interests
granted pursuant to the Pledge Agreement in the partnership and membership
interests of the Loan Parties, as applicable, which are described on the
Financing Statements (the “Ownership Collateral”) and the other Pledged
Collateral (as defined in the Pledge Agreement) (other than the Pledged
Collateral for which the Trust is the pledger) and, subject to the next
paragraph, no further filing or recording of any documents or instruments or
other action except for the filing of continuation statements will be required
to continue such perfection of the security interest granted in the Pledge
Agreement to the Agent by the Loan Parties with respect to the Ownership
Collateral and the other Pledged Collateral.


The foregoing opinion is qualified to the extent that:
 
(i)           the continuation of perfection of Agent’s security interest in
proceeds will be limited to the extent provided in Section 9-315 of the DE-UCC
and the corresponding provisions in the AZ-UCC;
 
(ii)          the security interest and lien of Agent in the Ownership
Collateral and all other Collateral will cease to be perfected if Borrower
changes its name, identity or corporate structure, unless new, appropriate
financing statements are filed in accordance with the provisions of the DE-UCC
and AZ- UCC, as applicable; and
 
(iii)         no opinion is given with respect to any of the Collateral which is
real property or with respect to any assignment (collateral or otherwise) of any
document that purports to create a security interest in real property.
 
The opinions set forth above are given on the date hereof, and we shall have no
obligation or undertaking to amend, modify or amplify such opinion
hereafter.  This opinion is furnished solely for the benefit of the addressees
hereof and the Lenders, and all of such addressees and the Lenders subsequent
participants, successors and assigns in connection with the consummation of the
transactions contemplated by the Loan Documents and is not to be used, quoted,
relied upon or otherwise referred to, or filed with any governmental agency or
other Person for any other purpose, without our prior written consent except for
Riemer & Braunstein LLP in connection with their representation of the
addressees.

 
F-7

--------------------------------------------------------------------------------

 

KeyBank National Association, as Administrative Agent
January __, 2012
Page 8



 
Very truly yours,
     
POST HEYMANN & KOFFLER LLP
     
By:
     
A Partner


 
F-8

--------------------------------------------------------------------------------

 

Schedule 1
“Guarantors”

 
Name
 
Jurisdiction of Formation
Acquiport 550 Manager LLC
 
DE
Acquiport 600 Manager LLC
 
DE
Acquiport Sierra Manager Corp.
 
DE
Acquiport Winchester Manager LLC
 
DE
Lex GP-1 Trust
 
DE
Lex GP Holding LLC
 
DE
Lex LP-1 Trust
 
DE
Lex-Property Holdings LLC
 
DE
Lex Rock Hill GP LLC
 
DE
Lex Westerville GP LLC
 
DE
Lexington Acquiport Company, LLC
 
DE
Lexington Acquiport Sierra LLC
 
DE
Lexington Allen Manager LLC
 
DE
Lexington Bristol GP LLC
 
DE
Lexington Collierville Manager LLC
 
DE
Lexington Columbus GP LLC
 
DE
Lexington Dulles Manager LLC
 
DE
Lexington Duncan Manager LLC
 
DE
Lexington Durham, Inc.
 
DE
Lexington Florence Manager LLC
 
DE
Lexington Fort Street Trustee LLC
 
DE
Lexington High Point Manager LLC
 
DE
Lexington Honolulu Manager LLC
 
DE
Lexington LAC Lenexa GP LLC
 
DE
Lexington Lake Forest Manager LLC
 
DE
Lexington Louisville Manager LLC
 
DE
Lexington MLP Westerville Manager LLC
 
DE
Lexington Olive Branch Manager LLC
 
DE
Lexington Realty Advisors, Inc.
 
DE
Lexington Shelby GP LLC
 
DE
Lexington Southfield LLC
 
DE
Lexington Tampa GP LLC
 
DE
Lexington Toy Trustee LLC
 
DE
Lexington Wallingford Manager LLC
 
DE
Lexington Waxahachie Manager LLC
 
DE
LSAC Crossville Manager LLC
 
DE
LSAC General Partner LLC
 
DE
LSAC Operating Partnership L.P.
 
DE
LXP I, L.P.
 
DE
LXP I Trust
 
DE
MLP Unit Pledge GP LLC
 
DE


 
F-9

--------------------------------------------------------------------------------

 


MLP Unit Pledge L.P.
 
DE
Newkirk Altenn GP LLC
 
DE
Newkirk Avrem GP LLC
 
DE
Newkirk Basot GP LLC
 
DE
Newkirk Carolion GP LLC
 
DE
Newkirk Clifmar GP LLC
 
DE
Newkirk Dalhill GP LLC
 
DE
Newkirk Elway GP LLC
 
DE
Newkirk Gersant GP LLC
 
DE
Newkirk Jacway GP LLC
 
DE
Newkirk JLE Way GP LLC
 
DE
Newkirk Johab GP LLC
 
DE
Newkirk Lanmar GP LLC
 
DE
Newkirk Liroc GP LLC
 
DE
Newkirk MLP Unit LLC
 
DE
Newkirk Orper GP LLC
 
DE
Newkirk Sablemart GP LLC
 
DE
Newkirk Salistown GP LLC
 
DE
Newkirk Sunway GP LLC
 
DE
Newkirk Superwest GP LLC
 
DE
Newkirk Walando GP LLC
 
DE
Newkirk Washtex GP LLC
 
DE
NK-CINN Hamilton Property Manager LLC
 
DE
NK-Lumberton Property Manager LLC
 
DE
NK-ODW/Columbus Property Manager LLC
 
DE
Phoenix Hotel Associates Limited Partnership
 
AZ


 
F-10

--------------------------------------------------------------------------------

 

Schedule 2
“Loan Documents”


The following are all dated January __, 2012.


1.
The Credit Agreement.



2.
The Notes (as defined in the Credit Agreement).



3.
Guaranty, made jointly and severally by the Guarantors, as described therein, in
favor of the Agent.



4.
Pledge Agreement, by and among each of the Pledgors and the Agent.



5.
Intercreditor Agreement, by and among the Loan Parties, the Agent and Wells
Fargo Bank, National Association.


 
F-11

--------------------------------------------------------------------------------

 

Schedule 3
“Financing Statements”


(All entities are to be filed with Secretary of State of the State of Delaware
except where indicated)


1.
Acquiport 550 Manager LLC

 
2.
Acquiport 600 Manager LLC

 
3.
Acquiport Winchester Manager LLC

 
4.
Lepercq Corporate Income Fund II L.P.

 
5.
Lepercq Corporate Income Fund L.P.

 
6.
Lex GP -1 Trust

 
7.
Lex GP Holding LLC

 
8.
Lex Rock Hill GP LLC

 
9.
Lex Westerville GP LLC

 
10.
Lexington Acquiport Company, LLC

 
11.
Lexington Acquiport Sierra LLC

 
12.
Lexington Allen Manager LLC

 
13.
Lexington Bristol GP LLC

 
14.
Lexington Collierville Manager LLC

 
15.
Lexington Columbus GP LLC

 
16.
Lexington Dulles Manager LLC

 
17.
Lexington Duncan Manager LLC

 
18.
Lexington Durham Inc.

 
19.
Lexington Florence Manager LLC

 
20.
Lexington Fort Street Trustee LLC

 
21.
Lexington High Point Manager LLC

 
22.
Lexington Honolulu Manager LLC


 
F-12

--------------------------------------------------------------------------------

 
 
23.
Lexington LAC Lenexa GP LLC

 
24.
Lexington Lake Forest Manager LLC

 
25.
Lexington Louisville Manager LLC

 
26.
Lexington MLP Westerville Manager LLC

 
27.
Lexington Olive Branch Manager LLC

 
28.
Lexington Realty Advisors, Inc.

 
29.
Lexington Shelby GP LLC

 
30.
Lexington Southfield LLC

 
31.
Lexington Tampa GP LLC

 
32.
Lexington Toy Trustee LLC

 
33.
Lexington Wallingford Manager LLC

 
34.
Lexington Waxahachie Manager LLC

 
35.
Lex-Property Holdings LLC

 
36.
LSAC Crossville Manager LLC

 
37.
LSAC Operating Partnership L.P.

 
38.
LXP I, L.P.

 
39.
MLP Unit Pledge GP LLC

 
40.
MLP Unit Pledge L.P.

 
41.
Newkirk Altenn GP LLC

 
42.
Newkirk Avrem GP LLC

 
43.
Newkirk Basot GP LLC

 
44.
Newkirk Carolion GP LLC

 
45.
Newkirk Clifmar GP LLC

 
46.
Newkirk Dalhill GP LLC

 
47.
Newkirk Elway GP LLC


 
F-13

--------------------------------------------------------------------------------

 
 
48.
Newkirk Gersant GP LLC

 
49.
Newkirk Jacway GP LLC

 
50.
Newkirk JLE Way GP LLC

 
51.
Newkirk Johab GP LLC

 
52.
Newkirk Lanmar GP LLC

 
53.
Newkirk Liroc GP LLC

 
54.
Newkirk MLP Unit LLC

 
55.
Newkirk Orper GP LLC

 
56.
Newkirk Sablemart GP LLC

 
57.
Newkirk Salistown GP LLC

 
58.
Newkirk Sunway GP LLC

 
59.
Newkirk Superwest GP LLC

 
60.
Newkirk Walando GP LLC

 
61.
Newkirk Washtex GP LLC

 
62.
NK-CINN Hamilton Property Manager LLC

 
63.
NK-Lumberton Property Manager LLC

 
64.
NK-ODW/Columbus Property Manager LLC

 
65.
Phoenix Hotel Associates Limited Partnership (Secretary of State of the State of
Arizona)


 
F-14

--------------------------------------------------------------------------------

 

EXHIBIT G
 
FORM OF COMPLIANCE CERTIFICATE
PRIVATE INFORMATION
 
_____________ __, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of January __, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust,
Lepercq Corporate Income Fund L.P., and  Lepercq Corporate Income Fund II L.P.
(collectively, the “Borrowers”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
 
Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
 
(1)           The undersigned is the _____________________ of the Trust.
 
(2)           The undersigned has examined the books and records of the Trust
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
 
(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrowers with
respect to such event, condition or failure].
 
(4)           The representations and warranties made or deemed made by the
Borrowers and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 
G-1

--------------------------------------------------------------------------------

 
 
(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Trust and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1, 9.2. and 9.4 of the Credit
Agreement.
 
(6)  Attached hereto as Schedule 2 are reasonably detailed calculations
establishing calculation of Borrowing Base Availability under the Credit
Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.



       
Name:
     
Title:
   


 
G-2

--------------------------------------------------------------------------------

 

Schedule 1


[Calculations to be Attached]

 
G-3

--------------------------------------------------------------------------------

 

Schedule 2


[Calculations to be Attached]

 
G-4

--------------------------------------------------------------------------------

 

EXHIBIT H
 
FORM OF GUARANTY


This GUARANTY dated as of __________________ ___, 2012 (this “Guaranty”),
executed and delivered by each of the undersigned and the other Persons from
time to time party hereto pursuant to the execution and delivery of an Accession
Agreement in the form of Annex I hereto (all of the undersigned, together with
such other Persons each a “Guarantor” and collectively, the “Guarantors”) in
favor of KEYBANK NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Amended and
Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among Lexington Realty Trust (the “Trust”), LEPERCQ Corporate Income Fund
L.P. (“LCIF”), and LEPERCQ Corporate Income Fund II L.P. (“LCIFII”;
collectively, with the Trust and LCIF, the “Borrowers” and each a “Borrower”),
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”), the Administrative Agent, and the other parties
thereto, for its benefit and the benefit of the Lenders (the Administrative
Agent and the Lenders, each individually a “Guarantied Party” and collectively,
the “Guarantied Parties”).


WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrowers certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;


WHEREAS, each Guarantor is owned or controlled by a Borrower, or is otherwise an
Affiliate of the Borrowers;


WHEREAS, the Borrowers, each Guarantor and the Subsidiaries of the Borrowers,
though separate legal entities, are mutually dependent on each other in the
conduct of their respective businesses as an integrated operation and have
determined it to be in their mutual best interests to obtain financing from the
Lenders through their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrowers under the Loan Agreement, and, accordingly, each Guarantor is willing
to guarantee the Borrowers’ obligations to the Administrative Agent and the
Lenders on the terms and conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations to the Borrowers.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrowers or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Loan
Agreement and any other Loan Document to which any Borrower or such other Loan
Party is a party, including, without limitation, the repayment of all principal
of the Loans and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender or the Administrative
Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any other
Guarantied Party in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (d) all other Obligations.

 
H-1

--------------------------------------------------------------------------------

 


Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against any Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
any Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of any Borrower,
any other Loan Party or any other Person; or (c) to make demand of any Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including, without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Loan Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Loan
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;


(b)           any lack of validity or enforceability of the Loan Agreement or
any of the other Loan Documents or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;


(c)           any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;


(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of any Borrower or any other
Loan Party;


(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, any Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 
H-2

--------------------------------------------------------------------------------

 


(f)           any act or failure to act by any Borrower, any other Loan Party or
any other Person which may adversely affect such Guarantor’s subrogation rights,
if any, against any Borrower to recover payments made under this Guaranty;


(g)           any nonperfection or impairment of any security interest in or
other Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;


(h)           any application of sums paid by any Borrower, any Guarantor or any
other Person with respect to the liabilities of any Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrowers remain unpaid;


(i)           any defect, limitation or insufficiency in the borrowing powers of
any Borrower or in the exercise thereof;


(j)           any defense, set off, claim or counterclaim (other than
indefeasible payment and performance in full) which any at any time be available
to or be asserted by any Borrower, any other Loan Party or any other Person
against the Administrative Agent or any Lender;


(k)           any change in corporate existence, structure or ownership of any
Borrower or any other Loan Party;


(l)           any statement, representation or warranty made or deemed made by
or on behalf of any Borrower, any Guarantor or any other Loan Party under any
Loan Document, or any amendment hereto or thereto, proves to have been incorrect
or misleading in any respect; or


(m)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full), including, without limitation, suretyship
defenses, all of which are hereby expressly WAIVED by each Guarantor.


Section 4.  Action with Respect to Guarantied Obligations.  The Guaranteed
Parties may, at any time and from time to time, without the consent of, or
notice to, any Guarantor, and without discharging any Guarantor from its
obligations hereunder, take any and all actions described in Section 3 of this
Guaranty and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Loan Agreement or any other Loan
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Guarantied Obligations; (d) release any
Loan Party or other Person liable in any manner for the payment or collection of
any of the  Guarantied Obligations; (e) exercise, or refrain from exercising,
any rights against any Borrower, any other Loan Party or any other Person; and
(f) apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Guarantied Parties shall elect.


Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrowers with respect to or in any way relating to
such Guarantor in the Loan Agreement and the other Loan Documents, as if the
same were set forth herein in full.


Section 6.  Covenants.  Each Guarantor will comply with all covenants with which
the Borrowers are to cause such Guarantor to comply under the terms of the Loan
Agreement or any of the other Loan Documents.

 
H-3

--------------------------------------------------------------------------------

 


Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.


Section 8.  Inability to Accelerate.  If the Guarantied Parties or any of them
are prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.


Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any other Guarantied Party for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such other Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such other Guarantied Party with any such claimant (including any Borrower or
a trustee in bankruptcy for any Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Loan Agreement, any of the other Loan Documents, or any other instrument
evidencing any liability of any Borrower, and such Guarantor shall be and remain
liable to the Administrative Agent or such other Guarantied Party for the
amounts so repaid or recovered to the same extent as if such amount had never
originally been paid to the Administrative Agent or such other Guarantied Party.


Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of any Borrower, such Guarantor shall be subrogated to
the rights of the payee against such Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against such Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.


Section 11. Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 
H-4

--------------------------------------------------------------------------------

 

           Section 12.  Set-off.  In addition to any rights now or hereafter
granted under any of the other Loan Documents or Applicable Law and not by way
of limitation of any such rights, subject to the terms of the Intercreditor
Agreement each Guarantor hereby authorizes each Guarantied Party, each Affiliate
of a Guarantied Party and each Participant, at any time while an Event of
Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender, each Affiliate of a Guarantied Party or a Participant subject to receipt
of the prior written consent of the Requisite Lenders, exercised in their sole
discretion, to set-off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender,
or such Participant or any Affiliate of the Administrative Agent, or such Lender
to or for the credit or the account of such Guarantor against and on account of
any of the Guarantied Obligations, although such obligations shall be contingent
or unmatured.  Each Guarantor agrees, to the fullest extent permitted by
Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.


Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Guarantied Parties that all obligations and
liabilities of any Borrower to such Guarantor of whatever description,
including, without limitation, all intercompany receivables of such Guarantor
from such Borrower (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations.  If an Event of
Default shall exist, then no Guarantor shall accept any direct or indirect
payment (in cash, property or securities, by setoff or otherwise) from any
Borrower on account of or in any manner in respect of any Junior Claim until all
of the Guarantied Obligations have been indefeasibly paid in full.


Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including, without limitation, (a) Section 548 of the
Bankruptcy Code and (b) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such Proceeding, whether by virtue of Section 544 of
the Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance
Provisions”.  Accordingly, to the extent that the obligations of any Guarantor
hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of any Guarantor hereunder (or any
other obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions.  This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.


Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrowers and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither of the Administrative Agent nor any other Guarantied Party shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 
H-5

--------------------------------------------------------------------------------

 


Section 16.  Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17.  WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION; VENUE.


(a)           EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES BY
ACCEPTING THE BENEFITS HEREOF HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
GUARANTY.


(b)           EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 
H-6

--------------------------------------------------------------------------------

 


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL OF ITS OWN SELECTION AND WITH A FULL UNDERSTANDING OF
THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.


Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations arising
under or in connection with the Loan Agreement, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of such
Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of amounts and other matters set forth
therein.  The failure of the Administrative Agent or any Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.


Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20.  Termination.  This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations.


Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or any other Guarantied Party shall be deemed to include
such Person’s respective successors and assigns (including, but not limited to,
any holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor’s successors and permitted assigns, upon whom
this Guaranty also shall be binding.  The Guarantied Parties may, in accordance
with the applicable provisions of the Loan Agreement, assign, transfer or sell
any Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Each Guarantor hereby consents to the delivery by the Administrative
Agent and any other Guarantied Party to any Assignee or Participant (or any
prospective Assignee or Participant) of any financial or other information
regarding any Borrower or any Guarantor.  No Guarantor may assign or transfer
its obligations hereunder to any Person without the prior written consent of all
Lenders, which consent may be withheld, conditioned, or delayed in the Lenders’
sole and exclusive discretion, except as permitted under Section 9.7 of the Loan
Agreement, and any such assignment or other transfer to which all of the Lenders
have not so consented or which is not permitted under Section 9.7 of the Loan
Agreement shall be null and void.


Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6
of the Loan Agreement.

 
H-7

--------------------------------------------------------------------------------

 


Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 2:00 p.m.
prevailing Eastern time, on the date one Business Day after demand therefor.


Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Loan Agreement, or (c) as to each
such party at such other address as such party shall designate in a written
notice to the other parties.  All such notices, and other communications shall
be effective: (i) if mailed, when received; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 12.14 of the Loan
Agreement to the extent applicable; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.


Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.


Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, agent, or representative of the Administrative Agent or any other
Guarantied Party, shall have any liability with respect to, and each Guarantor
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential damages suffered or incurred
by a Guarantor in connection with, arising out of, or in any way related to,
this Guaranty or any of the other Loan Documents or any of the transactions
contemplated by this Guaranty, the Loan Agreement, any of the other Loan
Documents or any of the other documents, instruments and agreements evidencing
any of the Guarantied Obligations.  Each Guarantor hereby waives, releases, and
agrees not to sue the Administrative Agent or any other Guarantied Party or any
of the Administrative Agent’s or any other Guarantied Party’s affiliates,
officers, directors, employees, attorneys, agents, or representatives for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Loan Agreement or any of the other
Loan Documents, or any of the transactions contemplated by thereby.


Section 29. Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 12.14 of the Loan Agreement.


Section 30.  Counterparts.  To facilitate execution, this Guaranty and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means).  It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart.  All counterparts shall collectively
constitute a single document.  It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.

 
H-8

--------------------------------------------------------------------------------

 


Section 31.  Right of Contribution.  The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment.  The
payment obligations of any Guarantor under this Section shall be subordinate and
subject in right of payment to the Obligations until such time as the
Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated.  Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any Borrower in respect of any payment of Guarantied
Obligations.  Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.


Section 32.  Definitions.  (a) For the purposes of this Guaranty:


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 
H-9

--------------------------------------------------------------------------------

 


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Loan Agreement.


[Signatures on Following Page]

 
H-10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.



 
[GUARANTOR]
         
By:
     
Name:
     
Title:
 




 
Address for Notices for all Guarantors:
     
c/o Lexington Realty Trust
 
One Penn Plaza, Suite 4015
 
New York, New York 10119
 
Attention:
Patrick Carroll
 
Telecopier:
(212) 594-6600
 
Telephone:
(212) 692-7215


 
H-11

--------------------------------------------------------------------------------

 

ANNEX I


FORM OF ACCESSION AGREEMENT


This ACCESSION AGREEMENT dated as of ____________, ____ (this “Agreement”),
executed and delivered by ______________________, a _____________ (the “New
Guarantor”) in favor of KEYBANK NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”) for the Lenders under that
certain Amended and Restated Credit Agreement dated as of January ___, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), by and among Lexington Realty Trust (the “Trust”), LEPERCQ
Corporate Income Fund L.P. (“LCIF”), and LEPERCQ Corporate Income Fund II L.P.
(“LCIFII”; collectively, with the Trust and LCIF, the “Borrowers” and each a
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrowers certain financial accommodations on the terms and
conditions set forth in the Loan Agreement;


WHEREAS, the New Guarantor is owned or controlled by a Borrower, or is otherwise
an Affiliate of the Borrowers;


WHEREAS, the Borrowers, the New Guarantor and the other Subsidiaries of the
Borrowers, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Lenders through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrowers under the Loan Agreement, and, accordingly, the New Guarantor is
willing to guarantee the Borrowers’ obligations to the Administrative Agent and
the Lenders on the terms and conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrowers.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of January ___, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty.  Without limiting the generality of the
foregoing, the New Guarantor hereby:


(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 
H-12

--------------------------------------------------------------------------------

 


(b)           makes to the Administrative Agent and the other Guarantied Parties
as of the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)           consents and agrees to each provision set forth in the Guaranty.


SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Loan Agreement.


[Signatures on Next Page]

 
H-13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.



 
[NEW GUARANTOR]
         
By:
     
Name:
     
Title:
               
(CORPORATE SEAL)


 

 
Address for Notices:
     
c/o Lexington Realty Trust
 
One Penn Plaza, Suite 4015
 
New York, New York 10119
 
Attention:
Patrick Carroll
 
Telecopier:
(212) 594-6600
 
Telephone:
(212) 692-7215



Accepted:
     
KEYBANK NATIONAL ASSOCIATION,
 
as Administrative Agent
     
By:
   
Name:
   
Title:
   


 
H-14

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
FORM OF BORROWING BASE CERTIFICATE
PRIVATE INFORMATION


_____________ __, 20__


KeyBank, National Association, as Agent
225 Franklin Street
Boston, Massachusetts 02110
Attention:  Jeffry M. Morrison


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of January __, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Lexington Realty Trust,
Lepercq Corporate Income Fund L.P., and Lepercq Corporate Income Fund II L.P.
(collectively, the “Borrowers”), the financial institutions party thereto and
their assignees under Section 12.5 thereof (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
 
Pursuant to Section 2.2 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
 
(1)           The undersigned is the _____________________ of the Trust.
 
(2)           The undersigned has examined the books and records of the Trust
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
 
(3)           To the best of the undersigned’s knowledge, information and belief
after due inquiry, no Default or Event of Default exists [if such is not the
case, specify such Default or Event of Default and its nature, when it occurred
and whether it is continuing and the steps being taken by the Borrowers with
respect to such event, condition or failure].
 
(4)           The representations and warranties made or deemed made by the
Borrowers and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

 
I-1

--------------------------------------------------------------------------------

 
 
(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing calculation of Borrowing Base Availability under the Credit
Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.
 

       
Name:
     
Title:
   


 
I-2

--------------------------------------------------------------------------------

 

Schedule 1


[Calculations to be Attached]

 
I-3

--------------------------------------------------------------------------------

 

EXHIBIT J
 
 
ELIGIBLE PROPERTIES



As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under the Credit Agreement or under any other Loan Document,
the Borrowers represent and warrant that as to each Property:


1.           A Property Subsidiary  is the sole legal and equitable owner in fee
simple of the Property or a lessee under a valid Ground Lease of the Property or
a holder of a valid estate for years in respect the Property, free and clear of
all Liens or any ownership interest of any other Person, has full right, power
and authority to own, lease or hold the Property, and all consents required to
transfer ownership of, or leasehold or estate rights in, the  Property to the
Property Subsidiary have been obtained.
 
2.           The Borrowers have conducted their customary due diligence and
review with respect to the Property, including inspection of the Property, and
such customary due diligence and review have not revealed facts that would
adversely affect the value of the Property.
 
3.           The Borrowers have complied with all applicable conditions set
forth in the Credit Agreement to the inclusion and retention of the Property in
the Borrowing Base Assets Pool.
 
4.           The Property complies with all Environmental Laws except where the
failure to comply would not have a Material Adverse Effect and is free of any
material structural defect.
 
5.           The Property is located in one of the states of the United States
or the District of Columbia.
 
6.           The Property is a commercial office, retail or industrial property
or a mixed-use property.
 
7.           All real estate taxes and governmental assessments, or installments
thereof, which would be a lien on the Property and that have become delinquent
in respect of the Property have been paid or an escrow of funds in an amount
sufficient to cover such payments has been established.
 
8.           One or more engineering assessments were performed and prepared by
an independent engineering consultant firm prior to the acquisition of
the  Property  by the Borrowers or one of their Affiliates, and, except as set
forth in an engineering report prepared in connection with such assessment, a
copy of which has been delivered to the Borrowers,  the Property is, to the
Borrowers’ knowledge, in good repair, free and clear of any damage that would
materially and adversely affect its value.

 
J-1

--------------------------------------------------------------------------------

 
 
9.           There is no proceeding pending, and neither the Borrowers nor any
of their Subsidiaries or Affiliates have received notice of any pending or
threatening proceeding for the condemnation of all or any material portion of
the Property.
 
10.         The Borrowers have received an owner’s title insurance policy, in
ALTA form or equivalent, (or if such policy has not yet been issued, such
insurance may be evidenced by escrow instructions, a “marked up” pro forma or
specimen policy or title commitment, in either case, marked as binding and
countersigned by the title insurer or its authorized agent at the closing of the
related acquisition) as adopted in the applicable jurisdiction (the “Title
Insurance Policy”), which to the knowledge of the Borrowers, was issued by a
recognized title insurance company qualified to do business in the jurisdiction
where the Property is located and neither the Borrowers nor any of their
Subsidiaries or Affiliates have done, by act or omission, and the Borrowers have
no knowledge of, anything that would impair the coverage under such Title
Insurance Policy. Such Title Insurance Policy has been issued for the benefit of
the Borrowers or the applicable Property Subsidiary, and contains no material
exclusions for, or affirmatively insures against any losses arising from (other
than in jurisdictions in which affirmative insurance is unavailable) (a) failure
to have access to a public road, and (b) material encroachments of any part of
the building thereon over easements.
 
11.         The Property is covered by (a) a fire and extended perils included
within the classification “All Risk of Physical Loss” insurance policy in an
amount (subject to a customary deductible) equal to the replacement cost of
improvements (excluding foundations) located on the Property, and in any event,
the amount necessary to avoid the operation of any co-insurance provisions; (b)
business interruption or rental loss insurance in an amount at least equal to 12
months of operations of the Property; and (c) comprehensive general liability
insurance against claims for personal and bodily injury, death or property
damage occurring on, in or about the Property in an amount customarily, but not
less than $1 million.  All triple net lessees of any Property located in seismic
zone 3 or 4 are required to carry earthquake insurance if the Probable Maximum
Loss (“PML”) for such property would exceed 20% of the replacement cost of the
insurance. Such determination is the responsibility of the lessee.  Earthquake
insurance, if required, on the Property must be obtained by an insurer rated at
least “A-:V” (or the equivalent) by A.M. Best Company or “BBB-” (or the
equivalent) from S&P or “Baa3” (or the equivalent) from Moody’s. To the
Borrowers’ knowledge, the insurer with respect to each policy is qualified to
write insurance in the relevant jurisdiction to the extent required.
 
12.         To the knowledge of the Borrowers, there are no material violations
of any applicable zoning ordinances, building codes and land laws applicable to
the Property or the use and occupancy thereof which would have a material
adverse effect on the value, operation or net operating income of the Property.
 
13.         To the knowledge of the Borrowers, based solely on surveys and/or
the title policy referred to herein obtained in connection with the origination
of each loan, either (i) none of the material improvements which were included
for the purposes of determining the appraised value of the Property lies outside
of the boundaries and building restriction lines of the property or (ii) the
Property is a legal non-conforming use, to an extent which would have a material
adverse affect on the value of the Property and no improvements on adjoining
properties encroached upon the Property to any material and adverse extent.

 
J-2

--------------------------------------------------------------------------------

 
 
14.           To the knowledge of the Borrowers, there is no pending action,
suit or proceeding, arbitration or governmental investigation against the owner
of or relating to any Property, an adverse outcome of which could reasonably be
expected to materially and adversely affect the value or current use of such
Property.
 
15.           The Property is either not located in a federally designated
special flood hazard area or, if so located, the Borrowers or the tenants or
tenant maintain flood insurance with respect to such improvements and such
policy is in full force and effect in an amount no less than the lesser of (i)
the value of the Property located in such flood hazard area or (ii) the maximum
allowed under the related federal flood insurance program.
 
16.           The Property is treated as a real estate asset for purposes of
Section 856(c) of the Code, and the interest or other payments payable pursuant
to such security is treated as interest on an obligation secured by a mortgage
on real property or on an interest in real property for purposes of Section
856(c) of the Code.
 
17.           Under the terms of the documents relating to the Property, any
related insurance proceeds or condemnation award will be applied either to the
principal amount outstanding under the loan or to the repair or restoration of
all or part of the Property (except in such cases where a provision entitling
another party to hold and disburse such proceeds would not be viewed as
commercially unreasonable by a prudent commercial mortgage lender) in an amount
equal to the greater of (x) the replacement costs for the Property or (y) the
acquisition costs for the Property (subject, in the case of condemnation awards,
to the rights of the lessor in the Ground Lease (as defined in Section 21
below)). As of the Closing Date, neither the Borrowers nor any of their
Subsidiaries or Affiliates has submitted a claim for the repair and restoration
of the Property following the occurrence of a material casualty event.
 
18.           In the case of a Property that constitutes an interest of a
Property Subsidiary as a lessee under a ground lease of a property (a “Ground
Lease”) (the term Ground Lease shall mean such ground lease, all written
amendments and modifications, and any related estoppels or agreements from the
ground lessor), but not by the related fee interest in such property (the “Fee
Interest”), the following shall be true and correct:
 
(a)           There has been no material change in the term of such Ground
Lease, the payment terms under such Ground Lease or any renewal options under
such Ground Lease since its recordation;


(b)           Such Ground Lease is not subject to any liens or encumbrances; and


(c)           Such Ground Lease is in full force and effect, and no material
default has occurred under such Ground Lease as of the Closing Date.


19.           There is no mortgage, deed of trust or similar instrument
encumbering  the Property.
 
20.           The Property Subsidiary which owns the Property has no
Indebtedness other than as permitted under the Credit Agreement.

 
J-3

--------------------------------------------------------------------------------

 
 
SPECIAL COVENANTS CONCERNING PROPERTIES
 
As long as the Commitments are outstanding or there remain any Obligations to be
paid or performed under the Credit Agreement or under any other Loan Document,
the Borrowers, with respect to each Property:


 
(a)
shall defend the right, title and interest of the applicable Property Subsidiary
in and to the Property against the claims and demands of all Persons.

 
 
(b)
shall cause the Property to be managed in accordance with the policies and
procedures customary for assets of a type such as the Property.

 
 
(c)
shall review its policies and procedures periodically to confirm that the
policies and procedures are being complied with in all material respects and are
adequate to meet the Borrowers’ business objectives with respect to the
Property.


 
J-4

--------------------------------------------------------------------------------

 

EXHIBIT K


Street Address
 
City
 
State
12209 W. Markham Street
 
Little Rock
 
AR
13430 N. Black Canyon Freeway
 
Phoenix
 
AZ
10415 Grande Avenue
 
Sun City
 
AZ
3333 Coyote Hill Road
 
Palo Alto
 
CA
100 Barnes Road
 
Wallingford
 
CT
4200/4300 RCA Boulevard
 
Palm Beach Gardens
 
FL
Sandlake Rd./Kirkman Rd.
 
Orlando
 
FL
2455 Premier Drive
 
Orlando
 
FL
3102 Queen Palm Drive
 
Tampa
 
FL
550 Business Center Drive
 
Lake Mary
 
FL
600 Business Center Drive
 
Lake Mary
 
FL
2223 North Druid Hills Road
 
Atlanta
 
GA
956 Ponce de Leon Avenue
 
Atlanta
 
GA
4545 Chamblee-Dunwoody Road
 
Chamblee
 
GA
201 West Main Street
 
Cumming
 
GA
1066 Main Street
 
Forest Park
 
GA
825 Southway Drive
 
Jonesboro
 
GA
1698 Mountain Indus. Blvd.
 
Stone Mountain
 
GA
King Street
 
Honolulu
 
HI
5104 North Franklin Road
 
Lawrence
 
IN
11201 Renner Boulevard
 
Lenexa
 
KS
2300 Litton Lane
 
Hebron
 
KY
1901 Ragu Drive
 
Owensboro
 
KY
205 Homer Road
 
Minden
 
LA
26555 Northwestern Highway
 
Southfield
 
MI
1601 Pratt Avenue
 
Marshall
 
MI
3165 McKelvey Road
 
Bridgeton
 
MO
7670 Hacks Cross Road
 
Olive Branch
 
MS
24th St. W. & St. John's Ave.
 
Billings
 
MT
250 Swathmore Avenue
 
High Point
 
NC
1133 Poplar Creek Road
 
Henderson
 
NC
Julian Avenue/Clominger St.
 
Thomasville
 
NC
2880 Kenny Biggs Road
 
Lumberton
 
NC
US 221 & Hospital Road
 
Jefferson
 
NC
291 Talbert Blvd.
 
Lexington
 
NC
900 South Canal Street
 
Carlsbad
 
NM
130 Midland Avenue
 
Port Chester
 
NY
200 Arrowhead Drive
 
Hebron
 
OH
4831 Whipple Avenue, N.W.
 
Canton
 
OH


 
K-1

--------------------------------------------------------------------------------

 


Street Address
 
City
 
State
1084 E. Second Street
 
Franklin
 
OH
1650-1654 William Road
 
Columbus
 
OH
10590 Hamilton Ave
 
Cincinnati
 
OH
500 Olde Worthington Road
 
Westerville
 
OH
6910 S. Memorial Highway
 
Tulsa
 
OK
N.E.C. 45th St./Lee Blvd.
 
Lawton
 
OK
12535 S.E. 82nd Avenue
 
Clackamas
 
OR
399 Peachwood Centre Dr.
 
Spartanburg
 
SC
S. Carolina 52/52 Bypass
 
Moncks Corner
 
SC
50 Tyger River Drive
 
Duncan
 
SC
2210 Enterprise Drive
 
Florence
 
SC
3350 Miac Cove Road
 
Memphis
 
TN
900 Industrial Boulevard
 
Crossville
 
TN
477 Distribution Pkwy.
 
Collierville
 
TN
1600 East 23rd St.
 
Chattanooga
 
TN
1053 Mineral Springs road
 
Paris
 
TN
3456 Meyers Avenue
 
Memphis
 
TN
2425 Highway 77 North
 
Waxahachie
 
TX
1610 S. Westmoreland Ave.
 
Dallas
 
TX
3451 Alta Mesa Blvd.
 
Fort Worth
 
TX
4811 Wesley Street
 
Greenville
 
TX
4121 South Port Avenue
 
Corpus Christi
 
TX
402 East Crestwood Drive
 
Victoria
 
TX
101 W. Buckingham Road
 
Garland
 
TX
6555 Sierra Drive
 
Irving
 
TX
400 Butler Farm Road
 
Hampton
 
VA
3211 W. Beverly Street
 
Staunton
 
VA
13651 McLearen Road
 
Herndon
 
VA
291 Park Center Drive
 
Winchester
 
VA
18601 Alderwood Mall  Boulevard
 
Lynnwood
 
WA
9803 Edmonds Way
 
Edmonds
 
WA
NEW 2012 MTG
       
1315 West Century Drive
 
Louisville
 
CO
2000 Eastman Drive
 
Milford
 
OH
26210 Enterprise CT
 
Lake Forest
 
CA
NEW ACQUISITIONS
       
687 Washburn Switch Road
 
Shelby
 
NC
5500 New Albany Road
 
Columbus
 
OH
2221 Schrock Road
 
Columbus
 
OH
333 Three D Systems Circle
 
Rock Hill
 
SC
601/701 Experian Pkwy
 
Allen
 
TX


 
K-2

--------------------------------------------------------------------------------

 


Street Address
 
City
 
State
New Leases
       
250 Rittenhouse Circle
 
Bristol
 
PA
121 Technology Drive
 
Durham
 
NH


 
K-3

--------------------------------------------------------------------------------

 
 
EXHIBIT L
 
FORM OF PLEDGE AGREEMENT
 
This PLEDGE AGREEMENT dated as of ____________ __, 2012 (this “Agreement”),
executed and delivered by each of the undersigned parties identified as
“Pledgors” on the signature pages hereto and the other Persons who may become
Pledgors hereunder pursuant to the execution and delivery of a Pledge Agreement
Supplement substantially in the form of Annex 1 hereto (each a “Pledgor” and
collectively, the “Pledgors”) in favor of KEYBANK NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Amended and Restated Credit Agreement dated as of January __,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among Lexington Realty Trust (the “Trust”),
LEPERCQ Corporate Income Fund L.P. (“LCIF”), and LEPERCQ Corporate Income Fund
II L.P. (“LCIFII”; collectively, with the Trust and LCIF, the “Borrowers” and
each a “Borrower”), the financial institutions party thereto and their assignees
under Section 12.5 thereof (the “Lenders”), the Administrative Agent, and the
other parties thereto, for its benefit and the benefit of the Lenders (the
Administrative Agent and the Lenders, each individually a “Secured Party” and
collectively, the “Secured Parties”).


WHEREAS, pursuant to the Loan Agreement, the Lenders have agreed to make
available to the Borrowers certain financial accommodations on terms and
conditions set forth in the Loan Agreement;


WHEREAS, the Borrowers and each of the other Pledgors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts;


WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrowers under the Loan Agreement; and


WHEREAS, it is a condition precedent to the effectiveness of the Loan Agreement
and to the Administrative Agent’s and the other Secured Parties’ making such
financial accommodations available to the Borrowers under the Loan Agreement
that the Pledgors execute and deliver this Agreement, among other things, to
grant to the Administrative Agent for the benefit of the Secured Parties a
security interest in the Collateral as security for the Secured Obligations.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:


Section 1.  Pledge.  As security for the prompt performance and payment in full
of the Secured Obligations, each Pledgor hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto the Administrative Agent, for its own
benefit and for the benefit of the other Secured Parties, and grants to the
Administrative Agent, for its own benefit and for the benefit of the other
Secured Parties, a security interest in, all of such Pledgor’s right, title and
interest in, to and under the following (collectively, the “Pledged
Collateral”):

 
L-1

--------------------------------------------------------------------------------

 


(a)           the Pledged Interests;


(b)           all distributions, cash, securities, interest, dividends, rights
and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all thereof to
which such Pledgor shall at any time be entitled in respect of the Pledged
Interests;


(c)           all other payments due or to become due to such Pledgor in respect
of any of the foregoing;


(d)           all of such Pledgor’s claims, rights, powers, privileges,
authority, puts, calls, options, security interests, liens and remedies, if any,
in respect of any of the foregoing;


(e)           all of such Pledgor’s rights to exercise and enforce any and every
right, power, remedy, authority, option and privilege of such Pledgor relating
to any of the foregoing including, without limitation, any power to (i) 
terminate, cancel or modify any agreement, (ii) execute any instruments and to
take any and all other action on behalf of and in the name of such Pledgor in
respect of any of the foregoing and the applicable Issuer thereof,
(iii) exercise voting rights or make determinations, (iv) exercise any election
(including, but not limited to, election of remedies), (v) exercise any “put”,
right of first offer or first refusal, or other option, (vi) exercise any right
of redemption or repurchase, (vii) give or receive any notice, consent,
amendment, waiver or approval, (viii) demand, receive, enforce, collect or
receipt for any of the foregoing, (ix) enforce or execute any checks, or other
instruments or orders, (x) file any claims and to take any action in connection
with any of the foregoing, or (xi) otherwise act as if such Pledgor were the
absolute owner of such Pledged Interests and all rights associated therewith;


(f)            all certificates and instruments representing or evidencing any
of the foregoing;


(g)           all other property hereafter delivered in substitution for or in
addition to any of the foregoing;


(h)           all other rights, titles, interests, powers, privileges and
preferences pertaining to any of the foregoing; and


(i)            all Proceeds of any of the foregoing.


Section 2.  Representations and Warranties.  Each Pledgor hereby represents and
warrants to the Administrative Agent and the other Secured Parties as follows:


(a)           Title and Liens.  Such Pledgor is, and will at all times continue
to be, the legal and beneficial owner of the Pledged Collateral of such Pledgor.
None of the Pledged Collateral is subject to any adverse claim or other Lien
(other than Permitted Liens of the types described in any of clauses (a), (e)
and (f) of the definition of the term “Permitted Liens” in the Loan
Agreement).  No Person has control of any of the Pledged Collateral other than
the Administrative Agent.


(b)           Authorization.  Such Pledgor has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform this
Agreement in accordance with its terms.  The execution, delivery and performance
of this Agreement in accordance with its terms, including the granting of the
security interest hereunder, do not and will not, by the passage of time, the
giving of notice, or both: (i) require any governmental approval or violate any
Applicable Law relating to such Pledgor; (ii) conflict with, result in a breach
of or constitute a default under the organizational documents of such Pledgor,
or any indenture, agreement or other instrument to which such Pledgor is a party
or by which it or any of the Pledged Collateral of such Pledgor or its other
property may be bound; or (iii) result in or require the creation or imposition
of any Lien upon or with respect to any of the Pledged Collateral of such
Pledgor or such Pledgor’s other property whether now owned or hereafter
acquired.

 
L-2

--------------------------------------------------------------------------------

 


(c)           Validity and Perfection of Security Interest.  This Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
other Secured Parties, a legal, valid and enforceable security interest in the
Pledged Collateral.  Such security interest will be perfected (i) with respect
to any such Pledged Collateral that is a “security” (as such term is defined in
the UCC) and is evidenced by a certificate, when such Pledged Collateral is
delivered to the Administrative Agent or any Person acting as bailee for the
Administrative Agent for purposes of perfecting the security interests in such
Pledged Collateral with duly executed stock powers with respect thereto,
(ii) with respect to any such Pledged Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the Pledgors or when control is
established by the Administrative Agent over such interests in accordance with
the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Pledged Collateral that is not a “security” (as
such term is defined in the UCC), when UCC financing statements in appropriate
form are filed in the appropriate filing offices in the jurisdiction of
organization of the Pledgors.  Except as set forth in this subsection, no action
is necessary to perfect the security interest granted by any Pledgor under this
Agreement.


(d)           Pledged Equity Interests.  The information set forth on Schedule 1
attached hereto and incorporated herein by reference with respect to the Pledged
Collateral of such Pledgor is true and correct.


(e)           Name, Organization, Etc.  Such Pledgor’s exact legal name, type of
legal entity, jurisdiction of formation, organizational identification number
and location of its chief executive office are as set forth on Schedule 1
attached hereto.  Except as set forth on such Schedule, since the date of such
Pledgor’s formation, such Pledgor has not changed its name or merged with or
otherwise combined its business with any other Person.


(f)           Validly Issued, etc.  All of the Pledged Interests are duly
authorized, validly issued, fully paid and nonassessable and are not subject to
preemptive rights of any Person.


(g)           Interests in Partnerships and LLCs.  None of the Pledged
Collateral consisting of an interest in a partnership or in a limited liability
company (i) is dealt in or traded on a securities exchange or in securities
markets, (ii) by its terms expressly provides that it is a security governed by
Article 8 of the UCC, (iii) is an investment company security, (iv) otherwise
constitutes a security or (v) constitutes a financial asset.


(h)           No Judgments; No Litigation.  There are no judgments presently
outstanding and unsatisfied against any Pledgor or any of its assets that would
constitute an Event of Default under the Term Loan Agreement, and there are no
actions, suits, investigations or proceedings pending (nor to the knowledge of
any Pledgor, are there any actions, suits or proceedings threatened) against or
in any other way relating adversely to or affecting any Pledgor or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.


(i)           No Restrictions on Transfer.  There are no restrictions on the
transfer of the Pledged Interests to the Administrative Agent and/or the other
Secured Parties hereunder, or with respect to any subsequent transfer thereof or
realization thereupon by the Administrative Agent and/or the other Secured
Parties (or, if there are any such restrictions, such transfer restrictions have
been duly waived by all required parties), and, as set forth in the
Acknowledgement and Consents in the form of Schedule 2 attached hereto and
delivered by any Issuer, each of the Pledgors has obtained all consents needed
in connection with any such transfer or subsequent transfer, if any, subject to
matters resulting from the operation of law.

 
L-3

--------------------------------------------------------------------------------

 


Section 3.  Covenants.  Each Pledgor hereby unconditionally covenants and agrees
as follows:


(a)           No Liens; No Sale of Pledged Collateral.  Such Pledgor will not
create, assume, incur or permit or suffer to exist or to be created, assumed or
incurred, any Lien (other than Permitted Liens of the types described in any of
clauses (a), (e) and (f) of the definition of the term “Permitted Liens” in the
Loan Agreement) on any of the Pledged Collateral (or any interest therein), or
sell, lease, assign, transfer or otherwise dispose of all or any portion of the
Pledged Collateral (or any interest therein) except as expressly permitted under
Section 9.7 of the Loan Agreement.


(b)           Change of Name, Etc.  Without giving the Administrative Agent at
least 30-days’ prior written notice and to the extent such action is not
otherwise prohibited by any of the Loan Documents, such Pledgor shall not:
(i) change its name; (ii) reorganize or otherwise become formed under the laws
of another jurisdiction or (iii) become bound by a security agreement of another
Person under Section 9-203(d) of the UCC.


(c)           Defense of Title.  Such Pledgor will warrant and defend its title
to and ownership of the Pledged Collateral of such Pledgor, at its sole cost and
expense, against the claims of all Persons.


(d)           Delivery of Certificates, Etc.  If a Pledgor shall receive any
certificate (including, without limitation, any certificate representing a stock
and/or liquidating dividends, other distributions in property, return of capital
or other distributions made on or in respect of the Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests or received in exchange for Pledged Collateral or any part
thereof or as a result of any merger, consolidation, acquisition or other
exchange of assets or on the liquidation, whether voluntary or involuntary, or
otherwise), instrument, option or rights in respect of any Pledged Collateral,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any Pledged Collateral, or otherwise in respect thereof, such Pledgor shall
hold the same in trust for the Administrative Agent and the other Secured
Parties and promptly deliver the same to the Administrative Agent in the exact
form received, duly indorsed by such Pledgor to the Administrative Agent, if
required, together with an undated stock power covering such certificate (or
other appropriate instrument of transfer) duly executed in blank by such Pledgor
and with, if the Administrative Agent so requests, signature guaranteed, to be
held by the Administrative Agent, subject to the terms of this Agreement, as
Pledged Collateral.


(e)           Uncertificated Securities.  With respect to any Pledged Collateral
that constitutes a security and is not represented or evidenced by a certificate
or instrument, such Pledgor shall cause the Issuer thereof either (i) to
register the Administrative Agent as the registered owner of such security or
(ii) to agree in writing with the Administrative Agent and such Pledgor that
such Issuer will comply with the instructions with respect to such security
originated by the Administrative Agent without further consent of such Pledgor.


(f)           Additional Shares.  Such Pledgor shall not permit any Issuer to
issue any additional Equity Interests unless such Equity Interests are pledged
hereunder as provided herein.  Further, such Pledgor shall not permit any Issuer
to amend or modify its articles or certificate of incorporation, articles of
organization, certificate of limited partnership, by-laws, operating agreement,
partnership agreement or other comparable organizational instrument in a manner
which would adversely affect the voting, liquidation, preference or other
similar rights of any holder of the Equity Interests pledged hereunder.

 
L-4

--------------------------------------------------------------------------------

 


(g)           Issuer Acknowledgment.  Such Pledgor shall, upon the
Administrative Agent’s request therefor, cause each Issuer of Pledged Collateral
and which Issuer is not a Pledgor itself, to execute and deliver to the
Administrative Agent an Acknowledgment and Consent substantially in the form of
Schedule 2 attached hereto.


(h)           Investment Property.  Such Pledgor shall not, and shall not allow
any issuer of any Pledged Collateral, to the extent such issuer is a limited
liability company or a partnership, to elect that the Pledged Interests, except
as directed or requested by the Administrative Agent, be securities governed by
Article 8 of the Uniform Commercial Code.


Section 4.  Registration in Nominee Name, Denominations.  The Administrative
Agent shall have the right (in its sole and exclusive discretion) to hold any
Equity Interests which are part of the Pledged Collateral in its own name as
pledgee, the name of its nominee (as Administrative Agent or as sub-agent) or
the name of the Pledgor thereof, endorsed or assigned in blank or in favor of
the Administrative Agent.  Such Pledgor will promptly give to the Administrative
Agent copies of any notices or other communications received by it with respect
to any such Equity Interests constituting Pledged Collateral registered in the
name of such Pledgor.


Section 5.  Voting Rights; Dividends, etc.


(a)          So long as no Event of Default exists:


(i)       each Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers accruing to an owner of the Pledged Collateral or
any part thereof for any purpose not inconsistent with the terms and conditions
of any of the Loan Documents or any agreement giving rise to or otherwise
relating to any of the Secured Obligations; provided, however, that no Pledgor
shall exercise, or refrain from exercising, any such right or power if any such
action would have a material adverse effect on the value of such Pledged
Collateral in the reasonable judgment of the Administrative Agent; and


(ii)       each Pledgor shall be entitled to retain and use any and all cash
distributions paid on the Pledged Collateral, but any and all equity and/or
liquidating distributions, other distributions in property, return of capital or
other distributions made on or in respect of Pledged Collateral, whether
resulting from a subdivision, combination or reclassification of outstanding
Equity Interests which are pledged hereunder or received in exchange for Pledged
Collateral or any part thereof or as a result of any merger, consolidation,
acquisition or other exchange of assets or on the liquidation, whether voluntary
or involuntary, of any Issuer, or otherwise, shall be and become part of the
Pledged Collateral pledged hereunder and, if received by such Pledgor, shall
forthwith be delivered to the Administrative Agent to be held as collateral
subject to the terms and conditions of this Agreement.


The Administrative Agent agrees to execute and deliver to each Pledgor, or cause
to be executed and delivered to such Pledgor, as appropriate, at the sole cost
and expense of such Pledgor, all such proxies, powers of attorney, dividend
orders and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers which such Pledgor is entitled to exercise pursuant to clause (i)
above and/or to receive the distributions and other amounts which such Pledgor
is authorized to retain pursuant to clause (ii) above.

 
L-5

--------------------------------------------------------------------------------

 

           (b)           If an Event of Default exists, all rights of the
Pledgors to exercise the voting and/or consensual rights and powers which the
Pledgors are entitled to exercise pursuant to subsection (a)(i) above and/or to
receive the distributions and other amounts which the Pledgors are authorized to
receive and retain pursuant to subsection (a)(ii) above shall cease, and all
such rights thereupon shall become immediately vested in the Administrative
Agent, which shall have the sole and exclusive right and authority to exercise
such voting and/or consensual rights and powers which the Pledgors shall
otherwise be entitled to exercise pursuant to subsection (a)(i) above and/or to
receive and retain the distributions and other amounts which the Pledgors shall
otherwise be authorized to retain pursuant to subsection (a)(ii) above.  Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this subsection (b) shall be retained by the
Administrative Agent as additional collateral hereunder and shall be applied in
accordance with the provisions of Section 8 of this Agreement.  If any Pledgor
shall receive any distributions or other property which it is not entitled to
receive under this Section, such Pledgor shall hold the same in trust for the
Administrative Agent and the other Secured Parties, without commingling the same
with other funds or property of or held by such Pledgor, and shall promptly
deliver the same to the Administrative Agent in the identical form received,
together with any necessary endorsements.


Section 6.  Event of Default Defined.  For purposes of this Agreement, “Event of
Default” shall mean any of the following events, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any governmental or nongovernmental body: (i) the failure
of any Pledgor to comply with any of the terms and provisions of this Agreement;
(ii) the occurrence of an “Event of Default” as such term is defined in the Loan
Agreement; or (iii) any action is taken by the Issuer of any Pledged Interests
or the partners, shareholders, managers, members or trustees thereof to amend or
modify the Organizational Documents in a manner that would (A) materially
adversely affect the voting, liquidation, preference, redemption or other
similar rights of any holder of the Pledged Interests, or (B)  adversely affect
the Administrative Agent’s or the other Secured Parties’ rights or remedies
under this Agreement.
 
 
L-6

--------------------------------------------------------------------------------

 


Section 7.  Remedies upon Default.

(a)           In addition to any right or remedy that the Administrative Agent
or any of the other Secured Parties may have under the Loan Agreement, any other
Loan Document or any Specified Derivatives Contract or otherwise under
Applicable Law, if an Event of Default shall exist, the Administrative Agent may
exercise any and all the rights and remedies of a secured party under the
Uniform Commercial Code as in effect in any applicable jurisdiction and may
otherwise sell, assign, transfer, endorse and deliver the whole or, from time to
time, any part of the Pledged Collateral at one or more public or private sales
or on any securities exchange, for cash, upon credit or for other property, for
immediate or future delivery, and for such price or prices and on such terms as
the Administrative Agent in its discretion shall deem appropriate.  The
Administrative Agent shall be authorized at any sale (if it deems it advisable
to do so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing the Pledged Collateral for their
own account in compliance with the Securities Act and upon consummation of any
such sale the Administrative Agent shall have the right to assign, transfer,
endorse and deliver to the purchaser or purchasers thereof the Pledged
Collateral so sold.  Each purchaser at any sale of Pledged Collateral shall take
and hold the property sold absolutely free from any claim or right on the part
of any Pledgor, and each Pledgor hereby waives (to the fullest extent permitted
by Applicable Law) all rights of redemption, stay and/or appraisal which such
Pledgor now has or may at any time in the future have under any Applicable Law
now existing or hereafter enacted.  Each Pledgor agrees that, to the extent
notice of sale shall be required by Applicable Law, at least ten (10) days’
prior written notice to such Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification, but notice given in any other reasonable manner or at any other
reasonable time shall also constitute reasonable notification.  Such notice, in
case of public sale, shall state the time and place for such sale, and, in the
case of sale on a securities exchange, shall state the exchange on which such
sale is to be made and the day on which the Pledged Collateral, or portion
thereof, will first be offered for sale at such exchange.  Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Administrative Agent may fix and shall state in the
notice or publication (if any) of such sale.  At any such sale, the Pledged
Collateral, or portion thereof to be sold, may be sold in one lot as an entirety
or in separate parcels, as the Administrative Agent may determine in its sole
and exclusive discretion.  Neither the Administrative Agent nor any of the other
Secured Parties shall be obligated to make any sale of the Pledged Collateral if
it shall determine not to do so regardless of the fact that notice of sale of
the Pledged Collateral may have been given.  The Administrative Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  In case the sale of all or any
part of the Pledged Collateral is made on credit or for future delivery, the
Pledged Collateral so sold may be retained by the Administrative Agent until the
sale price is paid by the purchaser or purchasers thereof, but neither the
Administrative Agent nor any of the other Secured Parties shall incur any
liability to any Pledgor in case any such purchaser or purchasers shall fail to
take up and pay for the Pledged Collateral so sold and, in case of any such
failure, such Pledged Collateral may be sold again upon like notice.  At any
public sale made pursuant to this Agreement, the Administrative Agent or any of
the other Secured Parties and any other holder of any of the Secured
Obligations, to the extent permitted by Applicable Law, may bid for or purchase,
free from any right of redemption, stay and/or appraisal on the part of any
Pledgor (all said rights being also hereby waived and released to the extent
permitted by Applicable Law), any part of or all the Pledged Collateral offered
for sale and may make payment on account thereof by using any claim then due and
payable to the Administrative Agent or any of the other Secured Parties from any
Pledgor as a credit against the purchase price, and the Administrative Agent and
the Lenders may, upon compliance with the terms of sale and to the extent
permitted by Applicable Law, hold, retain and dispose of such property without
further accountability to any Pledgor therefor.  For purposes hereof, a written
agreement to purchase all or any part of the Pledged Collateral shall be treated
as a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Pledgor shall be entitled to the return of any
Pledged Collateral subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default may have been remedied or the Secured Obligations may have been paid in
full as herein provided.  Each Pledgor hereby waives any right to require any
marshaling of assets and any similar right.


(b)           In addition to exercising the power of sale herein conferred upon
it, the Administrative Agent shall also have the option to proceed by suit or
suits at law or in equity to foreclose this Agreement and sell the Pledged
Collateral or any portion thereof pursuant to judgment or decree of a court or
courts having competent jurisdiction.


(c)           The rights and remedies of the Administrative Agent and the other
Secured Parties under this Agreement are cumulative and not exclusive of any
rights or remedies which they would otherwise have.


Section 8.  Application of Proceeds of Sale and Cash.  The proceeds of any sale
of the whole or any part of the Pledged Collateral, together with any other
moneys held by the Administrative Agent or any of the other Secured Parties
under the provisions of this Agreement, shall be applied in accordance with
Section 10.4 of the Loan Agreement.  The Pledgors shall remain liable and will
pay, on demand, any deficiency remaining in respect of the Secured Obligations.

 
L-7

--------------------------------------------------------------------------------

 

Section 9.  Administrative Agent Appointed Attorney-in-Fact.  Each Pledgor
hereby constitutes and appoints the Administrative Agent as the attorney-in-fact
of such Pledgor with full power of substitution either in the Administrative
Agent’s name or in the name of such Pledgor to do any of the following: (a) to
perform any obligation of such Pledgor hereunder in such Pledgor’s name or
otherwise; (b) to ask for, demand, sue for, collect, receive, receipt and give
acquittance for any and all moneys due or to become due under and by virtue of
any Pledged Collateral; (c) to prepare, execute, file, record or deliver
notices, assignments, financing statements, continuation statements,
applications for registration or like papers to perfect, preserve or release the
Administrative Agent’s security interest in the Pledged Collateral or any of the
documents, instruments, certificates and agreements described in Section 12(b)
of this Agreement; (d) to verify facts concerning the Pledged Collateral in its
own name or a fictitious name; (e) to endorse checks, drafts, orders and other
instruments for the payment of money payable to such Pledgor, representing any
interest or dividend or other distribution payable in respect of the Pledged
Collateral or any part thereof or on account thereof and to give full discharge
for the same; (f) to exercise all rights, powers and remedies which such Pledgor
would have, but for this Agreement, under the Pledged Collateral; and (g) to
carry out the provisions of this Agreement and to take any action and execute
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, and to do all acts and things and execute all
documents in the name of the Pledgor or otherwise, deemed by the Administrative
Agent as necessary, proper and convenient in connection with the preservation,
perfection or enforcement of its rights hereunder.  Nothing herein contained
shall be construed as requiring or obligating the Administrative Agent or the
other Secured Parties to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or notice, or to take any action with respect to the Pledged Collateral or
any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby, and no action taken by the Administrative Agent or of
the other Secured Parties or omitted to be taken with respect to the Pledged
Collateral or any part thereof shall give rise to any defense, counterclaim or
offset in favor of any Pledgor or to any claim or action against the
Administrative Agent or any of the other Secured Parties.  The power of attorney
granted herein is irrevocable and coupled with an interest.


Section 10.  Administrative Agent’s Duty of Care.  Other than the exercise of
reasonable care to ensure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that each Pledgor shall be responsible for preservation of all rights
of such Pledgor in the Pledged Collateral.  The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if such Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, it being understood that the Administrative Agent shall not have
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters or (b) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.


Section 11.  Reimbursement of Administrative Agent.  Each Pledgor agrees to pay
upon demand to the Administrative Agent the amount of any and all reasonable
expenses, including the reasonable fees disbursements and other charges of its
counsel and of any experts or agents, and its fully allocated internal costs,
that the Administrative Agent may incur in connection with (a) the
administration of this Agreement, (b) the custody or preservation of, or any
sale of, collection from, or other realization upon, any of the Pledged
Collateral, (c) the exercise or enforcement of any of the rights of the
Administrative Agent or the other Secured Parties hereunder, or (d) the failure
by such Pledgor to perform or observe any of the provisions hereof.  Any such
amounts payable as provided hereunder shall be Secured Obligations.

 
L-8

--------------------------------------------------------------------------------

 

Section 12.  Further Assurances.  Each Pledgor shall, at its sole cost and
expense, take all action that may be necessary or desirable in the
Administrative Agent’s reasonable discretion, so as at all times to maintain the
validity, perfection, enforceability and priority of the Administrative Agent’s
security interest in the Pledged Collateral, or to enable the Administrative
Agent or the other Secured Parties to exercise or enforce their respective
rights hereunder, including, without limitation, (a) delivering to the
Administrative Agent, endorsed or accompanied by such instruments of assignment
as the Administrative Agent may specify, any and all chattel paper, instruments,
letters of credit and all other advices of guaranty and documents evidencing or
forming a part of the Pledged Collateral and (b) executing and delivering
pledges, designations, notices and assignments, in each case in form and
substance satisfactory to the Administrative Agent, relating to the creation,
validity, perfection, priority or continuation of the security interest granted
hereunder.  Each Pledgor agrees to take, and authorizes the Administrative Agent
to take on such Pledgor’s behalf, any or all of the following actions with
respect to any Pledged Collateral as the Administrative Agent shall deem
necessary to perfect the security interest and pledge created hereby or to
enable the Administrative Agent to enforce their respective rights and remedies
hereunder: (i) to register in the name of the Administrative Agent any Pledged
Collateral in certificated or uncertificated form; (ii) to endorse in the name
of the Administrative Agent any Pledged Collateral issued in certificated form;
and (iii) by book entry or otherwise, identify as belonging to the
Administrative Agent a quantity of securities or partnership interests that
constitutes all or part of the Pledged Collateral registered in the name of the
Administrative Agent.  Notwithstanding the foregoing, each Pledgor agrees that
Pledged Collateral which is not in certificated form or is otherwise in
book-entry form shall be held for the account of the Administrative Agent.  Each
Pledgor hereby authorizes the Administrative Agent to file in all necessary and
appropriate jurisdictions (as determined by the Administrative Agent) one or
more financing or continuation statements (or any other document or instrument
referred to in the immediately preceding clause (b)) in the name of such
Pledgor.  To the extent permitted by Applicable Law, a carbon, photographic,
xerographic or other reproduction of this Agreement or any financing statement
is sufficient as a financing statement.  Any property comprising part of the
Pledged Collateral required to be delivered to the Administrative Agent pursuant
to this Agreement shall be accompanied by proper instruments of assignment duly
executed by the Pledgors and by such other instruments or documents as the
Administrative Agent may reasonably request.


Section 13.  Securities Act.  In view of the position of any Pledgor in relation
to the Pledged Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act or any similar Applicable Law
hereafter enacted analogous in purpose or effect (such Act and any such similar
Applicable Law as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the Pledged Collateral
permitted hereunder.  Each Pledgor understands that compliance with the Federal
Securities Laws might very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent were to attempt to dispose of
all or any part of the Pledged Collateral in accordance with the terms hereof,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral in accordance with the terms hereof under applicable Blue Sky or
other state securities laws or similar Applicable Law analogous in purpose or
effect.  Each Pledgor recognizes that in light of the foregoing restrictions and
limitations the Administrative Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof.  Each
Pledgor acknowledges and agrees that in light of the foregoing restrictions and
limitations, the Administrative Agent, in its sole and exclusive discretion,
may, in accordance with Applicable Law, (a) proceed to make such a sale whether
or not a registration statement for the purpose of registering such Pledged
Collateral or part thereof shall have been filed under the Federal Securities
Laws and (b) approach and negotiate with a single potential purchaser to effect
such sale.  Each Pledgor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions.  In the event of any such sale, neither
the Administrative Agent nor any of the other Secured Parties shall incur any
responsibility or liability for selling all or any part of the Pledged
Collateral in accordance with the terms hereof at a price that the
Administrative Agent, in its sole and exclusive discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section will apply notwithstanding the
existence of public or private market upon which the quotations or sales prices
may exceed substantially the price at which the Administrative Agent sell.

 
L-9

--------------------------------------------------------------------------------

 


Section 14.  [Intentionally Omitted].


Section 15.  Security Interest Absolute.  All rights of the Administrative Agent
hereunder, the grant of a security interest in the Pledged Collateral and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any agreement with respect to any of the Secured Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of the payment of, or in any other term of, all or any of
the Secured Obligations, or any other amendment or waiver of or any consent to
any departure from any of the documents, instruments or agreements evidencing
any of the Secured Obligations, (c) any exchange, release or nonperfection of
any other collateral, or any release or amendment or waiver of or consent to or
departure from any guaranty, for all or any of the Secured Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Pledgor in respect of the Secured Obligations or in
respect of this Agreement (other than the indefeasible payment in full of all
the Secured Obligations).


Section 16.  Continuing Security Interest.  This Agreement constitutes an
authenticated record, shall create a continuing security interest in the Pledged
Collateral and shall remain in full force and effect until it terminates in
accordance with its terms.  The Pledgors and the Administrative Agent hereby
agree that the security interest created by this Agreement in the Pledged
Collateral shall not terminate and shall continue and remain in full force and
effect notwithstanding the transfer by the Pledgors or any person designated by
it of all or any portion of the Pledged Collateral.


Section 17.  No Waiver.  Neither the failure on the part of the Administrative
Agent or any of the other Secured Parties to exercise, nor the delay on its part
in exercising any right, power or remedy hereunder, nor any course of dealing
between the Administrative Agent or any of the other Secured Parties and any
Pledgor shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power, or remedy hereunder preclude any other or the
further exercise thereof or the exercise of any other right, power or remedy.


Section 18.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to a Pledgor at its address set forth below its signature
hereto, (b) to the Administrative Agent at its address for notices provided in
the Loan Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties.  All such
notices, and other communications shall be effective: (i) if mailed, when
received; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 12.14 of the Loan Agreement to the extent applicable; provided, however,
that, in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as the result of any change of address of which
the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.


SECTION 19.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 
L-10

--------------------------------------------------------------------------------

 


SECTION 20.  WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION; VENUE.


(a)           EACH PLEDGOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE
OR CONTROVERSY BETWEEN SUCH PLEDGOR, THE ADMINISTRATIVE AGENT OR ANY OF THE
OTHER SECURED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PLEDGORS, AND THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES BY ACCEPTING THE BENEFITS HEREOF HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT.


(b)           EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER SECURED PARTY, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY OF ANY JUDGMENT OBTAINED IN SUCH
FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL OF THEIR OWN SELECTION AND WITH A FULL UNDERSTANDING
OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS
AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
AGREEMENT.

 
L-11

--------------------------------------------------------------------------------

 


Section 21.  Amendments.  No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.


Section 22.  Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no Pledgor shall be permitted to
assign this Agreement or any interest herein or in the Pledged Collateral, or
any part thereof, or any cash or property held by the Administrative Agent or
any of the other Secured Parties as collateral under this Agreement, and any
such assignment by a Pledgor shall be null and void absent the prior written
consent of the Administrative Agent, which consent may be withheld, conditioned,
or delayed in the Administrative Agent’s sole and exclusive discretion.


Section 23.  Termination.  Upon the earlier of (a) the Release Date and (b)
indefeasible payment and performance in full of all of the Secured Obligations,
this Agreement shall terminate.  Upon termination of this Agreement in
accordance with its terms the Administrative Agent agrees to take such actions
as the Pledgors may reasonably request, and at the sole cost and expense of the
Pledgors, to evidence the termination of this Agreement.


Section 24.  Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.


Section 25.  Headings.  Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.


Section 26.  Counterparts.  To facilitate execution, this Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means).  It shall not be necessary that the signature of, or on
behalf of, each party, or that the signature of all persons required to bind any
party, appear on each counterpart.  All counterparts shall collectively
constitute a single document.  It shall not be necessary in making proof of this
document to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto.


Section 27.  Definitions.


(a)           As used herein, the following terms have the indicated meanings:
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.


“Event of Default” has the meaning set forth in Section 6 of this Agreement.

 
L-12

--------------------------------------------------------------------------------

 


“Issuer” means a Person which issued any Equity Interest that constitutes any
part of the Pledged Collateral.


“Organizational Documents” means any declaration of trust, operating agreement,
partnership agreement, by-laws, articles or certificate of incorporation,
articles of organization, certificate of limited partnership, or other similar
agreement or document.


“Pledged Interests” means, with respect to each Pledgor, such Pledgor’s right,
title and interest in the Equity Interests of the Issuers as described on
Schedule 1 attached hereto, including, without limitation, all economic
interests and rights to vote or otherwise control such Issuers and all rights as
a partner, shareholder, member, or trustee thereof, whether now owned or
hereafter acquired.


“Proceeds” means all proceeds (including proceeds of proceeds) of any of the
Pledged Collateral including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, documents of title, accounts,
contract rights, inventory, equipment, general intangibles, payment intangibles,
deposit accounts, chattel paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Pledged Collateral, or proceeds
thereof (including any cash, Equity Interests, or other instruments issued after
any recapitalization, readjustment, reclassification, merger or consolidation
with respect to the Issuers and any security entitlements, as defined in Section
8-102(a)(17) of the UCC, with respect thereto); (b) “proceeds,” as such term is
defined in Section 9-102(a)(64) of the UCC; (c) proceeds of any insurance,
indemnity, warranty, or guaranty (including guaranties of delivery) payable from
time to time with respect to any of the Pledged Collateral, or proceeds thereof;
and (d) payments (in any form whatsoever) made or due and payable to a Pledgor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Pledged
Collateral, or proceeds thereof.


“Secured Obligations” means, collectively, (a) with respect to any Borrower,
(i) the unpaid principal of and interest on all Loans, all Reimbursement
Obligations and all other Letter of Credit Liabilities, (ii) all other
indebtedness, liabilities, obligations, covenants and duties of such Borrower
owing to the Administrative Agent or any Lender of any kind, nature or
description, under or in respect of the Loan Agreement or any other Loan
Document to which such Borrower is a party, whether direct or indirect, absolute
or contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and including all interest (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code or
other similar Applicable Law but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case or proceeding), (iii) any and all costs, fees (including
attorneys’ fees), and expenses which such Borrower is required to pay pursuant
to any of the foregoing, under Applicable Law, or otherwise, and (iv) all other
Obligations of such Borrower, and (b) with respect to any other Pledgor, (i) all
indebtedness, liabilities, obligations, covenants and duties of such Pledgor
owing to the Administrative Agent or any Lender of any kind, nature or
description, under or in respect of the Guaranty or any other Loan Document to
which such Pledgor is a party, whether direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and including all interest (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code or
other similar Applicable Law but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case or proceeding), (ii) any and all costs, fees (including
attorneys’ fees), and expenses which such Pledgor is required to pay or has
guaranteed pursuant to any of the foregoing, under Applicable Law, or otherwise,
and (iii) all other Obligations of such Pledgor.

 
L-13

--------------------------------------------------------------------------------

 


(b)           Terms not otherwise defined herein are used herein with the
respective meanings given to them in the Loan Agreement.  Terms which are
defined in the UCC have the meanings given such terms therein.


Section 28.  Intercreditor Agreement.  The provisions of this Agreement are in
all respects subject to the terms and provisions of that certain Intercreditor
Agreement, dated as of the date hereof (the “Intercreditor Agreement”), by and
among Wells Fargo Bank, National Association, as the Term Loan Agreement
Collateral Agent, KeyBank National Association, as the Credit Agreement
Collateral Agent, the Borrowers and the other Grantors party thereto, including
the relative rights, obligations and priorities with respect to the Pledged
Collateral and proceeds thereof.  In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern.


[Signatures on Next Page]

 
L-14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Pledgor has executed and delivered this Pledge
Agreement under seal as of this the date first written above.



 
PLEDGORS:
     
[                            ]
         
By:
     
Name:
     
Title:
 

 

 
Address for Notices for all Pledgors:
     
c/o Lexington Realty Trust
 
One Penn Plaza, Suite 4015
 
New York, New York 10119
 
Attention:
Patrick Carroll
 
Telecopier:
(212) 594-6600
 
Telephone:
(212) 692-7215



Agreed to, accepted and acknowledged
 
as of the date first written above,
     
ADMINISTRATIVE AGENT:
     
KEYBANK NATIONAL ASSOCIATION,
 
as Administrative Agent
       
By:
     
Name:
     
Title:
   


 
L-15

--------------------------------------------------------------------------------

 

ANNEX 1 TO PLEDGE AGREEMENT


FORM OF PLEDGE AGREEMENT SUPPLEMENT


This PLEDGE AGREEMENT SUPPLEMENT dated as of ___________, 20__ (this
“Supplement”) executed and delivered by ______________________, a _____________
(the “New Pledgor”) in favor of KEYBANK NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Administrative Agent”).


WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of January ___, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), by and among Lexington Realty Trust
(the “Trust”), LEPERCQ Corporate Income Fund L.P. (“LCIF”), and LEPERCQ
Corporate Income Fund II L.P. (“LCIFII”; collectively, with the Trust and LCIF,
the “Borrowers” and each a “Borrower”), the financial institutions party thereto
and their assignees under Section 12.5 thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, the Lenders and the
Administrative Agent have agreed to make available to the Borrowers certain
financial accommodations on the terms and conditions set forth in the Loan
Agreement;


WHEREAS, to secure obligations owing by certain parties under the Loan Agreement
and the other Loan Documents, the Borrowers and the other “Pledgors” thereunder
have executed and delivered that certain Pledge Agreement dated as of January
__, 2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”) in favor of the Administrative Agent;


WHEREAS, it is a condition precedent to the continued extension by the Lenders
and the Administrative Agent of such financial accommodations that the New
Pledgor execute this Supplement to become a party to the Pledge Agreement.


NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Pledgor, the New Pledgor hereby agrees as follows:


Section 1.  Accession to Pledge Agreement; Grant of Security Interest.  The New
Pledgor agrees that it is a “Pledgor” under the Pledge Agreement and assumes all
obligations of a “Pledgor” thereunder, all as if the New Pledgor had been an
original signatory to the Pledge Agreement.  Without limiting the generality of
the foregoing, the New Pledgor hereby:


(a)           pledges to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a security interest in, all of the New Pledgor’s right, title and
interest in, to and under the Pledged Collateral, including the Equity Interests
described on Schedule 1 attached hereto which shall be appended to Schedule 1
attached to the Pledge Agreement and become a part thereof, as security for the
Secured Obligations;


(b)           makes to the Administrative Agent and the other Secured Parties as
of the date hereof each of the representations and warranties contained in
Section 2 of the Pledge Agreement and agrees to be bound by each of the
covenants contained in the Pledge Agreement, including, without limitation,
those contained in Section 3 thereof; and


(c)           consents and agrees to each other provision set forth in the
Pledge Agreement.

 
L-16

--------------------------------------------------------------------------------

 


SECTION 2.  GOVERNING LAW.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Pledge Agreement.


[Signatures on Next Page]

 
L-17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Pledgor has caused this Pledge Agreement Supplement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.



 
[NEW PLEDGOR]
     
By:
     
Name:
     
Title:
 




 
Address for Notices:
     
c/o Lexington Realty Trust
 
One Penn Plaza, Suite 4015
 
New York, New York 10119
 
Attention:
Patrick Carroll
 
Telecopier:
(212) 594-6600
 
Telephone:
(212) 692-7215



Accepted:


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent


By:
     
Name:
     
Title:
   


 
L-18

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO PLEDGE AGREEMENT


[TO BE PROVIDED]
Pledged Equity Interests:
 
Pledgor
  
Jurisdiction
of
Formation
of Pledgor
  
Organizational
ID No. of
Pledgor
  
Location of
Chief
Executive
Office
  
Issuer
  
Jurisdiction
of
Formation
of Issuer
  
Organizational
ID No. of
Issuer
  
Class of
Equity
Interest 
  
Certificate
Number
(if any)
  
Percentage
of
Ownership


 
L-19

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO PLEDGE AGREEMENT


Form of Acknowledgement and Consent


The undersigned hereby acknowledges receipt of a copy of the Pledge Agreement
dated as of _________ __, 20__ (the “Pledge Agreement”), made by _____________
and the other Pledgors party thereto in favor of KeyBank National Association,
as Administrative Agent. Terms not otherwise defined herein have the respective
meanings given them in the Pledge Agreement.


The undersigned agrees for the benefit of the Administrative Agent and the other
Secured Parties as follows:


(a)           The undersigned will be bound by, and comply with, the terms of
the Pledge Agreement applicable to the undersigned, including, without
limitation, Sections 3(e) and 3(f).


(b)           The undersigned will notify the Administrative Agent in writing
promptly of the occurrence of any of the events described in Section 3(d) of the
Pledge Agreement.


[(c)           The undersigned will not permit any of the Equity Interests
issued by it (i) to be dealt in or traded on a securities exchange or in
securities markets; or (ii) to provide by its terms that it is a security
governed by Article 8 of the UCC.]1


IN WITNESS WHEREOF, the undersigned has executed and delivered this
Acknowledgement and Consent under seal as of this the date first written above.



 
[ISSUER]
             
By:
       
Name:
       
Title:
   



\
 

--------------------------------------------------------------------------------

 
1
Include only if the Issuer is a partnership or limited liability company.


 
1

--------------------------------------------------------------------------------

 
